Exhibit 10.1

 

EXECUTION VERSION

 

Confidential Materials omitted and filed separately with the 

Securities and Exchange Commission. Double asterisks denote omissions.

 

AMENDED AND RESTATED

COLLABORATION AND LICENSE AGREEMENT

by and between

EDITAS MEDICINE, INC.

AND

JUNO THERAPEUTICS, INC.

May 3, 2018

 

 



1

--------------------------------------------------------------------------------

 



 

AMENDED AND RESTATED COLLABORATION AND LICENSE AGREEMENT

This AMENDED AND RESTATED COLLABORATION AND LICENSE AGREEMENT (this
“Agreement”), effective as of May 3, 2018 (the “Amendment Date”), is made by and
between Editas Medicine, Inc., a Delaware corporation, having a principal place
of business at 11 Hurley St, Cambridge, MA 02141 (“Editas”), and Juno
Therapeutics, Inc., a Delaware corporation, having a place of business at 400
Dexter Avenue North, Suite 1200, Seattle, WA 98109 (“Juno”) and amends and
restates that certain Collaboration and License Agreement by and between Editas
and Juno (the “Original Agreement”) dated as of May 26, 2015 (the “Original
Agreement Effective Date”).

BACKGROUND

A.        Editas has skills, expertise and proprietary technology regarding gene
editing technology.  Juno has skills, expertise and proprietary technology
regarding T-cell immunotherapy technology.

B.         Juno and Editas desire to enter a collaboration wherein Juno shall
select certain gene targets and Editas shall apply its gene editing technology,
with the goal of developing an engineered T-cell that would utilize or
incorporate the results of such collaboration.

NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:

ARTICLE 1

DEFINITIONS

As used herein, the following terms shall have the meanings set forth below.  A
table of additional terms defined throughout the Agreement is set forth as
Appendix 1.

1.1       “2014 MGH Agreement” means that certain Exclusive Patent License
Agreement by and between MGH and Editas effective as of August 29, 2014, as
amended by First Amendment thereto dated June 29, 2015 and Second Amendment
thereto dated November 17, 2016.

1.2       “2016 MGH Agreement” means that certain Exclusive Patent License
Agreement by and between MGH and Editas effective as of August 2, 2016.

1.3       “Affiliate” means any corporation or other entity, whether de jure or
de facto, which is directly or indirectly controlling, controlled by or under
common control of a Party for so long as such control exists.  For the purposes
of this Section, “control” means the direct or indirect ownership of more than
fifty percent (50%) of the outstanding shares or other voting rights of the
subject entity having the power to vote on or direct the affairs of the entity,
or if not meeting the preceding, the maximum voting right that may be held by
the particular Party under the laws of the country where such entity exists.





2

--------------------------------------------------------------------------------

 



 

1.4       “[**] Engineered T-Cell” means an Engineered T-Cell that has been
genetically modified to [**].

1.5       “[**] Engineered T-Cell Product” means any pharmaceutical product
incorporating as an active ingredient the [**] Engineered T-Cell that is
generated or developed under the Research Program and designated by Juno
pursuant to Section 2.7(d) or any [**].

1.6       “[**] Engineered T-Cell Research” means those elements of the Research
Program related to the research and development of [**] Engineered T-Cells.

1.7       “[**] Engineered T-Cell Targets” has the meaning in Section 2.7(d).

1.8       “BLA” means a biologics license application, or similar application,
submitted to the applicable Competent Authority in a jurisdiction in the
Territory.

1.9       “Business Day” means a day that is not a Saturday, Sunday or a day on
which banking institutions in Seattle, Washington or Boston, Massachusetts are
authorized by Law to remain closed.

1.10     “Broad” means the Broad Institute, Inc., a non-profit Massachusetts
corporation.

1.11     “CAR” means any chimeric antigen receptor that is designed to bind to
any molecule(s) that is(are) on or in a pathogenic agent, or on a cell surface,
within a cell, or directly associated with a cell (for example, any antigens(s)
or ligand(s) displayed on a cell surface, within a cell or directly associated
with a cell).

1.12     “CAR-T Cell” means a T-lymphocyte that expresses one or more CARs on
the surface of such cell.

1.13     “Cas9-I Agreement” means the Amended and Restated Cas9-I License
Agreement entered into by and among Harvard, Broad and Editas, dated as of
December 16, 2016, as amended by that certain first amendment thereto dated
March 3, 2017.

1.14     “Cas9-II Agreement” means the Cas9-II License Agreement by and between
Broad and Editas, dated as of December 16, 2016.

1.15     “Challenging Party” means any Person that brings, assumes or
participates in or that knowingly, willfully or recklessly assists in bringing a
Patent Challenge.

1.16     “Change of Control” means, with respect to Juno, (a) a merger or
consolidation of Juno with a third party which results in the voting securities
of Juno outstanding immediately prior thereto ceasing to represent at least
fifty percent (50%) of the combined voting power of the surviving entity
immediately after such merger or consolidation, (b) a transaction or series of
related transactions in which a third party, together with its Affiliates,
becomes the owner of fifty percent (50%) or more of the combined voting power of
Juno’s outstanding securities other than through issuances by Juno of securities
of Juno in a bona fide financing transaction or series of related bona fide
financing transactions, or (c) the sale or other transfer to a third party of
all or





3

--------------------------------------------------------------------------------

 



 

substantially all of Juno’s assets or all or substantially all of Juno’s
business to which this Agreement relates.

1.17     “[**] Engineered T-Cell” means an Engineered T-Cell that utilizes [**]
Reagents generated for a [**] Engineered T-Cell Target.

1.18     “[**] Engineered T-Cell Product” means any pharmaceutical product
incorporating as an active ingredient a [**] Engineered T-Cell.

1.19     “[**] Engineered T-Cell Research” means those elements of the Research
Program related to the research and development of [**] Engineered T-Cells.

1.20     “[**] Engineered T-Cell Target” has the meaning in Section 2.7(b).

1.21     “Class” means each separate class of products within a program [**],
where there is an initial class of products (i.e. a Licensed Product with
certain Gene Target modifications and directed to certain Protein Targets) and
whether a subsequent product is a new class of Licensed Products resulting in
additional milestones under Section 6.5 shall be determined as follows: (a) any
new Gene Target modification done under the Research Program is a new class of
Licensed Product within the applicable program, and (b) if there is not a new
Gene Target modification, but there is [**] that targets a Protein Target (and
that Protein Target was not targeted in a previous class of Licensed Product
within the same program [**] for which the milestones under Section 6.5 were
paid), then (i) if the Licensed Product is to be approved for the same
indication as the prior Licensed Product, then such Licensed Product is not a
new class and no new milestones accrue under Section 6.5, or (ii) if the
Licensed Product will be approved for a new indication compared to the prior
Licensed Product, then the Licensed Product is a new class of Licensed Product
under the applicable program and additional milestones will accrue under
Section 6.5.  For the avoidance of doubt, under the foregoing clause (b), any
improvements or additions that are not the [**] would not result in a new class
of Licensed Product (e.g. armored CARs).

1.22     “Collaboration IP” means, collectively, the Collaboration Patent Rights
and Collaboration Know-How.

1.23     “Collaboration Know-How” means all ideas, Inventions, data,
instructions, processes, formulas, expert opinions and information, including
biological, chemical, pharmacological, toxicological, pharmaceutical, physical
and analytical, clinical, safety, manufacturing and quality control data and
information developed solely or jointly by or on behalf of Editas and/or Juno in
the course of activities conducted pursuant to the Research Program.

1.24     “Collaboration Patent Rights” means (a) all patent applications the
subject of which is an Invention conceived or reduced to practice solely or
jointly by or on behalf of Editas and/or Juno in the course of activities
conducted pursuant to the Research Program, (b) any divisions, continuations,
and continuations-in-part (but only to the extent the claims are directed to the
subject matter specifically described in the parent applications), including
U.S. and foreign, (c) all patents that issue as a result of any of the
foregoing, and (d) all reissues, reexaminations, extensions or other
governmental actions which extend any of the subject matter of the patents in
(c) above, and any substitutions, confirmations, registrations or revalidations
of any of the foregoing.





4

--------------------------------------------------------------------------------

 



 

1.25     “Commercially Reasonable Efforts” means, with respect to a Party, the
efforts required in order to carry out a task in a diligent and sustained manner
without undue interruption or delay, which level is at least commensurate with
the level of effort that a similarly situated Third Party would devote to a
product of similar market potential and having similar commercial and scientific
advantages and disadvantages resulting from its own research efforts or to which
it has rights, taking into account its safety and efficacy, regulatory status,
the competitiveness of the marketplace, its proprietary position, pricing,
reimbursement, launching strategy and other market-specific factors, and all
other relevant factors.

1.26     “Competent Authority(ies)” means, collectively, (a) the governmental
entities in each country or supranational organization that is responsible for
the regulation of any Licensed Product intended for use in the Exclusive Field
(including the FDA and EMA), or (b) any other applicable regulatory or
administrative agency in any country or supranational organization that is
comparable to, or a counterpart of, the foregoing.

1.27     “Competitive Product” means, with respect to a Licensed Product, an
Engineered T-Cell that utilizes Genome Editing Technology with respect to the
same [**] Engineered T-Cell Target, [**] Engineered T-Cell Target or Exclusive
Protein Target, as applicable.

1.28     “Confidential Information” has the meaning set forth in Section 9.1.

1.29     “Control,” “Controls,” “Controlled” or “Controlling” means possession
of the ability to grant the licenses or sublicenses as provided herein without
violating the terms of any agreement or other arrangements with any Third Party.

1.30     “Cpf1 Agreement” means the Cpf1 License Agreement by and between Broad
and Editas, dated as of December 16, 2016.

1.31     “Development” or “Develop” means pre-clinical and clinical drug
development activities, including:  test method development and stability
testing, toxicology, formulation, process development, manufacturing scale-up,
development-stage manufacturing, quality assurance/quality control procedure
development and performance with respect to clinical materials, statistical
analysis and report writing and clinical studies, regulatory affairs, and all
other pre-Registration activities.  When used as a verb, “Develop” means to
engage in Development.

1.32     “Duke” means Duke University, a nonprofit educational and research
institution organized under the laws of North Carolina.

1.33     “Duke Indemnitees” means Duke and its trustees, officers, employees,
students, and agents.

1.34     “Duke In-License” means that certain License Agreement between Duke and
Editas effective as of October 10, 2014, as amended by that first amendment
thereto dated September 1, 2017.

1.35     “Editas Collaboration IP” means the Collaboration IP that is solely
owned by Editas in accordance with Section 8.1.  The “Editas Collaboration
Patents” means the Collaboration Patent Rights that are solely owned by Editas
in accordance with Section 8.1.





5

--------------------------------------------------------------------------------

 



 

1.36     “Editas IP” means, collectively, the Editas Patents and Editas
Know-How.

1.37     “Editas Know-How” means all Know-How which is Controlled by Editas or
its Affiliates at any time (a) during the Research Program Term or (b) after the
Research Program Term and during the Term, and in all cases that either
(1) relates to the type(s) of Genome Editing Technology used (or intended to be
used) in the conduct of the Research Program and is reasonably necessary to
research, develop, make, use, sell, offer for sale or import a Licensed Product
or (2) was otherwise used in the conduct of the Research Program and is
reasonably necessary to research, develop, make, use, sell, offer for sale or
import a Licensed Product.  The Collaboration Know-How shall not be Editas
Know-How.  To the extent Editas Know-How is subject to a license from a Third
Party, it shall be included within the definition of Editas Know-How only if
(i) it is the subject of a Foundational In-License, (ii) it is the subject of an
In-License and the provisions of Section 8.4 are satisfied or (iii) it is the
subject of the Duke In-License and the provisions of Section 8.5 are
satisfied.  Notwithstanding anything in this Agreement to the contrary, Editas
Know-How shall not include any Know-How to the extent Controlled by any person
or entity that acquires all or any part of Editas or an Affiliate of Editas, or
any affiliates of such person or entity, in each case (A) which is Controlled by
such person or entity immediately prior to the effective date of the acquisition
or (B) which is Controlled by such person or entity on or after the effective
date of acquisition but is not Controlled by Editas or an Affiliate of Editas
(excluding for purposes of this provision, such person or entity and Affiliates
of Editas that are such Affiliates by virtue of controlling, being controlled by
or under common control with such person or entity) and was developed, invented
or obtained without the direct or indirect use of any non-public Editas
Know-How.

1.38     “Editas Patents” means all Patent Rights which are owned or Controlled
by Editas or its Affiliates at any time (a) during the Research Program Term,
(b) after the Research Program Term and during the Term, and in all cases to the
extent they claim or cover the Editas Know-How. Editas represents that, to the
best of its knowledge after diligent inquiry, Schedule 1.38 sets forth the
Editas Patents as of December 31, 2017. The Collaboration Patent Rights shall
not be Editas Patents.  To the extent an Editas Patent is the subject to a
license from a Third Party, it shall be included within the definition of Editas
Patents only if (i) it is the subject of a Foundational In-License, (ii) it is
the subject of an In-License and the provisions of Section 8.4 are satisfied or
(iii) it is the subject of the Duke In-License and the provisions of Section 8.5
are satisfied.  Notwithstanding anything in this Agreement to the contrary,
Editas Patents shall not include any Patent Rights to the extent owned or
Controlled by any person or entity that acquires all or any part of Editas or an
Affiliate of Editas, or any affiliates of such person or entity, in each case
(A) which is Controlled by such person or entity immediately prior to the
effective date of the acquisition or (B) which is Controlled by such person or
entity on or after the effective date of acquisition but is not Controlled by
Editas or an Affiliate of Editas (excluding for purposes of this provision, such
person or entity and Affiliates of Editas that are such Affiliates by virtue of
controlling, being controlled by or under common control with such person or
entity) and was developed, invented or obtained without the direct or indirect
use of any non-public Editas Know-How.

1.39     “Editas Solely Owned Patents” means the Editas Patents of which Editas
is the sole owner.  Editas represents that Schedule 1.39 sets forth the Editas
Solely Owned Patents as of the Amendment Date.





6

--------------------------------------------------------------------------------

 



 

1.40     “EMA” means the European Medicines Agency of the European Union, or the
successor thereto.

1.41     “Engineered T-Cell” means a CAR T-Cell or TCR-T Cell.

1.42     “eTCR” means engineered TCR.

1.43     “Exclusive Field” means the diagnosis, treatment or prevention of any
cancer in humans through the use of Engineered T-Cells, which shall exclude the
diagnosis, treatment or prevention of medullary cystic kidney disease 1
regardless of whether such disease is characterized as a cancer.

1.44     “Exclusive Protein Target” shall have the meaning set forth in
Section 2.7(f).

1.45     “FDA” means the Food and Drug Administration of the United States, or
the successor thereto.

1.46     “Foundational In-License” means the Cas9-I or the 2014 MGH Agreement,
and “Foundational In-Licenses” means the Cas9-I and the 2014 MGH Agreement.

1.47     “FTE” means a full-time individual dedicated to the Research Program,
or in the case of less than a full-time, dedicated individual, a full-time,
equivalent individual year, based upon a total of [**] hours per year of work in
connection with the Research Program.

1.48     “FTE Rate” means [**] dollars ($[**]) per year, subject to an annual
increase to occur upon the [**] anniversary of the Original Agreement Effective
Date and to reoccur on each subsequent anniversary for increases in the
all-items consumer price index for all urban consumers (CPI-U) reported for the
most recent twelve (12) month period ending prior to such anniversary.

1.49     “Gene Target” means (a) a gene or series of genes, and (b) any variant,
isoform or polymorphism of any such gene or series of genes.

1.50     “Genome Editing Technology” means clustered regularly interspaced short
palindromic repeats (CRISPR), zinc finger nuclease, transcription activator-like
effector nucleases (TALEN) and any other homing endonuclease genome-editing
technology.

1.51     “Harvard” means the President and Fellows of Harvard College, an
educational and charitable corporation existing under the laws and the
constitution of the Commonwealth of Massachusetts.

1.52     “Harvard-Broad License” means any of the Cas9-I Agreement, the Cas9-II
Agreement or the Cpf1 Agreement and “Harvard-Broad Licenses” means the Cas9-I
Agreement, the Cas9-II Agreement and the Cpf1 Agreement.

1.53     “HHMI” means the Howard Hughes Medical Institute.

1.54     “HHMI Indemnitees” means HHMI, and its trustees, officers, employees,
and agents.





7

--------------------------------------------------------------------------------

 



 

1.55     “In-License” has the definition in Section 8.4.

1.56     “In-License Agreement” means any of the Harvard-Broad Licenses, MGH
Licenses, Duke In-License, or an agreement under the terms of which an
In-License was granted.

1.57     “In-License Counterparty” means the Person(s) that granted a license(s)
under the terms of an In-License Agreement.

1.58     “In-Licensor” means the Person(s) that granted an In-License.

1.59     “In-Licensor Indemnitees” means each In-Licensor and each of their
current and former directors, governing board members, trustees, officers,
faculty, affiliated investigators, medical and professional staff, employees,
students, and agents and their respective successors, heirs and assigns.

1.60     “Incorporated [**] Reagent” means a [**] Reagent that is used in
connection with a [**] Engineered T-Cell Product or [**] Engineered T-Cell
Product, as the case may be, for which Juno has filed an IND for the treatment
or prevention of any cancer in humans in the Exclusive Field.

1.61     “IND” means an investigational new drug application filed with the FDA
as more fully defined in 21 C.F.R. § 312.3, or an equivalent application (such
as a clinical trial authorization) filed with the EMA.

1.62     “IND Acceptance” means, with respect to a Licensed Product, the
earliest of (a) acceptance by the FDA or the EMA of the filing of an IND for
such Licensed Product, (b) the passage of any period of time determined by Law
by the end of which the FDA or EMA is supposed to comment on such filing,
extended if any such comments were made by the period of time necessary to
address such comments to the reasonable satisfaction of the FDA or EMA, (c) the
first date on which a Party may commence the first clinical trial of such
Licensed Product in the U.S. or E.U., or (d) the first dose of such Licensed
Product in a human clinical trial in the U.S. or E.U.

1.63     “Iowa” means the University of Iowa Research Foundation.

1.64     “Institutions” means Harvard and Broad.

1.65     “Institution Indemnitees” means each Institution, Rockefeller, Iowa,
UTokyo, Wageningen and MIT and each of their current and former directors,
governing board members, trustees, officers, faculty, affiliated investigators,
medical and professional staff, employees, students, and agents and their
respective successors, heirs and assigns.

1.66     “Invention” means any new and useful process, article of manufacture,
compound, composition of matter, formulation or apparatus, or any improvement
thereof, discovery or finding, which is patentable.

1.67     “IP” means intellectual property of any and all types, including
patents, patent applications, copyrights, but excluding trademarks and trademark
applications.





8

--------------------------------------------------------------------------------

 



 

1.68     “Joint Collaboration IP” means the Collaboration IP that is jointly
owned by Editas and Juno in accordance with Section 8.1.  The “Joint
Collaboration Patents” shall mean the Collaboration Patent Rights that are
jointly owned by Editas and Juno in accordance with Section 8.1.

1.69     “JRC” or “Joint Research Committee” has the meaning set forth in
Section 3.2.

1.70     “Juno Collaboration IP” means the Collaboration IP that is solely owned
by Juno in accordance with Section 8.1.  The “Juno Collaboration Patents” means
the Collaboration Patent Rights that are solely owned by Juno in accordance with
Section 8.1.

1.71     “Know-How” means any ideas, Inventions, data, instructions, processes,
formulas, expert opinions and information, including biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
clinical, safety, manufacturing and quality control data or information.

1.72     “Law” means all laws, statutes, rules, codes, regulations, orders,
judgments or ordinances applicable to a Party, this Agreement or the activities
contemplated hereunder.

1.73     “Licensed Product” means, collectively, the [**] Engineered T-Cell
Product, [**] Engineered T-Cell Product,  [**] Engineered T-Cell Product or [**]
Engineered T-Cell Product.

1.74     “Materials” means any tangible chemical or biological research
materials that are provided or otherwise made available by one Party to the
other Party under the terms of Section 2.7(e) for use in performance of the
Research Program or exercising rights under the licenses granted hereunder.

1.75     “MGH” means The General Hospital Corporation, d/b/a Massachusetts
General Hospital.

1.76     “MGH Indemnitees” means MGH and its Affiliates and their respective
trustees, directors, officers, medical and professional staff, employees, and
agents and their respective successors, heirs and assigns.

1.77     “MGH License” means the 2014 MGH Agreement or the 2016 MGH Agreement
and “MGH Licenses” means the 2014 MGH Agreement and the 2016 MGH Agreement.

1.78     “[**] Engineered T-Cell” means an Engineered T-Cell that utilizes [**]
Reagents generated for a [**] Engineered T-Cell Target.

1.79     “[**] Engineered T-Cell Product” means any pharmaceutical product
incorporating as an active ingredient a [**] Engineered T-Cell.

1.80     “[**] Engineered T-Cell Research” means those elements of the Research
Program related to the research and development of [**] Engineered T-Cells.

1.81     “[**] Engineered T-Cell Target” has the meaning in Section 2.7(a).





9

--------------------------------------------------------------------------------

 



 

1.82     “MIT” means the Massachusetts Institute of Technology, a not-for-profit
Massachusetts Corporation with a principal place of business at 77 Massachusetts
Avenue, Cambridge, Massachusetts 02139.

1.83     “Net Sales” means the gross amount billed or invoiced by or on behalf
of Juno, its Affiliates, Sublicensees and any Affiliates of such Sublicensees
(in each case, the “Invoicing Entity”) or if not billed or invoiced the gross
amount received by the Invoicing Entity, on sales, leases, uses or other
transfers of Licensed Products, less the following to the extent applicable with
respect to such sales, leases or other transfers and not previously deducted
from the gross invoice price:  (a) customary trade, quantity or cash discounts
to the extent actually allowed and taken; (b) amounts actually repaid or
credited by reason of rejection, return or recall of any previously sold, leased
or otherwise transferred Licensed Products; (c) rebates granted or given; (d)
allowances for non-collectible receivables; (e) customer freight charges that
are paid by or on behalf of the Invoicing Entity; and (f) to the extent [**],
any sales, value added or similar taxes, custom duties or other similar
governmental charges levied directly on the production, sale, transportation,
delivery or use of a Licensed Product that are paid by or on behalf of the
Invoicing Entity, but not including any tax levied with respect to income;
provided that:

(a)        in no event shall the aggregate amount of all deductions made
pursuant to clauses (d) and (e) above in any calendar quarter exceed [**]
percent ([**]%) of Net Sales in such calendar quarter;

(b)        Net Sales shall not include (a) sales or other transfers of any
Licensed Product used for clinical trials or other research, or (b) donations
for charity or compassionate use for which an Invoicing Entity does not receive
consideration;

(c)        in any transfers of Licensed Products between an Invoicing Entity and
an Affiliate or Sublicensee of such Invoicing Entity not for the purpose of
resale by such Affiliate or Sublicensee, Net Sales shall be equal to the fair
market value of the Licensed Products so transferred, assuming an arm’s length
transaction made in the ordinary course of business;

(d)        in the event that (i) an Invoicing Entity receives non-cash
consideration for any Licensed Products, (ii) an Invoicing Entity sells Licensed
Products in a transaction not at arm’s length with a non-Affiliate of an
Invoicing Entity, or (iii) any Licensed Product is sold by an Invoicing Entity
at a discounted price that is [**], Net Sales shall be calculated based on the
fair market value of such consideration or transaction, assuming an arm’s length
transaction made in the ordinary course of business, provided that, if a
Licensed Product is sold under circumstances in which the discounted price is
the result of market forces and not a quid pro quo for value other than the
monetary consideration charged in such sale of Licensed Product, such discounted
price shall be deemed to be a customary price;

(e)        with respect to any provision hereof requiring a calculation of fair
market value, assuming an arm’s length transaction made in the ordinary course
of business, Invoicing Entity may use the [**]; and

(f)        sales of Licensed Products by an Invoicing Entity to its Affiliate or
a Sublicensee for resale by such Affiliate or Sublicensee shall not be deemed
Net Sales.  Instead,





10

--------------------------------------------------------------------------------

 



 

Net Sales shall be determined based on the gross amount billed or invoiced by
such Affiliate or Sublicensee upon resale of such Licensed Products to any third
party that is not an Affiliate or Sublicensee of the Invoicing Entity.

With respect to Licensed Products, if any, that are sold at a discount in
“bundles” with other products or services (i.e., sold together in a single sales
transaction with other products or services for which separate prices are
charged in such transaction), if the amount invoiced for the applicable Licensed
Products represents a discount greater than [**] then Net Sales for such
“bundled” Licensed Product shall be determined using a sales price based [**]
less applicable deductions as set forth above.

If a product is sold by Juno its Affiliate or Sublicensee as a pharmaceutical
preparation incorporating two or more therapeutically active ingredients, and
where at least one of the therapeutically active ingredients is a Licensed
Product and at least one therapeutically active ingredient is not a Licensed
Product (a “Combination Product”), then for purposes of calculating Juno’s
payment obligations under Section 6.6, Net Sales shall be determined as follows:

(i)         If one or more Licensed Products are sold as part of a Combination
Product in a particular country, and all therapeutically active ingredients
contained in the Combination Product are sold separately in such country, the
Net Sales of such Combination Product, for the purposes of determining payments
based on Net Sales, shall be determined by multiplying the Net Sales of the
Combination Product in such country, during the applicable Net Sales reporting
period, by the [**].

(ii)       If one or more Licensed Products are sold as part of a Combination
Product and are sold separately in such country, but the other therapeutically
active ingredients included in the Combination Product are not sold separately
in such country, the Net Sales of the Combination Product, for the purposes of
determining payments based on Net Sales, shall be determined by multiplying the
Net Sales of the Combination Product in such country by the [**].

(iii)      If the Net Sales of the Licensed Product(s) when included in a
Combination Product cannot be determined using the methods above, Net Sales for
the purposes of determining payments based on Net Sales shall be [**].

1.84     “Non-Exclusive Field” means all fields of use outside of the Exclusive
Field, excluding the diagnosis, treatment or prevention of medullary cystic
kidney disease 1.

1.85     “Non-Exclusive Field Deal” shall have the meaning in Section 4.3(a).

1.86     “Party” or “Parties” means, respectively, Editas or Juno individually,
or Editas and Juno collectively.

1.87     “Patent Challenge” means any direct or indirect dispute or challenge,
or any knowing, willful, or reckless assistance in the dispute or challenge, of
the validity, patentability, scope, priority, construction, non-infringement,
inventorship, ownership or enforceability of any Editas Patents or any claim
thereof, or opposition or assistance in the opposition of the grant of any
letters patent within the Editas Patents, in any legal or administrative
proceedings, including in a court of law, before the United States Patent and
Trademark Office or other agency or tribunal





11

--------------------------------------------------------------------------------

 



 

in any jurisdiction, or in arbitration including, without limitation, by
reexamination, inter partes review, opposition, interference, post-grant review,
nullity proceeding, preissuance submission, third party submission, derivation
proceeding or declaratory judgment action; provided, however, that the term
Patent Challenge shall not include (i) Juno or its Affiliates being an essential
party in any patent interference proceeding before the United States Patent and
Trademark Office, which interference Juno or its Affiliates acts in good faith
to try to settle, or (ii) Juno, due to its status as an exclusive licensee of
patent rights other than the Editas Patents, being named by the licensor of such
patent rights as a real party in interest in such an interference, so long as
Juno either abstains from participation in, or acts in good faith to settle, the
interference. For clarity, a Patent Challenge shall not include arguments made
by Juno that (a) distinguish the inventions claimed in patents or patent
applications owned or controlled by Juno (“Juno Patents”) from those claimed in
the Editas Patents but (b) do not disparage the Editas Patents or raise any
issue of Editas Patents’ compliance with or sufficiency under applicable patent
laws, regulations or administrative rules, in each case (i) in the ordinary
course of ex parte prosecution of the Juno Patents or (ii) in inter partes
proceedings before the United States Patent and Trademark Office or other agency
or tribunal in any jurisdiction (excluding interferences or derivation
proceedings), or in arbitration, wherein the Juno Patents have been challenged.

1.88     “Patent Rights” means patents, patent applications or provisional
patent applications, utility models and utility model applications, petty
patents, innovation patents, patents of addition, divisionals, continuations,
continuation-in-part applications (only to the extent of claims that are
entitled to the priority date of the parent application), continued prosecution
applications, requests for continued examinations, reissues, renewals,
reexaminations and extensions and supplementary protection certificates granted
in relation thereto, in any country of the world.  For clarity, Patent Rights
shall include any Patent Right that claims priority to or has common priority
with such Patent Rights.

1.89     “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.90     “Phase II Trial” means a human clinical trial in any country that is
intended to preliminarily evaluate the efficacy and safety of a Licensed Product
for a particular indication or indications in patients with the disease or
indication under study or would otherwise satisfy requirements of
21 CFR 312.21(b).

1.91     “Protein Target” means (a) a protein, and (b) any variant, isoform or
polymorphism of any such protein.

1.92     “Registration” means the permits, licenses, authorizations,
registrations and Regulatory approvals (including BLAs) granted by the
applicable Competent Authority necessary for the distribution, marketing,
promotion, offer for sale, use, import, export or sale of a Licensed Product in
a Regulatory jurisdiction.

1.93     “[**] Reagents” means, [**].





12

--------------------------------------------------------------------------------

 



 

1.94     “Research Plan” means the written research plan governing the joint
effort of the Parties in conducting the Research Program, which may be amended
from time to time by mutual agreement of the Parties or as described in
Section 2.3.  The agreed Research Plan as of the Amendment Date is attached
hereto as Exhibit A.

1.95     “Research Program” means the collaborative program of research
undertaken by the Parties pursuant to this Agreement.

1.96     “Research Program Term” means the period commencing on the Original
Agreement Effective Date and ending upon the date five (5) years after the
Original Agreement Effective Date (the “Initial Research Program Term”) or such
later date as is agreed by the Parties in accordance with Section 2.5.

1.97     “Rockefeller” means The Rockefeller University.

1.98     “Sublicensee” means, with respect to Juno, a Third Party to whom Juno
(or its Affiliate or another of its Sublicensees) has granted a license or
sublicense under any licensed Collaboration IP to develop, make and have made,
use or commercialize a Licensed Product.

1.99     “[**]” means [**].

1.100   “TCR” means a T cell receptor that is capable of binding to any
antigen(s) (for example, any peptide), or any epitope thereof, in the context of
one or more major histocompatibility complex (MHC) molecule(s).  TCR may include
naturally-occurring T cell receptors and/or recombinant T cell receptors, such
as affinity-altered T cell receptors.

1.101   “TCR-T Cell” means a T-lymphocyte that expresses one or more TCRs or
eTCRs on the surface of such cell.

1.102   “Technology Transfer Plan” means the Technology Transfer Plan between
the Parties attached hereto as Exhibit B.

1.103   “[**]” means [**].

1.104   “[**] Engineered T-Cell Product” means any pharmaceutical product
incorporating as an active ingredient the [**] Engineered T-Cell that is
generated or developed under the Research Program and designated by Juno
pursuant to Section 2.7(e) or any [**].

1.105   “[**] Engineered T-Cell” means an Engineered T-Cell that has been
genetically modified [**].

1.106   “[**] Engineered T-Cell Research” means those elements of the Research
Program related to the research and development of [**] Engineered T-Cells.

1.107   “[**] Engineered T-Cell Targets”  has the meaning in Section 2.7(e).

1.108   “Term” has the meaning set forth in Section 13.1.





13

--------------------------------------------------------------------------------

 



 

1.109   “Territory” means worldwide.

1.110   “Third Party” means any Person other than Editas and Juno, and their
respective Affiliates.

1.111   “UTokyo” means the University of Tokyo.

1.112   “Wageningen” means Wageningen University.

1.113   “Valid Claim” means: (a) a claim of an issued and unexpired patent
within the Editas Patents or Collaboration Patent Rights, as applicable, that
has not been (i) held permanently revoked, unenforceable, unpatentable or
invalid by a decision of a court or governmental body of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, (ii) disclaimed
or rendered unenforceable through disclaimer or otherwise, or (iii) abandoned,
or (b) a pending claim of a pending patent application within the Patent Rights,
which claim has not been pending for more than [**] years from the first
substantive office action with respect to the pending claim and has not been
abandoned or finally rejected without the possibility of appeal or refiling or
without such appeal having been taken or refiling having been made within the
applicable time periods. Notwithstanding the foregoing, (i) the [**] year
pendency period set forth in clause (b) above shall only apply if, after [**]
years of prosecution on the merits of a given application, Juno notifies Editas
in writing that it does not believe that Editas should continue to prosecute
such application and Editas continues to do so at its discretion, and (ii) if
the prosecution of a given application is interrupted and/or delayed (A) by a
patent office or (B) due to a Patent Challenge or a patent office proceeding
such as an interference, appeal or opposition, then in each case (A) and (B) the
pendency of such Patent Challenge or proceeding(s) shall not be included in the
[**] year time period set forth above.  The invalidity of a particular claim in
one or more countries shall not invalidate such claim in any remaining
countries.  For the avoidance of doubt, a pending claim of a patent application
filed pursuant to the Patent Cooperation Treaty shall be considered pending in
all designated jurisdictions.

ARTICLE 2

RESEARCH PROGRAM

2.1       Goals.  The goals of the Research Program are to (a) research and
develop [**] Engineered T-Cells, (b) research and develop [**] Engineered
T-Cells, (c) research and develop [**] Engineered T-Cells, and (d) research and
develop [**] Engineered T-Cells, in each case in accordance with the Research
Plan.  This Agreement may be amended upon the mutual written agreement of the
Parties to substitute a different goal of the Research Program for one of the
four set forth in the immediately preceding sentence or to add an additional
goal of the Research Program, in which case such amendment shall specify such
modifications to this Agreement as the Parties may deem necessary or desirable,
including the adoption of an appropriate amendment to the Research Plan.

2.2       Conduct of the Research Program.

(a)        General.  Subject to the terms and conditions set forth herein, the
Parties shall conduct the Research Program in accordance with the Research Plan,
which shall be funded





14

--------------------------------------------------------------------------------

 



 

as set forth in Section 6.2.  Each Party shall use Commercially Reasonable
Efforts to perform its obligations under the Research Plan.

(b)        Use of Third Parties.  Either Party shall have the right to use the
services of any Third Party to perform its obligations under the Research Plan
to the extent that such Third Party is specifically approved in the Research
Plan or otherwise approved by the JRC, provided that any permitted Third Party
must have entered into a written agreement with such Party that includes terms
and conditions (i) protecting and limiting use and disclosure of Confidential
Information comparable to the requirements under this Agreement and (ii)
requiring the Third Party and its personnel to assign to such Party all right,
title and interest in and to any intellectual property (and intellectual
property rights) created or conceived in connection with performance of
subcontracted activities that if such activities had been performed by such
Party, would be subject to a license granted by such Party to the other Party
hereunder.  Each Party shall remain at all times fully liable for its
responsibilities under this Agreement.

(c)        Compliance with Laws.  Each Party shall conduct the Research Program
in accordance with all applicable Laws.  Each Party hereby certifies that it
will not employ or otherwise use in any capacity in performing any activity
hereunder the services of any Person known to it to be debarred under 21 USC
§335a.

2.3       Research Plan.  The Research Program shall be carried out in
accordance with a mutually agreed upon Research Plan, which shall establish
specific research objectives and the research tasks to be performed and
resources to be provided by each Party.  The Research Plan, attached hereto as
Exhibit A on the Amendment Date, establishes: (a) the scope of the research
activities which shall be performed by the Parties; (b) the research objectives
and work plan activities with respect to the Research Program; and (c) the
transfection/transduction criteria.  Except for amendments to the Research Plan
made in accordance with ARTICLE 3, any modification or amendments to the
Research Plan shall be subject to the mutual agreement of the Parties.  The
Research Plan shall be reviewed on an ongoing basis by the Joint Research
Committee, which shall recommend to the Parties such amendments to the Research
Plan as deemed necessary or desirable by the Joint Research Committee from time
to time.

2.4       Research Program Staffing.  During the Research Program and subject to
Juno’s funding such FTEs pursuant to Section 6.2, Editas shall devote the number
of FTEs to the conduct of the Research Program as is specified in the Research
Plan; provided, however, that  such number shall be subject to increase or
decrease as may be recommended by the Joint Research Committee from time to
time, but no more frequently than [**], and agreed by the Parties.  Unless
otherwise agreed by Editas in writing, any increase or decrease in the number of
FTEs Editas shall devote to the conduct of the Research Program shall be
effective no earlier than the first day of the [**] calendar month commencing
after the date such increase or decrease shall have been agreed by the Parties.

2.5       Extension of Research Program Term.  The Initial Research Program Term
may be extended for up to two (2) additional one (1) year periods (seven (7)
years total).  Each such one (1) year extension shall be requested by Juno in
writing no later than (a) with respect to the first extension, [**] months prior
to the expiration date of the Initial Research Program Term, and (b) with
respect to the second extension, [**] months prior to the expiration of the
first extension.





15

--------------------------------------------------------------------------------

 



 

No later than [**] days after Juno’s request, Editas shall agree or refuse such
extension request by written notice to Juno.  If Editas agrees to such extension
request, Juno shall pay the extension fee described in Section 6.3 no later than
the expiration of the then current Research Program Term.  If Editas refuses
such extension request, the Research Program Term shall not be extended.

2.6       Records; Inspection.

(a)        Records.  Each of Editas and Juno shall maintain records of the
Research Program (or cause such records to be maintained) in sufficient detail
and in good scientific manner as shall properly reflect all work done and
results achieved by such Party in the performance of the Research Program (the
“Records”), including all data in the form required under any applicable
governmental regulations.  Each Party shall maintain its Records during the
Research Program Term and for a period of [**] years thereafter.  During the
Research Program Term and for a period of [**] years thereafter, a Party shall,
upon written request by the other Party, which shall not be unreasonably
made:  (1) make all Records of such Party available for inspection and review by
such other Party during normal business hours upon reasonable advance notice;
and (2) provide copies of the relevant portions of the Records of such Party as
may reasonably be requested by such other Party for purposes of review by a
patent attorney of such other Party for the sole purpose of Prosecuting and
Maintaining such other Party’s Patent Rights or compliance by such other Party
with applicable laws, rules or regulations.  Any time after the completion of
the Research Program Term, a Party may in its sole discretion transfer a copy of
the Records of such Party kept pursuant to this Section 2.6(a) to the other
Party rather than continuing to maintain such Records itself.  Each Party’s
Records shall at all times during and after the Research Program Term remain
such Party’s Confidential Information.

(b)        Reports and Information Exchange.  Between [**] and [**] Business
Days prior to each scheduled JRC meeting, each Party shall provide to the JRC a
written report on the progress of the Research Program, summarizing the work
performed by such Party under the Research Program and evaluating the work
performed in relation to the goals of the Research Program.  Each Party shall
provide the JRC with such other information required under the Research Program,
or reasonably requested by the other Party at least [**] Business Days prior to
a scheduled JRC meeting and reasonably available to such Party, relating to the
progress toward the goals or performance by such Party of the Research
Program.  During periods between meetings of the JRC during the Research Program
Term, each of Juno and Editas shall use Commercially Reasonable Efforts to
disclose to the other Party through their respective Project Leaders (as defined
below) any important result achieved in the Research Program promptly after its
importance is appreciated.

2.7       Targets of the Research Program.

(a)        [**] Targets.  An aggregate of [**] Gene Targets (the “[**] Maximum
Number”) may be the subject of the [**] Engineered T-Cell Research during the
Research Program Term (the “[**] Engineered T-Cell Targets”).  A [**] Engineered
T-Cell Target is a Gene Target that acts to [**].  As of the Amendment Date, the
Parties have agreed on a partial list of the [**] Engineered T-Cell Targets,
which is attached hereto as Schedule 2.7(a). During the period beginning on the
Original Agreement Effective Date and ending on the [**] anniversary of the
Original Agreement Effective Date (the “Gene Selection Period”), Juno shall have
the right to





16

--------------------------------------------------------------------------------

 



 

include as [**] Engineered T-Cell Targets up to that number of additional Gene
Targets as equals the [**] Maximum Number minus the number of Gene Targets set
forth on Schedule 2.7(a) as of the Amendment Date.  During the Gene Selection
Period, Juno shall notify Editas if it wishes to include additional Gene Targets
as [**] Engineered T-Cell Targets.  Such notice shall identify with specificity
the Gene Target(s) that Juno wishes to add, so that Editas may distinguish
it(them) from other Gene Targets.  Juno shall only designate additional Gene
Targets under this Section 2.7(a) that Juno [**].  Any Gene Target that Juno
designates during the Gene Selection Period that meets the foregoing criteria
shall be a [**] Engineered T-Cell Target under this Agreement upon Juno
providing such notice (subject to the [**] Maximum Number of Gene Targets limit
set forth herein), and Schedule 2.7(a) shall be updated to reflect such
additional Gene Targets.  Commencing on the date that is [**] years after the
commencement of the Research Program Term, if within [**] days after receipt of
such a notice from Juno, Editas notifies Juno that any Gene Target that Juno has
designated under this Section 2.7(a) is the subject of a Non-Exclusive Field
Deal in existence as of the date of notice from Juno, then Editas shall not be
granting to Juno under Section 4.2(b) the non-exclusive license in the
Non-Exclusive Field with respect to [**] Engineered T-Cell Products that utilize
[**] Reagents for such Gene Target.  Once an aggregate of the [**] Maximum
Number of Gene Targets have been designated [**] Engineered T-Cell Targets at
any point during the Research Program Term, Juno may not designate additional
Gene Targets under this Section 2.7(a) unless it first removes a [**] Engineered
T-Cell Target from Schedule 2.7(a) by providing written notice to Editas.  If by
the end of the Research Program Term Juno has not elected to develop any [**]
Reagents under the Research Program with respect to a [**] Engineered T-Cell
Target, then such [**] Engineered T-Cell Target shall no longer be a [**]
Engineered T-Cell Target and shall be removed from Schedule 2.7(a).  Prior to
the end of the Research Program Term, Juno shall designate by written notice to
Editas up to [**] Engineered T-Cell Targets for which [**] Reagents were
developed under the Research Program (the “Final [**] Engineered T-Cell
Targets”).

(b)        [**] Targets.  An aggregate of [**] Gene Targets (the “[**] Maximum
Number”) may be the subject of the [**] Engineered T-Cell Research during the
Research Program Term (the “[**] Engineered T-Cell Targets”).  A [**] Engineered
T-Cell Target is a Gene Target [**].  As of the Amendment Date, the Parties have
agreed on a partial list of the [**] Engineered T-Cell Targets, which is
attached hereto as Schedule 2.7(b).  During the Gene Selection Period, Juno
shall have the right to include as [**] Engineered T-Cell Targets up to that
number of additional Gene Targets as equals the [**] Maximum Number minus the
number of Gene Targets set forth on Schedule 2.7(b) as of the Amendment
Date.  During the Gene Selection Period, Juno shall notify Editas if it wishes
to include additional Gene Targets as [**] Engineered T-Cell Targets.  Such
notice shall identify with specificity the Gene Target(s) that Juno wishes to
add, so that Editas may distinguish it(them) from other Gene Targets.  Juno
shall only designate additional Gene Targets under this Section 2.7(b) that Juno
[**].  Any Gene Target that Juno designates during the Gene Selection Period
that meets the foregoing criteria shall be a [**] Engineered T-Cell Target under
this Agreement upon Juno providing such notice (subject to the [**] Maximum
Number of Gene Targets limit set forth herein), and Schedule 2.7(b) shall be
updated to reflect such additional Gene Targets.  Commencing on the date that is
[**] years after the commencement of the Research Program Term, if within [**]
days after receipt of such a notice from Juno, Editas notifies Juno that any
Gene Target that Juno has designated under this Section 2.7(b) is the subject of
a Non-Exclusive Field Deal in existence as of the date of notice from Juno, then
Editas shall not be granting to Juno under Section 4.2(c) the non-exclusive
license in the Non-Exclusive Field with





17

--------------------------------------------------------------------------------

 



 

respect to [**] Engineered T-Cell Products that utilize [**] Reagents for such
Gene Target.  Once an aggregate of the [**] Maximum Number Gene Targets have
been designated [**] Engineered T-Cell Targets at any point during the Research
Program Term, Juno may not designate additional Gene Targets under this
Section 2.7(b) unless it first removes a [**] Engineered T-Cell Target from
Schedule 2.7(b) by providing written notice to Editas.  If by the end of the
Research Program Term Juno has not elected to develop any [**] Reagents under
the Research Program with respect to a [**] Engineered T-Cell Target, then such
[**] Engineered T-Cell Target shall no longer be a [**] Engineered T-Cell Target
and shall be removed from Schedule 2.7(b).  Prior to the end of the Research
Program Term, Juno shall designate by written notice to Editas up to [**]
Engineered T-Cell Targets for which [**] Reagents were developed under the
Research Program (the “Final [**] Engineered T-Cell Targets”).

(c)        Additional [**] or [**] Targets.  Notwithstanding anything in the
foregoing Sections  2.7(a) or 2.7(b) to the contrary, if on or after the [**]
anniversary of the Original Agreement Effective Date the Parties agree that the
[**] Engineered T-Cell Research or [**] Engineered T-Cell Research, as the case
may be, is not progressing as desired on account of a lack of qualified Gene
Targets that could be pursued, the Parties may agree by mutual written consent
to enter into a program of screening to identify such additional Gene Targets
and, in such case, the Parties shall amend accordingly the Research Plan and the
provisions of Sections  2.7(a) or 2.7(b), as the case may be.

(d)        [**] Gene Targets.  An aggregate of [**] Gene Targets (the “[**]
Maximum Number”) may be the subject of the [**] Engineered T-Cell Research
during the Research Program Term (the “[**] Engineered T-Cell Targets”).  All
Gene Targets on which the Parties have agreed to conduct [**] Engineered T-Cell
Research will be set forth on Schedule 2.7(d).  During the period beginning on
the Original Agreement Effective Date and ending [**] months after the Original
Agreement Effective Date (the “[**] Target Selection Period”), Juno shall have
the right to include as [**] Engineered T-Cell Targets up to that number of
additional Gene Targets as equals the [**] Maximum Number minus the number of
Gene Targets set forth on Schedule 2.7(d) as of the Amendment Date.  During the
[**] Target Selection Period, Juno shall notify Editas if it wishes to include
additional Gene Targets as [**] Engineered T-Cell Targets.  Such notice shall
identify with specificity the Gene Target(s) that Juno wishes to add, so that
Editas may distinguish it(them) from other Gene Targets.  Juno shall only
designate additional Gene Targets under this Section 2.7(d) that Juno [**].  Any
Gene Target that Juno designates during the [**] Target Selection Period that
meets the foregoing criteria shall be an [**] Engineered T-Cell Target under
this Agreement upon Juno providing such notice (subject to the [**] Maximum
Number of Gene Targets limit set forth herein), and Schedule 2.7(d) shall be
updated to reflect such additional Gene Targets.  Once an aggregate of the [**]
Maximum Number of Gene Targets have been designated [**] Engineered T-Cell
Targets at any point during the Research Program Term, Juno may not designate
additional Gene Targets under this Section 2.7(d) unless it first removes an
[**] Engineered T-Cell Target from Schedule 2.7(d) by providing written notice
to Editas.  The goal of the Research Program with respect to the [**] Engineered
T-Cell Development shall be to identify no more than [**] Engineered T-Cell
Targets for further research and Development by the end of the [**] Target
Selection Period.  If the parties reach agreement on such [**] or fewer [**]
Engineered T-Cell Targets by the end of the [**] Target Selection Period, then
all other Gene Targets shall no longer be [**] Engineered T-Cell Targets and
shall be removed from Schedule 2.7(d).  If the parties do not reach agreement on
such [**] or fewer [**] Engineered T-Cell Targets by the end of the [**]





18

--------------------------------------------------------------------------------

 



 

Target Selection Period, then Editas shall provide written notice to Juno of
such failure and of Juno’s right to designate such [**] or fewer [**] Engineered
T-Cell Targets in accordance with this Section 2.7(d).  Juno shall designate
such [**] or fewer [**] Engineered T-Cell Targets by [**] days after the date
such notice is given.  If the parties do not reach agreement on such [**] or
fewer [**] Engineered T-Cell Targets, Editas provides such notice and Juno fails
to designate such [**] or fewer [**] Engineered T-Cell Targets as provided in
this Section 2.7(d), then Editas shall provide an additional written notice to
Juno regarding the designation of the [**] Engineered T-Cell Targets (the
“Reminder Notice”).  If Juno fails to designate such [**] or fewer [**]
Engineered T-Cell Targets within [**] days after the date the Reminder Notice is
given, then the [**] Engineered T-Cell Research shall be deemed
terminated.  Unless the [**] Engineered T-Cell Research shall have been deemed
terminated, during the period commencing on the end of the [**] Target Selection
Period and terminating [**] months thereafter, Juno shall have the right to add
or replace [**] Engineered T-Cell Targets (provided that any additions shall not
increase the total number of [**] Engineered T-Cell Targets to more than [**]
over the maximum number of [**] Engineered T-Cell Targets on which the parties
have agreed or which Juno has designated, as applicable, at the end of the [**]
Target Section Period as provided in this Section 2.7(d), but in no event more
than [**] total) by providing written notice to Editas.  Prior to the end of the
Research Program Term, Juno shall designate by written notice to Editas the [**]
Engineered T-Cell generated or developed under the Research Program, if any, and
such notice shall contain such information as may be reasonably necessary to
define with specificity such [**] Engineered T-Cell, including the number and
identification of [**] Engineered T-Cell Targets modulated in such [**]
Engineered T-Cell for which [**] Reagents were developed under the Research
Program (the “Final [**] Engineered T-Cell Targets”).

(e)        [**] Engineered T-Cell Targets.  An aggregate of [**] Gene Targets
(the “[**] Maximum Number”) may be the subject of the [**] Engineered T-Cell
Research during the Research Program Term (the “[**] Engineered T-Cell
Targets”).  All Gene Targets on which the Parties have agreed to conduct [**]
Engineered T-Cell Research will be set forth on Schedule 2.7(e).  During the
period beginning on the Amendment Date and ending [**] months after the
Amendment Date (unless the Research Program Term is extended in accordance with
Section  2.5 in which case such period shall last until the date that is [**]
months prior to the end of the Research Program term as extended) (the “[**]
Engineered T-Cell Target Selection Period”), Juno shall have the right to
include as [**] Engineered T-Cell Targets up to that number of additional Gene
Targets as equals the [**] Maximum Number minus the number of Gene Targets set
forth on Schedule 2.7(e). During the [**] Engineered T-Cell Target Selection
Period, Juno shall notify Editas if it wishes to include additional Gene Targets
as [**] Engineered T-Cell Targets.  Such notice shall identify with specificity
the Gene Target(s) that Juno wishes to add, so that Editas may distinguish it
(them) from other Gene Targets.  Juno shall only designate Gene Targets under
this Section 2.7(e) that Juno [**].  Any Gene Target that Juno designates during
the [**] Engineered T-Cell Target Selection Period that meets the foregoing
criteria shall be a  [**] Engineered T-Cell Target under this Agreement upon
Juno providing such notice (subject to the [**] Maximum Number of Gene Targets
limit set forth herein), and Schedule 2.7(e) shall be updated to reflect such
additional Gene Targets.  Once an aggregate of the [**] Maximum Number of Gene
Targets have been designated [**] Engineered T-Cell Targets at any point during
the Research Program Term, Juno may not designate additional Gene Targets under
this Section 2.7(e) unless it first removes a  [**] Engineered T-Cell Target
from Schedule 2.7(e) by providing written notice to Editas.  The goal of the
Research Program with respect to the [**] Engineered T-Cell





19

--------------------------------------------------------------------------------

 



 

Development shall be to identify no more than [**] Engineered T-Cell Targets for
further research and Development by the end of the [**] Engineered T-Cell Target
Selection Period.  If the parties reach agreement on such [**] or fewer [**]
Engineered T-Cell Targets by the end of the [**] Engineered T-Cell Target
Selection Period, then all other Gene Targets shall no longer be [**] Engineered
T-Cell Targets and shall be removed from Schedule 2.7(e).  If the parties do not
reach agreement on such [**] or fewer [**] Engineered T-Cell Targets by the end
of the [**] Engineered T-Cell Target Selection Period, then Editas shall provide
written notice to Juno of such failure and of Juno’s right to designate such
[**] or fewer [**] Engineered T-Cell Targets in accordance with this
Section 2.7(e).  Juno shall designate such [**] or fewer [**] Engineered T-Cell
Targets by [**] days after the date such notice is given.  If the parties do not
reach agreement on such [**] or fewer [**] Engineered T-Cell Targets, Editas
provides such notice and Juno fails to designate such [**] or fewer [**]
Engineered T-Cell Targets as provided in this Section 2.7(d), then Editas shall
provide an additional written notice to Juno regarding the designation of the
[**] Engineered T-Cell Targets (the “[**] Reminder Notice”).  If Juno fails to
designate such [**] or fewer [**] Engineered T-Cell Targets within [**] days
after the date the [**] Reminder Notice is given, then the [**] Engineered
T-Cell Research shall be deemed terminated.  Unless the [**] Engineered T-Cell
Research shall have been deemed terminated, during the period commencing on the
end of the [**] Engineered T-Cell Target Selection Period and terminating at the
end of the Research Program Term, Juno shall have the right to add or replace
[**] Engineered T-Cell Targets (provided that any additions shall not increase
the total number of [**] Engineered T-Cell Targets to more than [**] over the
maximum number of [**] Engineered T-Cell Targets on which the parties have
agreed or which Juno has designated, as applicable, at the end of the [**]
Engineered T-Cell Target Selection Period as provided in this Section 2.7(e),
but in no event more than [**] total) by providing written notice to Editas.
Prior to the end of the Research Program Term, Juno shall designate by written
notice to Editas the [**] Engineered T-Cell generated or developed under the
Research Program, if any, and such notice shall contain such information as may
be reasonably necessary to define with specificity such [**] Engineered T-Cell,
including the number and identification of [**] Engineered T-Cell Targets
modulated in such [**] Engineered T-Cell for which [**] Reagents were developed
under the Research Program (the “Final [**] Engineered T-Cell Targets”). For
clarity, a Final [**] Engineered T-Cell Target (i) shall be a Gene Target that
is not also a Final [**] Engineered T-Cell Target or a Final [**] Engineered
T-Cell Target, (ii) may also be a Final [**] Engineered T-Cell Target and (iii)
is not restricted to genes of the [**].

(f)        Exclusive Protein Targets.  During the Research Program, any Protein
Target may be the subject of the [**] Engineered T-Cell Research or [**]
Engineered T-Cell Research.  Prior to the expiration of the Research Program
Term, Juno shall designate up to [**] Protein Targets as “Exclusive Protein
Targets.”  Juno’s notice of such designation shall identify with specificity the
Protein Target(s) that Juno is designating as Exclusive Protein Targets, so that
Editas may distinguish it(them) from other Protein Targets.  Juno shall only
designate Protein Targets under this Section 2.7(f) that Juno [**]. For clarity,
the same Exclusive Protein Targets will apply to both the [**] Engineered T-Cell
Products and [**] Engineered T-Cell Products, meaning that Juno shall not be
permitted to designate [**] Engineered T-Cell Protein Targets as Exclusive
Protein Targets and [**] distinct [**] Engineered T-Cell Protein Targets as
Exclusive Protein Targets.

2.8       Technology Transfer.





20

--------------------------------------------------------------------------------

 



 

(a)        To Facilitate the Research Program.  In order to facilitate the
Research Program, each Party shall, as set forth in the Research Plan, provide
to the other Party certain Materials and Know-How Controlled by the supplying
Party for use by the other Party in furtherance of the Research Program.  All
Materials transferred pursuant to the Research Program shall be used (i) only
for the specific purpose provided for in the Research Plan or within the scope
of the licenses granted hereunder, and (ii) solely under the control of the
receiving Party or, in the case of Juno in the exercise of its license,
optionally to its Sublicensee.  The Materials may not be used or delivered to or
for the benefit of any Third Party (other than a Juno Sublicensee, in the case
of Juno in the exercise of its license) without the prior written consent of the
supplying Party, and shall not be used in research or testing involving human
subjects, except as expressly contemplated in the Research Plan or within the
scope of the commercial license under this Agreement.  All Materials shall be
returned to the supplying Party or destroyed (at the election of the supplying
Party) promptly after completion of the use permitted under this Agreement.

(b)        To Facilitate Juno’s Continued Licenses.  During the Research Program
Term, Editas and Juno will prepare a technology transfer plan that shall be
attached hereto as Exhibit B (the “Technology Transfer Plan”) that will provide
for the transfer by Editas to Juno of such reasonable quantities of Materials
and information within Collaboration Know-How and Editas Know-How used in the
performance of the Research Program that are Controlled by Editas as may
reasonably be required for Juno to manufacture the Engineered T-Cells to which
Juno has received a license hereunder.  At any time during the Research Program
Term and for the [**] months following the expiration of the Research Program
Term, Editas and Juno shall implement the Technology Transfer Plan as
contemplated by this Section 2.8(b) upon Juno’s request.

(c)        No Warranty.  MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR ANY WARRANTY THAT
THE USE OF THE MATERIALS WILL NOT INFRINGE OR VIOLATE ANY PATENT OR OTHER
PROPRIETARY RIGHT OF ANY THIRD PARTY.

ARTICLE 3

GOVERNANCE

3.1       Project Leaders.  Each Party has appointed a senior representative
having a general understanding of biopharmaceutical discovery and development
issues to act as its project leader under this Agreement (each, a “Project
Leader”).  The Project Leaders will serve as the contact point between the
Parties with respect to the Research Program, and will be primarily responsible
for: (a) facilitating the flow of information and otherwise promoting
communication, coordination of the day-to-day work and collaboration between the
Parties; (b) providing single point communication for seeking consensus
internally within the respective Party’s organization; and (c) raising
cross-Party or cross-functional disputes in a timely manner.  The Project
Leaders shall conduct regular telephone conferences as deemed necessary or
appropriate, to exchange informal information regarding the progress of the
Research Program.  Each Party may change its designated Project Leader from time
to time upon prior written notice to the other Party.  Each Project Leader may
designate a substitute to temporarily perform the functions of that Project
Leader by prior written notice to the other Party.





21

--------------------------------------------------------------------------------

 



 

3.2       Joint Research Committee.  Juno and Editas have established a joint
research committee (the “Joint Research Committee” or “JRC”) to oversee, review
and recommend direction of the Research Program.  The responsibilities of the
Joint Research Committee shall include, among other things monitoring and
reporting research progress and ensuring open and frequent exchange between the
Parties regarding Research Program activities.  The JRC shall be disbanded upon
expiration of the Research Program Term.

3.3       Membership.  The JRC shall comprise [**] representatives of Juno named
by Juno and [**] representatives of Editas named by Editas.  A Party’s
representatives on the JRC shall have appropriate technical credentials,
experience and knowledge, and ongoing familiarity with, the Research Program. 
Each Party has designated its representatives on the JRC.  Each Party may each
replace one or more of its JRC representatives at any time, in its sole
discretion, upon notice to the other Party.  From time to time, the JRC may
establish subcommittees, to oversee particular projects or activities, and such
subcommittees shall be constituted as the JRC agrees.

3.4       Meetings.  During the Research Program Term, the JRC shall meet at
least [**].  Additional meetings of the JRC may be held upon the mutual
agreement of the Parties.  Meetings of the JRC shall be effective only if at
least [**] representatives of each Party are present or participating.  The time
and location of each meeting shall be as agreed by the Parties, and meetings may
be held in person, alternating locations between the Parties or at such other
locations as the Parties agree, or by telephone or video conference; provided,
however, that at least [**] of the JRC shall be held in person each year.  With
the consent of the Parties, other representatives of Editas or Juno may attend
JRC meetings as nonvoting observers.  Each Party shall be responsible for all of
its own costs and expenses associated with preparing for and attending meetings
of the JRC.  The JRC shall be co-chaired by a representative from each
Party.  The chairpersons shall set the agendas for the JRC meetings in advance.

3.5       Minutes.  The JRC shall keep accurate minutes of its deliberations
which shall record all proposed decisions and all actions recommended or
taken.  The Parties will rotate the responsibility for taking, preparing and
issuing minutes for each JRC meeting, which shall be sent to all members of the
JRC within [**] Business Days after each meeting.  All records of the JRC shall
at all times be available to both Editas and Juno.

3.6       Decision Making.

(a)        General.  Decisions of the JRC shall be made by unanimous vote, with
each Party having one vote.  If the votes required to approve a decision cannot
be reached within the JRC, then the Parties shall refer the matter, within [**]
Business Days after the matter was first considered by the JRC, to their
respective Chief Executive Officers (“CEOs”) for discussion and attempted
resolution in good faith.  Such resolution, if any, of a referred matter by the
CEOs shall be final and binding upon the Parties and shall be considered a
decision of the JRC for purposes of this Agreement.  If [**] Business Days after
the matter was first submitted to the CEOs, the CEOs are unable to reach
consensus, then (i) Juno shall have the deciding vote on any matter related to
research determinations regarding the development of a [**] Engineered T-Cell
Product, a [**] Engineered T-Cell Product,  an [**] Engineered T-Cell Product or
a [**] Engineered T-Cell Product, in each case within the scope of the Research
Program, provided that if Juno’s decision would require Editas to incur any
additional costs and/or expenses in connection with the Research





22

--------------------------------------------------------------------------------

 



 

Program, then [**], and (ii) Editas shall have the deciding vote on any matter
solely related to research determinations regarding the development of the
Editas Know-How or Editas Patents or the use of the Genome Editing Technology
(provided, however, that Editas shall exercise its vote regarding the use of
Genome Editing Technology in good faith and in a manner consistent with the
objectives of the Research Program and the terms of this Agreement), provided
that such decision may not require Juno to fund any additional costs and
expenses without Juno’s prior written consent.  Notwithstanding the foregoing,
[**] shall have the right, without the need to escalate a matter through the
foregoing process, to amend the Research Plan to add additional development
under the Research Program provided that (A) such development is still within
the scope of the Research Program (i.e. the development involves generating an
Engineered T-Cell for a [**] Engineered T-Cell Target or [**] Engineered T-Cell
Target or generating an [**] Engineered T-Cell or a [**] Engineered T-Cell, in
each case for use in the Exclusive Field), (B) [**] has provided the JRC a
description of the scope of the new development, (C) such development does not
involve the use of [**] (except as agreed by [**] in writing in its sole
discretion), (D) [**] is responsible for funding the costs and expenses for such
additional development, (E) such additional development does not increase the
number of Gene Targets under research in any of the [**] Engineered T-Cell
Research, [**] Engineered T-Cell Research,  [**] Engineered T-Cell Research or
[**] Engineered T-Cell Research beyond those already identified as Gene Targets
for such respective programs, and (F) [**] does not have a good faith safety
concern regarding the applicable additional development.

(b)        Exceptions.  Notwithstanding Section 3.6(a), a Party shall not have
the right to exercise a deciding vote (i) in a manner that excuses such Party
from any of its obligations specifically enumerated under this Agreement; (ii)
in a manner that negates any consent rights or other rights specifically
allocated to the other Party under this Agreement; (iii) in a manner that would
require the other Party to perform activities that the other Party has not
agreed to perform as set forth in this Agreement or the Research Plan, or as
otherwise agreed in writing by the other Party; (iv) if such Party is Juno, in a
manner that would increase or decrease the total number of FTEs to be devoted by
Editas to the Research Project as set forth in the Research Plan, as modified in
accordance with Section 2.4; (v) in a manner that would require a Party to
perform any act that it reasonably believes to be inconsistent with any Law or
any approval, order, policy, guidelines of a Competent Authority or ethical
requirements or ethical guidelines; (vi) to allocate intellectual property
rights; or (vii) to determine that such Party has fulfilled any obligation under
this Agreement or that the other Party has breached any obligation under this
Agreement.  In the event that any matter set forth in the preceding clauses (i)
through (vi) is unresolved through the JRC and subsequently such dispute cannot
be resolved by the CEOs in accordance with Section 3.6(a), then (A) for all such
matters set forth in the preceding clauses (iii) and (iv), there shall be no
change in the Research Plan or associated budget unless the Parties otherwise
mutually agree in writing, and (B) for all such matters set forth in the
preceding clauses (i), (ii), (v) and (vi), either Party may require the specific
issue to be referred to binding arbitration pursuant to Section 14.2.  The
Parties agree to share equally the cost of the proceedings, including fees of
the panel members; provided, that each Party shall bear its own attorneys’ fees
and associated costs and expenses.

3.7       Limitations on JRC Authority.  The JRC shall have only the powers
assigned expressly to it in this ARTICLE 3 and elsewhere in this Agreement, and
shall not have any power to amend, modify or waive compliance with this
Agreement.  Each Party shall retain the rights, powers and discretion granted to
it under this Agreement and no such rights, powers or discretion





23

--------------------------------------------------------------------------------

 



 

shall be delegated or vested in the JRC unless such delegation or vesting of
rights is expressly provided for in this Agreement or the Parties expressly so
agree in writing.

ARTICLE 4

LICENSES

4.1       Research License to Editas.  Subject to the terms and conditions of
this Agreement, Juno hereby grants to Editas, and Editas hereby accepts, during
the Research Program Term, a non-exclusive, worldwide, royalty-free,
non-sublicensable license under the Juno IP and Juno Collaboration IP, solely to
conduct activities assigned to Editas under the Research Plan.  Notwithstanding
the foregoing to the contrary, the license granted in this Section 4.1 does not
include any right under the Juno IP and Juno Collaboration IP to create
Engineered T-Cells that are not specified in the Research Plan.

4.2       Licenses to Juno.

(a)        Research Licenses.

(i)         Subject to the terms and conditions of this Agreement, Editas hereby
grants to Juno, and Juno hereby accepts, during the Research Program Term, a
non-exclusive, worldwide, royalty-free, non-sublicensable license under the
Editas IP and Editas Collaboration IP, solely to (A) conduct activities assigned
to Juno under the Research Plan, (B) conduct activities assigned to Editas under
the Research Plan that Editas fails or refuses to conduct in a timely manner,
(C) research, evaluate and conduct preclinical testing and Development of [**]
Engineered T-Cells, [**] Engineered T-Cells,  [**] Engineered T-Cells and,  [**]
Engineered T-Cells in the Field in the Territory, (D) evaluate the data
developed in the conduct of activities under the Research Plan during the
Research Program Term and (E)  [**],  research, develop and use research tools
in the Exclusive Field, which may include:

[**].

(ii)       [**].

(b)        [**] Engineered T-Cell Product License to Juno.  Subject to the terms
and conditions of this Agreement, Editas hereby grants to Juno, and Juno hereby
accepts an exclusive (even as to Editas),  milestone and royalty-bearing
license, including the right to grant sublicenses in accordance with
Section 4.5, under the Editas IP, Editas Collaboration IP and Editas’ interest
in and to the Joint Collaboration IP to research (subject to Editas’ retained
rights to conduct research), Develop, make and have made, use, offer for sale,
sell, import and export [**] Engineered T-Cell Products in the Exclusive Field
in the Territory.  Subject to the terms and conditions of this Agreement, Editas
hereby grants to Juno, and Juno hereby accepts a non-exclusive, milestone and
royalty-bearing license, including the right to grant sublicenses in accordance
with Section 4.5 in connection with the grant of a sublicense under the
exclusive license granted to Juno in accordance with this Section 4.2(b), under
the Editas IP, Editas Collaboration IP and Editas’ interest in and to the Joint
Collaboration IP to use the Incorporated [**] Reagents associated with a [**]
Engineered T-Cell Product to research, Develop, make and have made, use, offer
for sale, sell, import and export a [**] Engineered T-Cell Product in the
Non-Exclusive Field in the Territory.  Notwithstanding the foregoing to the
contrary, Juno will not (i) conduct research or Development





24

--------------------------------------------------------------------------------

 



 

of [**] Engineered T-Cells that would fall outside the scope of the license
granted in Section 4.2(a) unless and until Juno has designated the applicable
[**] Engineered T-Cell Target as a Final [**] Engineered T-Cell Target or (ii)
progress a [**] Engineered T-Cell Product to an IND filing unless and until Juno
has designated the applicable [**] Engineered Target as a Final [**] Engineered
T-Cell Target. Further notwithstanding the foregoing to the contrary, the
licenses granted in this Section 4.2(b) do not include any right under the
Editas IP, Editas Collaboration IP or Editas’ interest in and to the Joint
Collaboration IP to use Genome Editing Technology to make modifications or
improvements to [**] Reagents used with the [**] Engineered T-Cells or [**]
Engineered T-Cell Products, provided that such licenses will include rights to
the [**] Engineered T-Cell Products that incorporate subsequent modifications
and improvements that would otherwise fall within the scope of the relevant
license granted in this Section 4.2(b) provided such subsequent modifications
and improvements are not generated using the Genome Editing Technology.

(c)        [**] Engineered T-Cell Product License to Juno.  Subject to the terms
and conditions of this Agreement, Editas hereby grants to Juno, and Juno hereby
accepts an exclusive (even as to Editas),  milestone and royalty-bearing
license, including the right to grant sublicenses in accordance with
Section 4.5, under the Editas IP, Editas Collaboration IP and Editas’ interest
in and to the Joint Collaboration IP to research (subject to Editas’ retained
rights to conduct research), Develop, make and have made, use, offer for sale,
sell, import and export [**] Engineered T-Cell Products in the Exclusive Field
in the Territory.  Subject to the terms and conditions of this Agreement, Editas
hereby grants to Juno, and Juno hereby accepts a non-exclusive, milestone and
royalty-bearing license, including the right to grant sublicenses in accordance
with Section 4.5 in connection with the grant of a sublicense under the
exclusive license granted to Juno in accordance with this Section 4.2(c), under
the Editas IP, Editas Collaboration IP and Editas’ interest in and to the Joint
Collaboration IP to use the Incorporated [**] Reagents associated with a [**]
Engineered T-Cell Product to research, Develop, make and have made, use, offer
for sale, sell, import and export a [**] Engineered T-Cell Product in the
Non-Exclusive Field in the Territory.  Notwithstanding the foregoing to the
contrary, Juno will not (i) conduct research or Development of [**] Engineered
T-Cells that would fall outside the scope of the license granted in Section
4.2(a) unless and until Juno has designated the applicable [**] Engineered
T-Cell Target as a Final [**] Engineered T-Cell Target or (ii) progress a [**]
Engineered T-Cell Product to an IND filing unless and until Juno has designated
the applicable [**] Engineered Target as a Final [**] Engineered T-Cell Target.
Further notwithstanding the foregoing to the contrary, the licenses granted in
this Section 4.2(c) do not include any right under the Editas IP, Editas
Collaboration IP or Editas’ interest in and to the Joint Collaboration IP to use
Genome Editing Technology to make modifications or improvements to [**] Reagents
used with the [**] Engineered T-Cells or [**] Engineered T-Cell Products,
provided that such licenses will include rights to the [**] Engineered T-Cell
Products that incorporate subsequent modifications and improvements that would
otherwise fall within the scope of the relevant license granted in this
Section 4.2(c) provided such subsequent modifications and improvements are not
generated using the Genome Editing Technology.

(d)        [**] Engineered T-Cell Product License to Juno.  Subject to the terms
and conditions of this Agreement, Editas hereby grants to Juno, and Juno hereby
accepts, a milestone- and royalty-bearing license, including the right to grant
sublicenses in accordance with Section 4.5, under the Editas IP, Editas
Collaboration IP and Editas’ interest in and to the Joint Collaboration





25

--------------------------------------------------------------------------------

 



 

IP to research, Develop, make and have made, use, offer for sale, sell, import
or export [**] Engineered T-Cell Products that utilize the [**] Reagents
associated with such [**] Engineered T-Cell Products,  in the Exclusive Field
and in the Territory.  The foregoing license shall be exclusive (even as to
Editas but subject to Editas’ retained rights to conduct research) with respect
to [**] Engineered T-Cell Products that contain an extracellular binding domain
targeting an Exclusive Protein Target and non-exclusive with respect to any
other [**] Engineered T-Cell Products.  Notwithstanding the foregoing to the
contrary, Juno will not (i) conduct research or Development of [**] Engineered
T-Cells that would fall outside the scope of the license granted in Section
4.2(a) unless and until Juno has designated the applicable [**] Engineered
T-Cell Target as a Final [**] Engineered T-Cell Target or (ii) progress an [**]
Engineered T-Cell Product to an IND filing unless and until Juno has designated
the applicable [**] Engineered Target as a Final [**] Engineered T-Cell Target.
Further notwithstanding the foregoing to the contrary, the licenses granted in
this Section 4.2(d), do not include any right under the Editas IP, Editas
Collaboration IP or Editas’ interest in and to the Joint Collaboration IP to use
Genome Editing Technology to make modifications or improvements to [**] Reagents
used with the [**] Engineered T-Cells or [**] Engineered T-Cell Products,
provided that such licenses will include rights to the [**] Engineered T-Cell
Products that incorporate subsequent modifications and improvements that would
otherwise fall within the scope of the relevant license granted in this
Section 4.2(d) provided such subsequent modifications and improvements are not
generated using the Genome Editing Technology.

(e)        [**] Engineered T-Cell Product License to Juno.  Subject to the terms
and conditions of this Agreement, Editas hereby grants to Juno, and Juno hereby
accepts, a milestone- and royalty-bearing license, including the right to grant
sublicenses in accordance with Section 4.5, under the Editas IP, Editas
Collaboration IP and Editas’ interest in and to the Joint Collaboration IP to
research, Develop, make and have made, use, offer for sale, sell, import or
export [**] Engineered T-Cell Products that utilize the [**] Reagents associated
with such [**] Engineered T-Cell Products, in the Exclusive Field and in the
Territory.  The foregoing license shall be exclusive (even as to Editas but
subject to Editas’ retained rights to conduct research) with respect to [**]
Engineered T-Cell Products that contain an extracellular binding domain
targeting an Exclusive Protein Target and non-exclusive with respect to any
other [**] Engineered T-Cell Products.  Notwithstanding the foregoing to the
contrary, Juno will not (i) conduct research or Development of [**] Engineered
T-Cells that would fall outside the scope of the license granted in Section
4.2(a) unless and until Juno has designated the applicable [**] Engineered
T-Cell Target as a Final [**] Engineered T-Cell Target or (ii) progress a [**]
Engineered T-Cell Product to an IND filing unless and until Juno has designated
the applicable [**] Engineered Target as a Final [**] Engineered T-Cell Target.
Further notwithstanding the foregoing to the contrary, the licenses granted in
this Section 4.2(e), do not include any right under the Editas IP, Editas
Collaboration IP or Editas’ interest in and to the Joint Collaboration IP to use
Genome Editing Technology to make modifications or improvements to [**] Reagents
used with the [**] Engineered T-Cells or [**] Engineered T-Cell Products,
provided that such licenses will include rights to the [**] Engineered T-Cell
Products that incorporate subsequent modifications and improvements that would
otherwise fall within the scope of the relevant license granted in this
Section 4.2(e) provided such subsequent modifications and improvements are not
generated using the Genome Editing Technology.





26

--------------------------------------------------------------------------------

 



 

4.3       Exclusivity.

(a)        Genome Editing –  Editas.  During the Research Program Term, except
to the extent required for Editas to fulfill its obligations under this
Agreement, Editas shall not conduct or participate in, and shall not license,
fund or otherwise actively enable any Third Party to conduct or participate in,
any research, Development or commercialization activities involving the use of
any Genome Editing Technology with respect to Engineered T-Cells for use in the
Exclusive Field.  During the Research Program Term, if Editas desires to enter
into a collaboration, license or other relationship with a Third Party to
utilize Genome Editing Technology with respect to Engineered T-Cells in the
Non-Exclusive Field (a “Non-Exclusive Field Deal”), then Editas shall give Juno
written notice in advance of entering into a Non-Exclusive Field Deal and shall
provide Juno with a reasonable opportunity to discuss a collaboration, license
or other relationship comparable to such Non-Exclusive Field Deal.

(b)        Genome Editing – Juno.

(1)        During the [**], except to the extent required for Juno to fulfill
its obligations under this Agreement or exercise its rights under Section 4.2(a)
of this Agreement, Juno shall not [**].  The foregoing shall not apply in the
following circumstances:  [**].

(2)        During the Research Program Term after the [**], except to the extent
required for Juno to fulfill its obligations or exercise its rights under this
Agreement, Juno shall not [**].

(3)        Notwithstanding subsections (1) and (2) above, Juno will not be
restricted from [**].

(c)        Gene Targets.  During the Term, except to the extent required for
Editas to fulfill its obligations under this Agreement, Editas shall not conduct
or participate in, and shall not license, fund or otherwise actively enable any
Third Party to conduct or participate in, any research, Development or
commercialization activities utilizing Genome Editing Technology with respect to
the Final [**] Engineered T-Cell Targets or the Final [**] Engineered T-Cell
Targets in the Exclusive Field.  Notwithstanding the foregoing, Editas shall not
be restricted from using or providing [**] Reagents to its Third Party
collaborators and licensees for uses outside the Exclusive Field, provided that
Editas shall include a restriction in any agreement with such a collaborator or
licensee prohibiting the use of the [**] Reagents in the Exclusive Field.

(d)        Exclusive Protein Targets.  During the Term, except to the extent
required for Editas to fulfill its obligations under this Agreement, Editas
shall not conduct or participate in, and shall not license, fund or otherwise
actively enable any Third Party to conduct or participate in, any research,
Development or commercialization activities with respect to an [**] Engineered
T-Cell or [**] Engineered T-Cell that targets one or more Exclusive Protein
Targets for use in the Exclusive Field.

4.4       Section 365(n) of the Bankruptcy Code.  All rights and licenses
granted under or pursuant to any Section of this Agreement are and will
otherwise be deemed to be for purposes of Section 365(n) of the United States
Bankruptcy Code (Title 11, U.S. Code), as amended or any





27

--------------------------------------------------------------------------------

 



 

comparable law outside the United States (the “Bankruptcy Code”), licenses of
rights to “intellectual property” as defined in Section 101(35A) of the
Bankruptcy Code.  Each Party agrees that the other Party, as licensee of such
rights under this Agreement, will retain and may fully exercise all of its
rights and elections under the Bankruptcy Code or any other provisions of
applicable law outside the United States that provide similar protection for
“intellectual property.” The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against a Party under the
Bankruptcy Code or analogous provisions of applicable law outside the United
States, the other Party will be entitled to a complete duplicate of (or complete
access to, as appropriate) the intellectual property licensed to such other
Party and all embodiments of such intellectual property, to the extent necessary
for such other Party to practice the licenses granted to it pursuant to this
Agreement under such intellectual property, which, if not already in such other
Party’s possession, will be promptly delivered to it upon such other Party’s
written request thereof.  Any agreement supplemental hereto will be deemed to be
“agreements supplementary to” this Agreement for purposes of Section 365(n) of
the Bankruptcy Code.

4.5       Sublicenses.  Juno shall have the right to grant sublicenses under the
licenses granted to it under Sections  4.2(b),  4.2(c),  4.2(d) and 4.2(e) to
Affiliates of Juno and Third Parties (each, a “Juno Sublicensee”); provided that
any sublicense granted under this Agreement shall be pursuant to a written
agreement that subjects such Juno Sublicensee to all relevant restrictions and
limitations set forth in this Agreement.  Juno shall provide Editas with the
name and address of each Juno Sublicensee of its rights under this ARTICLE 4,
the date of the grant of the sublicense and a description of the rights granted
promptly after the execution and delivery of the sublicense agreement.  Juno
shall remain responsible for the performance of its Sublicensees, and shall
ensure that each Sublicensee complies with the applicable terms and conditions
of this Agreement.  Notwithstanding the foregoing to the contrary, unless and
until the receipt of written agreement by Institutions to permit further
sublicensing, Juno shall not have the right to grant any sublicenses (other than
to Affiliates of Juno and other than may be agreed in writing by Institutions,
in each case subject to all restrictions on the granting of sublicenses
herein).  Notwithstanding the foregoing to the contrary, unless and until the
receipt of written agreement by MGH to permit further sublicensing, Juno shall
not have the right to grant any sublicenses (other than to Affiliates of Juno
and other than may be agreed in writing by MGH, in each case subject to all
restrictions on the granting of sublicenses herein).  Notwithstanding the
foregoing to the contrary, for so long as the Editas IP includes Editas IP
licensed by Editas from Duke, unless and until the receipt of written agreement
by Duke to permit further sublicensing, Juno shall not have the right to grant
any sublicenses (other than as may be agreed in writing by Duke, subject to all
restrictions on the granting of sublicenses herein).  All sublicenses granted by
Juno hereunder, and any further sublicenses by a Juno Sublicensee shall comply
with, and be subject and subordinate to, the terms and conditions of this
Agreement.  If Editas is unable to obtain the written agreement from the
Institutions to allow for the further granting of sublicenses by Juno, then upon
Juno’s request at any time during the Term, Editas shall grant a direct license
to any Third Party as Juno directs, as and to the extent permitted under Editas’
obligations to the Institutions and MGH and provided such direct license is
within the scope of Juno’s licenses granted under Section 4.2.

4.6       Right to Subcontract.  A Party may exercise any of the rights or
obligations that such Party may have under this Agreement by subcontracting the
exercise or performance of all or any portion of such rights and obligations on
such Party’s behalf to a contract service provider(s) without having to grant
any sublicense or sublicenses to the applicable subcontractor(s), provided





28

--------------------------------------------------------------------------------

 



 

that (a) with respect to activities conducted under the Research Program, such
Party complies with the provisions of Section 2.2(b), and (b) in all cases, such
contract service provider(s) obtain(s) no rights in or to the other Party’s
IP.  Any subcontract granted or entered into by a Party as contemplated by this
Section 4.6 of the exercise or performance of all or any portion of the rights
or obligations that such Party may have under this Agreement shall not relieve
such Party from any of its obligations under this Agreement, and any act or
omission by a subcontractor of a Party shall be deemed an act or omission by
such Party hereunder, and a Party shall be responsible for each of its
subcontractors complying with all obligations of such Party under this
Agreement.

4.7       Rights Retained by the Parties.  Except as expressly set forth in this
Agreement, neither Party shall acquire any license or other intellectual
property interest, by implication or otherwise, in any Confidential Information
of the other Party or under any IP in which such other Party or its Affiliates
has rights.

4.8       Compliance with In-Licenses.  The terms of this Agreement, insofar as
they relate to a sublicense of Editas IP licensed by Editas under an In-License
Agreement shall be subject and subordinate to the terms and conditions of the
relevant In-License Agreement.

ARTICLE 5

DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS; DILIGENCE

5.1       Responsibility.  Except with respect to Editas’ obligations under the
Research Program, Juno shall have full responsibility, at its sole expense, for
the worldwide research, Development, manufacturing and commercialization of the
[**] Engineered T-Cell Products, [**] Engineered T-Cell Products, [**]
Engineered T-Cell Products and [**] Engineered T-Call Products in the Exclusive
Field, subject to the payment obligations and other relevant terms and
conditions of this Agreement.

5.2       Diligence.

5.2.1    Juno shall use Commercially Reasonable Efforts (itself or through
Affiliates or Sublicensees) to research, Develop, manufacture and commercialize
in the Exclusive Field and in each major market in the Territory at least [**].

5.2.2    In addition to the general diligence obligations set forth in
Section 5.2:

(a)        Juno shall have achieved [**] for at least [**] with respect to a
Final [**] Engineered T-Cell Target no later than the [**] anniversary after the
end of the Research Program Term, and shall have achieved [**] with respect to
at least [**] with respect to another Final [**] Engineered T-Cell Target, on
each [**] after the [**] anniversary of the Research Program Term until such
time as [**].

(b)        Juno shall have achieved [**] for at least [**] with respect to a
Final [**] Engineered T-Cell Target no later than the [**] anniversary after the
end of the Research Program Term, and shall have achieved [**] with respect to
at least [**] with respect to another Final [**] Engineered T-Cell Target, on
each subsequent anniversary after the [**] anniversary of the Research Program
Term until such time as [**].





29

--------------------------------------------------------------------------------

 



 

(c)        Juno shall have achieved [**] for at least [**] no later than the
[**] anniversary after the end of the Research Program Term.

(d)        Juno shall have achieved [**] for at least [**] no later than the
[**] anniversary after the end of the Research Program Term.

5.2.3    If, for a [**] Engineered T-Cell Target, Juno is unable to satisfy the
diligence requirement under Section 5.2.2(a) with respect to at least [**] with
respect to such [**] Engineered T-Cell Target, then Juno will provide Editas
with a written summary of Juno’s efforts to achieve the applicable diligence
requirement and upon Juno providing such summary the diligence requirement under
Section 5.2.2(a) shall be extended by [**] on a one-time only basis (i.e., from
the [**] anniversary [**] after the end of the Research Program Term).  If Juno
shall not have achieved [**] for at least [**] with respect to a Final [**]
Engineered T-Cell Target no later than the [**] anniversary (or [**] if such
date is extended in accordance with this Section 5.2.3) after the end of the
Research Program Term, then Editas shall have the right, as its sole and
exclusive remedy for Juno’s failure, to convert the exclusive license granted
under Section 4.2(b) with respect to all [**] Engineered T-Cell Products from
exclusive to non-exclusive.  If Juno shall have achieved [**] for at least [**]
with respect to a Final [**] Engineered T-Cell Target no later than the [**]
anniversary (or [**] if such date is extended in accordance with this Section
5.2.3) after the end of the Research Program Term, then for each other [**]
Engineered T-Cell Target, if Juno is unable to satisfy the diligence requirement
under Section 5.2.2(a) with respect to at least [**] with respect to such [**]
Engineered T-Cell Target, then Editas shall have the right, as its sole and
exclusive remedy for Juno’s failure to achieve the diligence requirement under
Section 5.2.2(a) with respect to such [**] Engineered T-Cell Target to convert
the exclusive license granted under Section 4.2(b) with respect to the
applicable [**] Engineered T-Cell Product from exclusive to non-exclusive.  In
the event of such failure, Juno shall notify Editas of the [**] Engineered
T-Cell Target that is the subject of such failure.  For the avoidance of doubt
(a) if Juno shall not have achieved [**] for at least [**] with respect to a
Final [**] Engineered T-Cell Target no later than the [**] anniversary (or [**]
if such date is extended in accordance with this Section 5.2.3) after the end of
the Research Program Term, then for any [**] Engineered T-Cell Products for
which Juno achieved the obligation in Section 5.2.2(a) the license shall remain
exclusive and the conversion to non-exclusive shall only apply to the subsequent
[**] Engineered T-Cell Products for which Juno failed to achieve the obligations
in Section 5.2.2(a), and (b) nothing in this Section 5.2.3 shall modify or amend
Juno’s general diligence obligations under Section 5.2.

5.2.4    If, for a [**] Engineered T-Cell Target, Juno is unable to satisfy the
diligence requirement under Section 5.2.2(b) with respect to at least [**] with
respect to such [**] Engineered T-Cell Target, then Juno will provide Editas
with a written summary of Juno’s efforts to achieve the applicable diligence
requirement and upon Juno providing such summary the diligence requirement under
Section 5.2.2(b) shall be extended by [**] on a one-time only basis (i.e., from
the [**] anniversary [**] after the end of the Research Program Term).  If Juno
shall not have achieved [**] for at least [**] with respect to a Final [**]
Engineered T-Cell Target no later than the [**] anniversary (or [**] if such
date is extended in accordance with this Section 5.2.4) after the end of the
Research Program Term, then Editas shall have the right, as its sole and
exclusive remedy for Juno’s failure, to convert the exclusive license granted
under Section 4.2(c) with respect to all [**] Engineered T-Cell Products from
exclusive to non-exclusive.  If Juno shall have achieved [**] for at least [**]
with respect to a Final [**] Engineered T-Cell Target no later





30

--------------------------------------------------------------------------------

 



 

than the [**] anniversary (or [**] if such date is extended in accordance with
this Section 5.2.4) after the end of the Research Program Term, then for each
other [**] Engineered T-Cell Target, if Juno is unable to satisfy the diligence
requirement under Section 5.2.2(b) with respect to at least [**] with respect to
such [**] Engineered T-Cell Target, then Editas shall have the right, as its
sole and exclusive remedy for Juno’s failure to achieve the diligence
requirement under Section 5.2.2(b) with respect to such [**] Engineered T-Cell
Target to convert the exclusive license granted under Section 4.2(c) with
respect to the applicable [**] Engineered T-Cell Product from exclusive to
non-exclusive.  In the event of such failure, Juno shall notify Editas of the
[**] Engineered T-Cell Target that is the subject of such failure.  For the
avoidance of doubt (a) if Juno shall not have achieved [**] for at least [**]
with respect to a Final [**] Engineered T-Cell Target no later than the [**]
anniversary (or [**] if such date is extended in accordance with this Section
5.2.4) after the end of the Research Program Term, then for any [**] Engineered
T-Cell Products for which Juno achieved the obligation in Section 5.2.2(b) the
license shall remain exclusive and the non-exclusive shall only apply to the
subsequent [**] Engineered T-Cell Products for which Juno failed to achieve the
obligations in Section 5.2.2(b), and (b) nothing in this Section 5.2.4 shall
modify or amend Juno’s general diligence obligations under Section 5.2.

5.2.5    If Juno is unable to satisfy the diligence requirement under
Section 5.2.2(c) with respect to at least [**], then Juno will provide Editas
with a written summary of Juno’s efforts to achieve such diligence requirement
and upon Juno providing such summary the diligence requirement shall be extended
by [**] on a one-time only basis (i.e., from the [**] anniversary [**] after the
end of the Research Program Term).  If Juno is unable to satisfy the extended
diligence requirement with respect to at least [**], then Editas shall have the
right, as its sole and exclusive remedy for Juno’s failure to achieve the
diligence requirement under Section 5.2.2(c) with respect to at least [**] to
convert the exclusive license granted under Section 4.2(d) from exclusive to
non-exclusive.  For the avoidance of doubt, nothing in this Section 5.2.5 shall
modify or amend Juno’s general diligence obligations under Section 5.2.

5.2.6    If Juno is unable to satisfy the diligence requirement under
Section 5.2.2(d) with respect to at least [**], then Juno will provide Editas
with a written summary of Juno’s efforts to achieve such diligence requirement
and upon Juno providing such summary the diligence requirement shall be extended
by [**] on a one-time only basis (i.e., from the [**] anniversary [**] after the
end of the Research Program Term).  If Juno is unable to satisfy the extended
diligence requirement with respect to at least [**], then Editas shall have the
right, as its sole and exclusive remedy for Juno’s failure to achieve the
diligence requirement under Section 5.2.2(d) with respect to at least [**] to
convert the exclusive license granted under Section 4.2(e) from exclusive to
non-exclusive.  For the avoidance of doubt, nothing in this Section 5.2.6 shall
modify or amend Juno’s general diligence obligations under Section 5.2.

5.3       Compliance with Law.  Juno shall conduct all activities in connection
with the exercise by it of the rights and licenses granted to it in ARTICLE 4 in
accordance with all applicable Laws.  Juno hereby certifies that it will not
employ or otherwise use in any capacity in performing any activity hereunder the
services of any Person known to it to be debarred under 21 USC §335a.  Without
limiting the generality of the foregoing, Juno represents and warrants that it
shall comply, and shall ensure that its Affiliates and Juno Sublicensees comply,
with all local, state, federal and international laws and regulations applicable
to the development, manufacture, use, sale, performance and importation of
Licensed Products.  Without limiting the foregoing, Juno





31

--------------------------------------------------------------------------------

 



 

represents and warrants, on behalf of itself and its Affiliates and Juno
Sublicensees, that it shall comply with all applicable United States laws and
regulations controlling the export of certain commodities and technical data,
including without limitation all Export Administration Regulations of the United
States Department of Commerce.  Among other things, these laws and regulations
prohibit or require a license for the export of certain types of commodities and
technical data to specified countries. Juno hereby gives written assurance that
it shall comply with, and shall cause its Affiliates to comply with (and shall
contractually obligate its Affiliates and Juno Sublicensees to comply with), all
applicable United States export control laws and regulations, that it bears sole
responsibility for any violation of such laws and regulations by itself or its
Affiliates or Juno Sublicensees, and that it shall indemnify, defend, and hold
Editas Indemnitees, Institution Indemnitees, MGH Indemnitees, MIT Indemnitees
and HHMI Indemnitees harmless (in accordance with ARTICLE 12) for the
consequences of any such violation.

5.4       Patent Numbers.  Juno shall cause all Licensed Products sold in the
United States to be marked with all applicable U.S. Patent Numbers, to the full
extent required by United States law.  Juno shall similarly cause all Licensed
Products shipped to or sold in any other country to be marked in such a manner
as to conform with the patent laws and practices of such country.

5.5       Progress and Other Reports.  After the end of the Research Program
Term and continuing until the first commercial sale of each of a [**] Engineered
T-Cell Product, [**] Engineered T-Cell Product,  [**] Engineered T-Cell Product
and [**] Engineered T-Cell Product in the Territory, Juno shall provide, within
[**] days after the end of each [**], a written progress report to Editas that
summarizes the activities undertaken and the status of Juno’s development
efforts with respect to a [**] Engineered T-Cell Product, [**] Engineered T-Cell
Product,  [**] Engineered T-Cell Product and [**] Engineered T-Cell Product
during such [**].  Juno agrees to provide Editas with such additional
information as Editas may reasonably request, at such times as Editas may
reasonably request, in order for Editas to comply with the terms of an
In-License Agreement (subject to Section 4.8).

5.6       Insurance.

5.6.1    Prior to the first dose of a human with any Licensed Product and
extending through the last date on which such Licensed Product is being
developed, distributed or sold by Juno, or by an Affiliate of Juno, Juno
Sublicensee or agent of Juno, Juno shall, at its sole cost and expense, procure
and maintain commercial general liability insurance in amounts not less than
$[**] and naming Editas, Institution Indemnitees, HHMI Indemnitees, Duke
Indemnitees (for so long as the Editas IP includes Editas IP licensed by Editas
from Duke) and each such other In-Licensor (and its In-Licensor Indemnitees)
that Editas names in a written notice to Juno, as additional insureds.  During
clinical trials of any Licensed Product, Juno shall, at its sole cost and
expense, procure and maintain commercial general liability insurance in such
equal or lesser amount as Institutions, MIT and HHMI shall require, naming the
Institution Indemnitees and HHMI Indemnitees as additional insureds.  If Duke
(for so long as the Editas IP includes Editas IP licensed by Editas from Duke)
determines that the amounts set forth above in this Section 5.6.1 are not
reasonably sufficient to protect against liability under Section 12.1.6, Juno
shall, at its sole cost and expense, procure and maintain commercial general
liability insurance in such greater amount as Duke shall require.  Such
commercial general liability insurance shall provide: (a)





32

--------------------------------------------------------------------------------

 



 

product liability coverage and (b) broad form contractual liability coverage for
Juno’s indemnification obligations under this Agreement.

5.6.2    If Juno elects to self-insure all or part of the limits described above
in Section 5.6.1 (including deductibles or retentions that are in excess of
$[**] annual aggregate) such self-insurance program must be acceptable to
Editas, Institutions, MIT, MGH and their respective insurers (which, in the case
of MGH, shall include the Risk Management Foundation) in their sole
discretion.  The minimum amounts of insurance coverage required shall not be
construed to create a limit of Juno’s liability with respect to its
indemnification obligations under this Agreement.

5.6.3    Juno shall provide Editas with written evidence of such insurance upon
request of Editas, and shall provide an Institution, MGH or Duke (for so long as
the Editas IP includes Editas IP licensed by Editas from Duke) with written
evidence of such insurance upon request of such Institution, MGH or Duke, as
applicable.  Juno shall provide Editas with written notice at least [**] days
prior to the cancellation, non-renewal or material change in such insurance.  If
Juno does not obtain replacement insurance providing comparable coverage within
such [**] day period, Editas shall have the right to terminate this Agreement
effective at the end of such [**] day period without notice or any additional
waiting periods.

5.6.4    Juno shall maintain such commercial general liability insurance beyond
the expiration or termination of this Agreement during:  (a) the period that any
Licensed Product is being commercially distributed or sold by Juno, or an
Affiliate of Juno, Juno Sublicensee or agent of Juno; and (b) a reasonable
period after the period referred to in (a) above which in no event shall be less
than [**] years.

ARTICLE 6

PAYMENTS

6.1       Upfront Fees.

6.1.1    Initial Fee. The Parties recognize that, in partial consideration of
Editas’ initial grant of the rights and licenses to Juno under the Original
Agreement, Juno paid Editas an upfront fee of twenty-five million dollars
($25,000,000) on June 1, 2015.

6.1.2    Amendment Fee. In partial consideration of Editas’ grant of the
additional rights and licenses to Juno hereunder, Juno shall pay to Editas a fee
of five million dollars ($5,000,000) within [**] days following the Amendment
Date.

6.2       Research Program Funding.  Juno shall make payments to Editas for the
research conducted under the Research Program as follows: (a) after the
conclusion of each [**] period during the Research Program Term, Juno shall pay
an amount equal to the actual number of FTEs (not to exceed [**] FTEs) assigned
by Editas to the conduct of the Research Program during such prior [**] period
as the Parties may have agreed and provided in the Research Plan, as such number
may have been increased or decreased in accordance with Section 2.4, multiplied
by the FTE Rate, within [**] days after presentation of an invoice therefor; and
(b) Juno shall pay the actual costs of one-time specialized reagents, the
identity and costs for which are as identified in the Research Plan, not to
exceed [**] dollars ($[**]) unless otherwise agreed by the Parties and provided
in the





33

--------------------------------------------------------------------------------

 



 

Research Plan, within [**] days after presentation of an invoice therefor (such
invoices to be provided no more frequently than once per [**]).

6.3       Extension Fee.  If Juno and Editas agree to extend the Research
Program Term in accordance with Section 2.5, then Juno shall pay to Editas an
extension fee of [**] dollars ($[**]) for each one (1) year extension, payable
prior to the end of the then-current Research Program Term.

6.4       Additional Gene Target Fees.

(a)        For each Final [**] Engineered T-Cell Target beyond [**] that is
designated by Juno pursuant to Section 2.7(a), Juno shall pay to Editas an
additional [**] Engineered T-Cell Target fee of [**] dollars ($[**]) (the
“Additional [**] Target Fee”), payable within [**] days after Juno so designates
such [**] Engineered T-Cell Target.

(b)        For each Final [**] Engineered T-Cell Target beyond [**] that is
designated by Juno pursuant to Section 2.7(b), Juno shall pay to Editas an
additional [**] Engineered T-Cell Target fee of [**] dollars ($[**]) (the
“Additional [**] Target Fee”), payable within [**] days after Juno so designates
such [**] Engineered T-Cell Target.

6.5       Milestones.

(a)        [**] Engineered T-Cell Products.  Juno shall notify Editas in writing
of any milestone event set forth below in this Section 6.5(a) with respect to
[**] Engineered T-Cell Products and pay Editas the following payments on the
achievement by Juno of the following milestone events, with such payments due
within [**] days after applicable event occurs.  The Parties intend that for
each Class of [**] Engineered T-Cell Product that differs from another Class of
[**] Engineered T-Cell Product on the basis of clause (a) of Section 1.21 a
Milestone Payment shall be due upon achievement of [**].  The Parties also
intend that for each Class of [**] Engineered T-Cell Product that differs from
another Class of [**] Engineered T-Cell Product on the basis of clause (b) of
Section 1.21, a Milestone Payment shall be due upon achievement of [**].  The
tables below shall be interpreted in a manner consistent with such
intentions.  For further clarity, upon the achievement of [**] with respect to
any [**] Engineered T-Cell Product, the applicable Milestone Payment shall be
determined by consulting the tables below in the order presented in order to
determine which Milestone Event shall be deemed to have occurred and which
Milestone Payment shall be due as a result.

A.  FIRST ACHIEVEMENT MILESTONE EVENTS

Each Milestone Payment set forth in the table immediately below shall be payable
only once.  With respect to Milestone Events A.2, A.3, A.4, A.5, A.6 and A.7
below, such Milestone Events refer to the first time achievement by any [**]
Engineered T-Cell Product and achievement of such Milestone Event and payment of
the corresponding Milestone Payment shall not preclude achievement of the
Milestone Events and payment of the Milestone Payments set forth in the
additional tables below in this Section 6.5(a); provided, however, that with
respect to a particular [**] Engineered T-Cell Product, if a Milestone Payment
has been made with respect to achievement of Milestone Event A.2, A.3, A.4, A.5,
A.6 or A.7, no Milestone Payment shall be due with respect to the identical [**]
Engineered T-Cell Product upon achievement of the





34

--------------------------------------------------------------------------------

 



 

corresponding Milestone Event set forth in the additional tables below in this
Section 6.5(a).  In the event a Milestone Event set forth in the table below
occurs, all prior Milestone Events set forth in such table that have not
occurred shall be deemed to have occurred, and any Milestone Payment(s)
associated with such prior Milestone Events that have not previously been paid
shall be due and payable with the Milestone Payment associated with the
Milestone Event that occurred; provided, however, that Milestone Events A.4 and
A.6 shall not be deemed to have occurred upon the occurrence of Milestone Event
A.5 or Milestone Event A.7, and Milestone Event A.5 shall not be deemed to have
occurred upon the occurrence of Milestone Event A.6.

 

Milestone Event

Milestone Payment

1.   [**]

[**]

2.   [**]

[**]

3.   [**]

[**]

4.   [**]

[**]

5.   [**]

[**]

6.   [**]

[**]

7.   [**]

[**]

TOTAL

$157,500,000

 

For purposes of the portions of this Section 6.5(a) that follow below, the [**]
Engineered T-Cell Product that first achieves the Milestone Event A.3 above,
[**] shall be referred to as the [**]  If the [**] is not the [**] that first
achieves the Milestone Event A.4, A.5, A.6 or A.7 above, then the [**] shall be
subject to the Milestone Event and Milestone Payment set forth in the table
below under D.3, D.4, D.5 or D.6 that corresponds to the Milestone Event A.4,
A.5, A.6 or A.7 above, as applicable.

B.  FIRST NEW CLASS BASED ON PROTEIN TARGET

Each Milestone Payment set forth in the table immediately below shall be payable
only once.  With respect to the Milestone Events below, such Milestone Events
refer to the first time achievement by any [**] Engineered T-Cell Product that
differs from the Class of [**] Engineered T-Cell Product that was the subject of
the Milestone Event A.4 above on the basis of clause (b) of Section 1.21 and
achievement of such Milestone Event and payment of the corresponding Milestone
Payment shall not preclude achievement of the Milestone Events and payment of
the Milestone Payments set forth in the additional tables below in this Section
6.5(a); provided, however, that with respect to a particular [**] Engineered
T-Cell Product, if a Milestone Payment has been made with respect to achievement
of Milestone Event B.1, B.2, B.3 or B.4, no Milestone Payment shall be due with
respect to the identical [**] Engineered T-Cell Product upon achievement of the
corresponding Milestone Event set forth in the additional tables below in this
Section 6.5(a).  In the event a Milestone Event set forth in the table below
occurs, all prior Milestone Events set forth in such table that have not
occurred shall be deemed to have occurred, and any Milestone Payment(s)
associated with such prior Milestone Events that have not previously been paid
shall be due and payable with the Milestone Payment associated with the
Milestone Event that occurred;





35

--------------------------------------------------------------------------------

 



 

provided, however, that Milestone Events B.1 and B.3 shall not be deemed to have
occurred upon the occurrence of Milestone Event B.2 or Milestone Event B.4, and
Milestone Event B.2 shall not be deemed to have occurred upon the occurrence of
Milestone Event B.3.

 

Milestone Event

Milestone Payment

1.   [**]

[**]

2.   [**]

[**]

3.   [**]

[**]

4.   [**]

[**]

TOTAL

[**]

 

C.  ADDITIONAL CLASSES BASED ON PROTEIN TARGET

The Milestone Payments set forth below shall be payable upon each achievement of
the Milestone Events set forth below, no matter how many times such Milestone
Events are achieved.  With respect to the Milestone Events below, such Milestone
Events refer to the first time achievement by any [**] Engineered T-Cell Product
that differs from the Class of [**] Engineered T-Cell Product that was the
subject of Milestone Event A.4 above and from the Class of [**] Engineered
T-Cell Product that was the subject of Milestone Event B.1 above on the basis of
clause (b) of Section 1.21 and that is not the subject of the corresponding
Milestone Event in table B above.  In the event a Milestone Event set forth in
the table below occurs, all prior Milestone Events set forth in such table that
have not occurred shall be deemed to have occurred, and any Milestone Payment(s)
associated with such prior Milestone Events that have not previously been paid
shall be due and payable with the Milestone Payment associated with the
Milestone Event that occurred; provided, however, that Milestone Events C.1 and
C.3 shall not be deemed to have occurred upon the occurrence of Milestone Event
C.2 or Milestone Event C.4, and Milestone Event C.2 shall not be deemed to have
occurred upon the occurrence of Milestone Event C.3.

 

Milestone Event

Milestone Payment

1.   [**]

[**]

2.   [**]

[**]

3.   [**]

[**]

4.   [**]

[**]

TOTAL

[**]

 

D.  NEW CLASS BASED ON GENE TARGET

Each Milestone Payment set forth below shall be payable once per Class of [**]
Engineered T-Cell Product, with such Class determined on the basis of clause (a)
of Section 1.21.

 





36

--------------------------------------------------------------------------------

 



 

 

Milestone Event

Milestone Payment

1.   [**]

[**]

2.   [**]

[**]

TOTAL

[**]

 

The Milestone Payments set forth below shall be payable upon each achievement of
the Milestone Events set forth below, no matter how many times such Milestone
Events are achieved.  In the event a Milestone Event set forth in the table
below occurs, all prior Milestone Events set forth in such table or the table
immediately above that have not occurred shall be deemed to have occurred, and
any Milestone Payment(s) associated with such prior Milestone Events that have
not previously been paid shall be due and payable with the Milestone Payment
associated with the Milestone Event that occurred; provided, however, that
Milestone Events D.3 and D.5 shall not be deemed to have occurred upon the
occurrence of Milestone Event D.4 or Milestone Event D.6, and Milestone Event
D.4. shall not be deemed to have occurred upon the occurrence of Milestone Event
D.5.

 

Milestone Event

Milestone Payment

3.   [**]

[**]

4.   [**]

[**]

5.   [**]

[**]

6.   [**]

[**]

TOTAL

[**]

 

Each Milestone Payment set forth below shall be payable once with respect to a
particular Class of [**] Engineered T-Cell Product.  With respect to the
Milestone Events below, such Milestone Events refer to the first time
achievement by any [**] Engineered T-Cell Product that differs from the Class of
[**] Engineered T-Cell Product that was the subject of the Milestone Event D.3
above on the basis of clause (b) of Section 1.21 and achievement of such
Milestone Event and payment of the corresponding Milestone Payment shall not
preclude achievement of the Milestone Events and payment of the Milestone
Payments set forth in the additional tables below in this Section 6.5(a);
provided, however, that with respect to a particular [**] Engineered T-Cell
Product, if a Milestone Payment has been made with respect to achievement of
Milestone Event D.7, D.8, D.9 or D.10, no Milestone Payment shall be due with
respect to the identical [**] Engineered T-Cell Product upon achievement of the
corresponding Milestone Event set forth in the additional tables below in this
Section 6.5(a).  In the event a Milestone Event set forth in the table below
occurs, all prior Milestone Events set forth in such table that have not
occurred shall be deemed to have occurred, and any Milestone Payment(s)
associated with such prior Milestone Events that have not previously been paid
shall be due and payable with the Milestone Payment associated with the
Milestone Event that occurred; provided, however, that Milestone Events D.7 and
D.9 shall not be deemed to have occurred upon the occurrence of Milestone Event
D.8 or Milestone Event D.10,





37

--------------------------------------------------------------------------------

 



 

and Milestone Event D.8 shall not be deemed to have occurred upon the occurrence
of Milestone Event D.9.

 

Milestone Event

Milestone Payment

7.   [**]

[**]

8.   [**]

[**]

9.   [**]

[**]

10. [**]

[**]

TOTAL

[**]

 

The Milestone Payments set forth below shall be payable upon each achievement of
the Milestone Events set forth below, no matter how many times such Milestone
Events are achieved.  With respect to the Milestone Events below, such Milestone
Events refer to the first time achievement by any [**] Engineered T-Cell Product
that differs from the Class of [**] Engineered T-Cell Product that was the
subject of Milestone Event D.3 above and from the Class of [**] Engineered
T-Cell Product that was the subject of Milestone Event D.7 above on the basis of
clause (b) of Section 1.21 and that is not the subject of the corresponding
Milestone Event set forth in D.7 to D.10 above.  In the event a Milestone Event
set forth in the table below occurs, all prior Milestone Events set forth in
such table that have not occurred shall be deemed to have occurred, and any
Milestone Payment(s) associated with such prior Milestone Events that have not
previously been paid shall be due and payable with the Milestone Payment
associated with the Milestone Event that occurred; provided, however, that
Milestone Events D.11 and D.13 shall not be deemed to have occurred upon the
occurrence of Milestone Event D.12 or Milestone Event D.14, and Milestone Event
D.12 shall not be deemed to have occurred upon the occurrence of Milestone Event
D.13.

 

Milestone Event

Milestone Payment

11. [**]

[**]

12. [**]

[**]

13. [**]

[**]

14. [**]

[**]

TOTAL

[**]

 

E.  COMMERCIAL SALES MILESTONES

Each Milestone Payment set forth below shall be payable once for all [**]
Engineered T-Cell Products aggregated across all Classes determined on the basis
of Section 1.21.

 





38

--------------------------------------------------------------------------------

 



 

Milestone Event

Milestone Payment

1.   The first time in which worldwide, aggregate Net Sales in a calendar year
of [**] Engineered T-Cell Products exceeds $[**]

[**]

2.   The first time in which worldwide, aggregate Net Sales in a calendar year
of [**] Engineered T-Cell Products exceeds $[**]

[**]

 

(b)        [**] Engineered T-Cell Products.  Juno shall notify Editas in writing
of any milestone event set forth below in this Section 6.5(a) with respect to
[**] Engineered T-Cell Products and pay Editas the following payments on the
achievement by Juno of the following milestone events, with such payments due
within [**] days after applicable event occurs.  The Parties intend that for
each Class of [**] Engineered T-Cell Product that differs from another Class of
[**] Engineered T-Cell Product on the basis of clause (a) of Section 1.21, a
Milestone Payment shall be due upon achievement of [**].  The Parties also
intend that for each Class of [**] Engineered T-Cell Product that differs from
another Class of [**] Engineered T-Cell Product on the basis of clause (b) of
Section 1.21, a Milestone Payment shall be due upon achievement of [**].  The
tables below shall be interpreted in a manner consistent with such
intentions.  For further clarity, upon the achievement of [**] with respect to
any [**] Engineered T-Cell Product, the applicable Milestone Payment shall be
determined by consulting the tables below in the order presented in order to
determine which Milestone Event shall be deemed to have occurred and which
Milestone Payment shall be due as a result.

A.  FIRST ACHIEVEMENT MILESTONE EVENTS

Each Milestone Payment set forth in the table immediately below shall be payable
only once.  With respect to Milestone Events A.2, A.3, A.4, A.5, A.6 and A.7
below, such Milestone Events refer to the first time achievement by any [**]
Engineered T-Cell Product and achievement of such Milestone Event and payment of
the corresponding Milestone Payment shall not preclude achievement of the
Milestone Events and payment of the Milestone Payments set forth in the
additional tables below in this Section 6.5(a); provided, however, that with
respect to a particular [**] Engineered T-Cell Product, if a Milestone Payment
has been made with respect to achievement of Milestone Event A.2, A.3, A.4, A.5,
A.6 or A.7, no Milestone Payment shall be due with respect to the identical [**]
Engineered T-Cell Product upon achievement of the corresponding Milestone Event
set forth in the additional tables below in this Section 6.5(a).  In the event a
Milestone Event set forth in the table below occurs, all prior Milestone Events
set forth in such table that have not occurred shall be deemed to have occurred,
and any Milestone Payment(s) associated with such prior Milestone Events that
have not previously been paid shall be due and payable with the Milestone
Payment associated with the Milestone Event that occurred; provided, however,
that Milestone Events A.4 and A.6 shall not be deemed to have occurred upon the
occurrence of Milestone Event A.5 or Milestone Event A.7, and Milestone Event
A.5 shall not be deemed to have occurred upon the occurrence of Milestone Event
A.6.

 





39

--------------------------------------------------------------------------------

 



Milestone Event

Milestone Payment

1.[**]

[**]

2.[**]

[**]

3.[**]

[**]

4.[**]

[**]

5.[**]

[**]

6.[**]

[**]

7.[**]

[**]

TOTAL

$157,500,000

 

For purposes of the portions of this Section 6.5(a) that follow below, the [**]
Engineered T-Cell Product that first achieves the Milestone Event A.3 above,
[**] shall be referred to as the [**]  If the [**] is not the [**] achieves the
Milestone Event A.4, A.5, A.6 or A.7 above, then the [**] shall be subject to
the Milestone Event and Milestone Payment set forth in the table below under
D.3, D.4, D.5 or D.6 that corresponds to the Milestone Event A.4, A.5, A.6 or
A.7 above, as applicable.

B.  FIRST NEW CLASS BASED ON PROTEIN TARGET

Each Milestone Payment set forth in the table immediately below shall be payable
only once.  With respect to the Milestone Events below, such Milestone Events
refer to the first time achievement by any [**] Engineered T-Cell Product that
differs from the Class of [**] Engineered T-Cell Product that was the subject of
the Milestone Event A.4 above on the basis of clause (b) of Section 1.21 and
achievement of such Milestone Event and payment of the corresponding Milestone
Payment shall not preclude achievement of the Milestone Events and payment of
the Milestone Payments set forth in the additional tables below in this Section
6.5(a); provided, however, that with respect to a particular [**] Engineered
T-Cell Product, if a Milestone Payment has been made with respect to achievement
of Milestone Event B.1, B.2, B.3 or B.4, no Milestone Payment shall be due with
respect to the identical [**] Engineered T-Cell Product upon achievement of the
corresponding Milestone Event set forth in the additional tables below in this
Section 6.5(a).  In the event a Milestone Event set forth in the table below
occurs, all prior Milestone Events set forth in such table that have not
occurred shall be deemed to have occurred, and any Milestone Payment(s)
associated with such prior Milestone Events that have not previously been paid
shall be due and payable with the Milestone Payment associated with the
Milestone Event that occurred; provided, however, that Milestone Events B.1 and
B.3 shall not be deemed to have occurred upon the occurrence of Milestone Event
B.2 or Milestone Event B.4, and Milestone Event B.2 shall not be deemed to have
occurred upon the occurrence of Milestone Event B.3.

Milestone Event

Milestone Payment

1.[**]

[**]

2.[**]

[**]

 





40

--------------------------------------------------------------------------------

 



 

Milestone Event

Milestone Payment

3.   [**]

[**]

4.   [**]

[**]

TOTAL

[**]

 

C.  ADDITIONAL CLASSES BASED ON PROTEIN TARGET

The Milestone Payments set forth below shall be payable upon each achievement of
the Milestone Events set forth below, no matter how many times such Milestone
Events are achieved.  With respect to the Milestone Events below, such Milestone
Events refer to the first time achievement by any [**] Engineered T-Cell Product
that differs from the Class of [**] Engineered T-Cell Product that was the
subject of Milestone Event A.4 above and from the Class of [**] Engineered
T-Cell Product that was the subject of Milestone Event B.1 above on the basis of
clause (b) of Section 1.21 and that is not the subject of the corresponding
Milestone Event in table B above.  In the event a Milestone Event set forth in
the table below occurs, all prior Milestone Events set forth in such table that
have not occurred shall be deemed to have occurred, and any Milestone Payment(s)
associated with such prior Milestone Events that have not previously been paid
shall be due and payable with the Milestone Payment associated with the
Milestone Event that occurred; provided, however, that Milestone Events C.1 and
C.3 shall not be deemed to have occurred upon the occurrence of Milestone Event
C.2 or Milestone Event C.4, and Milestone Event C.2 shall not be deemed to have
occurred upon the occurrence of Milestone Event C.3.

Milestone Event

Milestone Payment

1.[**]

[**]

2.[**]

[**]

3.[**]

[**]

4.[**]

[**]

TOTAL

[**]

 

D.  NEW CLASS BASED ON GENE TARGET

Each Milestone Payment set forth below shall be payable once per Class of [**]
Engineered T-Cell Product, with such Class determined on the basis of clause (a)
of Section 1.21.

Milestone Event

Milestone Payment

1.[**]

[**]

2.[**]

[**]

TOTAL

[**]

 





41

--------------------------------------------------------------------------------

 



 

The Milestone Payments set forth below shall be payable upon each achievement of
the Milestone Events set forth below, no matter how many times such Milestone
Events are achieved.  In the event a Milestone Event set forth in the table
below occurs, all prior Milestone Events set forth in such table or the table
immediately above that have not occurred shall be deemed to have occurred, and
any Milestone Payment(s) associated with such prior Milestone Events that have
not previously been paid shall be due and payable with the Milestone Payment
associated with the Milestone Event that occurred; provided, however, that
Milestone Events D.3 and D.5 shall not be deemed to have occurred upon the
occurrence of Milestone Event D.4 or Milestone Event D.6, and Milestone Event
D.4 shall not be deemed to have occurred upon the occurrence of Milestone Event
D.5.

 

 

Milestone Event

Milestone Payment

3.[**]

[**]

4.[**]

[**]

5.[**]

[**]

6.[**]

[**]

TOTAL

[**]

 

Each Milestone Payment set forth below shall be payable once with respect to a
particular Class of [**] Engineered T-Cell Product.  With respect to the
Milestone Events below, such Milestone Events refer to the first time
achievement by any [**] Engineered T-Cell Product that differs from the Class of
[**] Engineered T-Cell Product that was the subject of the Milestone Event D.3
above on the basis of clause (b) of Section 1.21 and achievement of such
Milestone Event and payment of the corresponding Milestone Payment shall not
preclude achievement of the Milestone Events and payment of the Milestone
Payments set forth in the additional tables below in this Section 6.5(a);
provided, however, that with respect to a particular [**] Engineered T-Cell
Product, if a Milestone Payment has been made with respect to achievement of
Milestone Event D.7, D.8, D.9 or D.10, no Milestone Payment shall be due with
respect to the identical [**] Engineered T-Cell Product upon achievement of the
corresponding Milestone Event set forth in the additional tables below in this
Section 6.5(a).  In the event a Milestone Event set forth in the table below
occurs, all prior Milestone Events set forth in such table that have not
occurred shall be deemed to have occurred, and any Milestone Payment(s)
associated with such prior Milestone Events that have not previously been paid
shall be due and payable with the Milestone Payment associated with the
Milestone Event that occurred; provided, however, that Milestone Events D.7 and
D.9 shall not be deemed to have occurred upon the occurrence of Milestone Event
D.8 or Milestone Event D.10, and Milestone Event D.8 shall not be deemed to have
occurred upon the occurrence of Milestone Event D.9.

Milestone Event

Milestone Payment

7.[**]

[**]

8.[**]

[**]

 





42

--------------------------------------------------------------------------------

 



 

Milestone Event

Milestone Payment

9.   [**]

[**]

10. [**]

[**]

TOTAL

[**]

 

The Milestone Payments set forth below shall be payable upon each achievement of
the Milestone Events set forth below, no matter how many times such Milestone
Events are achieved.  With respect to the Milestone Events below, such Milestone
Events refer to the first time achievement by any [**] Engineered T-Cell Product
that differs from the Class of [**] Engineered T-Cell Product that was the
subject of Milestone Event D.3 above and from the Class of [**] Engineered
T-Cell Product that was the subject of Milestone Event D.7 above on the basis of
clause (b) of Section 1.21 and that is not the subject of the corresponding
Milestone Event set forth in D.7 to D.10 above.  In the event a Milestone Event
set forth in the table below occurs, all prior Milestone Events set forth in
such table that have not occurred shall be deemed to have occurred, and any
Milestone Payment(s) associated with such prior Milestone Events that have not
previously been paid shall be due and payable with the Milestone Payment
associated with the Milestone Event that occurred; provided, however, that
Milestone Events D.11 and D.13 shall not be deemed to have occurred upon the
occurrence of Milestone Event D.12 or Milestone Event D.14, and Milestone Event
D.12 shall not be deemed to have occurred upon the occurrence of Milestone Event
D.13.

 

Milestone Event

Milestone Payment

11. [**]

[**]

12. [**]

[**]

13. [**]

[**]

14. [**]

[**]

TOTAL

[**]

 

E.  COMMERCIAL SALES MILESTONES

Each Milestone Payment set forth below shall be payable once for all [**]
Engineered T-Cell Products aggregated across all Classes determined on the basis
of Section 1.21.

 

Milestone Event

Milestone Payment

1.   The first time in which worldwide, aggregate Net Sales in a calendar year
of [**] Engineered T-Cell Products exceeds $[**]

[**]

2.   The first time in which worldwide, aggregate Net Sales in a calendar year
of [**] Engineered T-Cell Products exceeds $[**]

[**]

 





43

--------------------------------------------------------------------------------

 



 

(c)        [**] Engineered T-Cell Products.  Juno shall notify Editas in writing
of any milestone event set forth below in this Section 6.5(c) with respect to
[**] Engineered T-Cell Products and pay Editas the following payments on the
achievement by Juno of the following milestone events, with such payments due
within [**] days after applicable event occurs.  The Parties intend that for
each Class of [**] Engineered T-Cell Product that differs from another Class of
[**] Engineered T-Cell Product on the basis of clause (b) of Section 1.21, a
Milestone Payment shall be due upon achievement of [**].  The tables below shall
be interpreted in a manner consistent with such intentions.  For further
clarity, upon the achievement of [**] with respect to any [**] Engineered T-Cell
Product, the applicable Milestone Payment shall be determined by consulting the
tables below in the order presented in order to determine which Milestone Event
shall be deemed to have occurred and which Milestone Payment shall be due as a
result.

A.  FIRST ACHIEVEMENT MILESTONE EVENTS

Subject to the proviso in the definition of “Successful CRISPR Achievement,”
each Milestone Payment set forth in the table immediately below shall be payable
only once, and shall be payable regardless of whether the applicable milestone
was achieved, in whole or in part, prior to the Amendment Date.  With respect to
Milestone Events A.2, A.3, A.4, A.5, A.6 and A.7 below, such Milestone Events
refer to the first time achievement by any [**] Engineered T-Cell Product and
achievement of such Milestone Event and payment of the corresponding Milestone
Payment shall not preclude achievement of the Milestone Events and payment of
the Milestone Payments set forth in the additional tables below in this Section
6.5(c); provided, however, that with respect to a particular [**] Engineered
T-Cell Product, if a Milestone Payment has been made with respect to achievement
of Milestone Event A.2, A.3, A.4, A.5, A.6 or A.7, no Milestone Payment shall be
due with respect to the identical [**] Engineered T-Cell Product upon
achievement of the corresponding Milestone Event set forth in the additional
tables below in this Section 6.5(c).  In the event a Milestone Event set forth
in the table below occurs, all prior Milestone Events set forth in such table
that have not occurred shall be deemed to have occurred, and any Milestone
Payment(s) associated with such prior Milestone Events that have not previously
been paid shall be due and payable with the Milestone Payment associated with
the Milestone Event that occurred; provided, however, that Milestone Events A.4
and A.6 shall not be deemed to have occurred upon the occurrence of Milestone
Event A.5 or Milestone Event A.7, and Milestone Event A.5 shall not be deemed to
have occurred upon the occurrence of Milestone Event A.6.

Milestone Event

Milestone Payment

1.[**]

[**]

2.[**]

[**]

3.[**]

[**]

4.[**]

[**]

5.[**]

[**]

6.[**]

[**]

 





44

--------------------------------------------------------------------------------

 



 

Milestone Event

Milestone Payment

7.   [**]

[**]

TOTAL

$157,500,000

 

For purposes of the portions of this Section 6.5(c) that follow below, the [**]
Engineered T-Cell Product that first achieves the Milestone Event A.3 above,
[**] shall be referred to as the [**]

B.  FIRST NEW CLASS BASED ON PROTEIN TARGET

Each Milestone Payment set forth in the table immediately below shall be payable
only once.  With respect to the Milestone Events below, such Milestone Events
refer to the first time achievement by any [**] Engineered T-Cell Product that
differs from the Class of [**] Engineered T-Cell Product that was the subject of
the Milestone Event A.4 above on the basis of clause (b) of Section 1.21 and
achievement of such Milestone Event and payment of the corresponding Milestone
Payment shall not preclude achievement of the Milestone Events and payment of
the Milestone Payments set forth in the additional tables below in this Section
6.5(c); provided, however, that with respect to a particular [**] Engineered
T-Cell Product, if a Milestone Payment has been made with respect to achievement
of Milestone Event B.1, B.2, B.3 or B.4, no Milestone Payment shall be due with
respect to the identical [**] Engineered T-Cell Product upon achievement of the
corresponding Milestone Event set forth in the additional tables below in this
Section 6.5(c).  In the event a Milestone Event set forth in the table below
occurs, all prior Milestone Events set forth in such table that have not
occurred shall be deemed to have occurred, and any Milestone Payment(s)
associated with such prior Milestone Events that have not previously been paid
shall be due and payable with the Milestone Payment associated with the
Milestone Event that occurred; provided, however, that Milestone Events B.1 and
B.3 shall not be deemed to have occurred upon the occurrence of Milestone Event
B.2 or Milestone Event B.4, and Milestone Event B.2 shall not be deemed to have
occurred upon the occurrence of Milestone Event B.3.

 

 

Milestone Event

Milestone Payment

1.[**]

[**]

2.[**]

[**]

3.[**]

[**]

4.[**]

[**]

TOTAL

[**]

 

C.  ADDITIONAL CLASSES BASED ON PROTEIN TARGET

The Milestone Payments set forth below shall be payable upon each achievement of
the Milestone Events set forth below, no matter how many times such Milestone
Events are achieved.  With respect to the Milestone Events below, such Milestone
Events refer to the first time achievement by any [**] Engineered T-Cell Product
that differs from the Class of [**] Engineered T-Cell Product that was the
subject of Milestone Event A.4 above and from the Class of [**] Engineered





45

--------------------------------------------------------------------------------

 



 

T-Cell Product that was the subject of Milestone Event B.1 above on the basis of
clause (b) of Section 1.21 and that is not the subject of the corresponding
Milestone Event in table B above.  In the event a Milestone Event set forth in
the table below occurs, all prior Milestone Events set forth in such table that
have not occurred shall be deemed to have occurred, and any Milestone Payment(s)
associated with such prior Milestone Events that have not previously been paid
shall be due and payable with the Milestone Payment associated with the
Milestone Event that occurred; provided, however, that Milestone Events C.1 and
C.3 shall not be deemed to have occurred upon the occurrence of Milestone Event
C.2 or Milestone Event C.4, and Milestone Event C.2 shall not be deemed to have
occurred upon the occurrence of Milestone Event C.3.

Milestone Event

Milestone Payment

1.[**]

[**]

2.[**]

[**]

3.[**]

[**]

4.[**]

[**]

TOTAL

[**]

 

D.  COMMERCIAL SALES MILESTONES

Each Milestone Payment set forth below shall be payable once for all [**]
Engineered T-Cell Products aggregated across all Classes determined on the basis
of Section 1.21.

Milestone Event

Milestone Payment

1.The first time in which worldwide, aggregate Net Sales in a calendar year of
[**] Engineered T-Cell Products exceeds $[**]

[**]

2.The first time in which worldwide, aggregate Net Sales in a calendar year of
[**] Engineered T-Cell Products exceeds $[**]

[**]

 

(d)        [**] Engineered T-Cell Products.  Juno shall notify Editas in writing
of any milestone event set forth below in this Section 6.5(d) with respect to
[**] Engineered T-Cell Products and pay Editas the following payments on the
achievement by Juno of the following milestone events, with such payments due
within [**] days after applicable event occurs.  The Parties intend that for
each Class of [**] Engineered T-Cell Product that differs from another Class of
[**] Engineered T-Cell Product on the basis of clause (b) of Section 1.21, a
Milestone Payment shall be due upon achievement of [**].  The tables below shall
be interpreted in a manner consistent with such intentions.  For further
clarity, upon the achievement of [**] with respect to any [**] Engineered T-Cell
Product, the applicable Milestone Payment shall be determined by consulting the
tables below in the order presented in order to determine which Milestone Event
shall be deemed to have occurred and which Milestone Payment shall be due as a
result.





46

--------------------------------------------------------------------------------

 



 

A.  FIRST ACHIEVEMENT MILESTONE EVENTS

Subject to the proviso in the definition of “Successful CRISPR Achievement,”
each Milestone Payment set forth in the table immediately below shall be payable
only once, and shall be payable regardless of whether the applicable milestone
was achieved, in whole or in part, prior to the Amendment Date.  With respect to
Milestone Events A.3, A.4, A.5, A.6, A.7 and A.8 below, such Milestone Events
refer to the first time achievement by any [**] Engineered T-Cell Product and
achievement of such Milestone Event and payment of the corresponding Milestone
Payment shall not preclude achievement of the Milestone Events and payment of
the Milestone Payments set forth in the additional tables below in this Section
6.5(d); provided, however, that with respect to a particular [**] Engineered
T-Cell Product, if a Milestone Payment has been made with respect to achievement
of Milestone Event A.3, A.4, A.5, A.6, A.7 and A.8, no Milestone Payment shall
be due with respect to the identical [**] Engineered T-Cell Product upon
achievement of the corresponding Milestone Event set forth in the additional
tables below in this Section 6.5(d).  In the event a Milestone Event set forth
in the table below occurs, all prior Milestone Events set forth in such table
that have not occurred shall be deemed to have occurred, and any Milestone
Payment(s) associated with such prior Milestone Events that have not previously
been paid shall be due and payable with the Milestone Payment associated with
the Milestone Event that occurred; provided, however, that Milestone Events A.5
and A.7 shall not be deemed to have occurred upon the occurrence of Milestone
Event A.6 or Milestone Event A.8, and Milestone Event A.6 shall not be deemed to
have occurred upon the occurrence of Milestone Event A.7.

 

 

Milestone Event

Milestone Payment

1.[**]

[**]

2.[**]

[**]

3.[**]

[**]

4.[**]

[**]

5.[**]

[**]

6.[**]

[**]

7.[**]

[**]

8.[**]

[**]

TOTAL

[**]

 

For purposes of the portions of this Section 6.5(d) that follow below, the [**]
Engineered T-Cell Product that first achieves the Milestone Event A.4 above,
[**] shall be referred to as the [**]

B.  FIRST NEW CLASS BASED ON PROTEIN TARGET

Each Milestone Payment set forth in the table immediately below shall be payable
only once.  With respect to the Milestone Events below, such Milestone Events
refer to the first time achievement by any [**] Engineered T-Cell Product that
differs from the Class of [**] Engineered T-Cell Product that was the subject of
the Milestone Event A.4 above on the basis of clause (b) of Section 1.21 and
achievement of such Milestone Event and payment of the corresponding Milestone





47

--------------------------------------------------------------------------------

 



 

Payment shall not preclude achievement of the Milestone Events and payment of
the Milestone Payments set forth in the additional tables below in this Section
6.5(d); provided, however, that with respect to a particular [**] Engineered
T-Cell Product, if a Milestone Payment has been made with respect to achievement
of Milestone Event B.1, B.2, B.3 or B.4, no Milestone Payment shall be due with
respect to the identical [**] Engineered T-Cell Product upon achievement of the
corresponding Milestone Event set forth in the additional tables below in this
Section 6.5(d).  In the event a Milestone Event set forth in the table below
occurs, all prior Milestone Events set forth in such table that have not
occurred shall be deemed to have occurred, and any Milestone Payment(s)
associated with such prior Milestone Events that have not previously been paid
shall be due and payable with the Milestone Payment associated with the
Milestone Event that occurred; provided, however, that Milestone Events B.1 and
B.3 shall not be deemed to have occurred upon the occurrence of Milestone Event
B.2 or Milestone Event B.4, and Milestone Event B.2 shall not be deemed to have
occurred upon the occurrence of Milestone Event B.3.

 

 

Milestone Event

Milestone Payment

1.[**]

[**]

2.[**]

[**]

3.[**]

[**]

4.[**]

[**]

TOTAL

[**]

 

C.  ADDITIONAL CLASSES BASED ON PROTEIN TARGET

The Milestone Payments set forth below shall be payable upon each achievement of
the Milestone Events set forth below, no matter how many times such Milestone
Events are achieved.  With respect to the Milestone Events below, such Milestone
Events refer to the first time achievement by any [**] Engineered T-Cell Product
that differs from the Class of [**] Engineered T-Cell Product that was the
subject of Milestone Event A.5 above and from the Class of [**] Engineered
T-Cell Product that was the subject of Milestone Event B.1 above on the basis of
clause (b) of Section 1.21 and that is not the subject of the corresponding
Milestone Event in table B above.  In the event a Milestone Event set forth in
the table below occurs, all prior Milestone Events set forth in such table that
have not occurred shall be deemed to have occurred, and any Milestone Payment(s)
associated with such prior Milestone Events that have not previously been paid
shall be due and payable with the Milestone Payment associated with the
Milestone Event that occurred; provided, however, that Milestone Events C.1 and
C.3 shall not be deemed to have occurred upon the occurrence of Milestone Event
C.2 or Milestone Event C.4, and Milestone Event C.2 shall not be deemed to have
occurred upon the occurrence of Milestone Event C.3.

Milestone Event

Milestone Payment

1.[**]

[**]

2.[**]

[**]

3.[**]

[**]

 





48

--------------------------------------------------------------------------------

 



 

Milestone Event

Milestone Payment

4.   [**]

[**]

TOTAL

[**]

 

D.  COMMERCIAL SALES MILESTONES

Each Milestone Payment set forth below shall be payable once for all [**]
Engineered T-Cell Products aggregated across all Classes determined on the basis
of Section 1.21.

 

 

Milestone Event

Milestone Payment

1.The first time in which worldwide, aggregate Net Sales in a calendar year of
[**] Engineered T-Cell Products exceeds $[**]

[**]

2.The first time in which worldwide, aggregate Net Sales in a calendar year of
[**] Engineered T-Cell Products exceeds $[**]

[**]

 

(e)        Payments.  With respect to a particular Licensed Product and an event
that triggers a milestone payment under more than one provision of
Section 6.5(a),  Section 6.5(b),  Section 6.5(c) and/or Section 6.5(d), only the
highest such milestone payment shall be due for such Product with respect to
such event regardless of whether such event may result in triggering more than
one milestone payment.  By way of example, if a Licensed Product that
incorporates [**] Reagents that are directed against both a Final [**]
Engineered T-Cell Target and a Final [**] Engineered T-Cell Target achieves a
[**] then only the one highest applicable milestone payment under either
Section 6.5(a) or Section 6.5(b) would be due for such Licensed Product (and not
two payments under both Section 6.5(a) and Section 6.5(b)).  If a CAR or an eTCR
is integrated into a Gene Target designated as a Final [**] Engineered T-Cell
Target, Final [**] Engineered T-Cell Target or Final [**] Engineered T-Cell
Target and no genetic modification is made to a Final [**] Engineered T-Cell
Target, then the terms of Section 6.5(a), Section 6.5(b), Section 6.5(c) and
Section 6.5(d), as applicable, shall govern the Licensed Product containing such
CAR or eTCR.

(f)        Certain Definitions.

As used in this Section 6.5,  [**] means that a [**],  provided that,
 notwithstanding anything to the contrary, solely with respect to [**]
Engineered T-Cell Products and [**] Engineered T-Cell Products, in the event
that [**] occurs with respect to a [**] Engineered T-Cell Product and an [**]
Engineered T-Cell Product that both target the same Gene Target, the [**]
milestone payment with respect to the Licensed Product that is the subject of
other Research Program (i.e., the [**] Engineered T-Cell Product if the [**]
shall be due only in the event that [**]. By way of example, but not limitation,
if a [**] Engineered T-Cell Product achieves [**], and an [**], the [**]
milestone payment shall be due only with respect to such [**] Engineered T-Cell
Product, but if any  [**], then the [**] milestone payment shall be due with
respect to such [**] Engineered T-Cell Product and no other [**] milestone
payments shall be due for either [**] Engineered T-Cell





49

--------------------------------------------------------------------------------

 



 

Product or [**] Engineered T-Cell Products.   The Parties agree and acknowledge
that as of the Amendment Date, a [**] has occurred with respect to a [**], and,
accordingly, the [**] Milestone Payment for a [**] Engineered T-Cell Product
shall be due upon execution of this Agreement.

As used in this Section 6.5,  [**] means the first of [**].

As used in this Section 6.5,  [**] means the [**].

As used in this Section 6.5,  [**] means the [**].  The Parties agree and
acknowledge that as of the Amendment Date, the [**] of this Agreement.

6.6       Royalties.

(a)        Juno shall pay to Editas royalties, with respect to Net Sales of each
Licensed Product, equal to the following:  (A) for each Licensed Product that is
a [**] Engineered T-Cell Product, [**] Engineered T-Cell Product,  [**]
Engineered T-Cell Product or [**] Engineered T-Cell Product, but is not more
than one of the foregoing: (i) [**] percent ([**]%) of the first [**] dollars
($[**]) of annual, aggregate, worldwide Net Sales of such Licensed Product,
(ii) [**] percent ([**]%) of annual, aggregate, worldwide Net Sales of such
Licensed Product greater than [**] dollars ($[**]) but less than [**] dollars
($[**]), and (iii) [**] percent ([**]%) of annual, aggregate, worldwide Net
Sales of such Licensed Product equal to and greater than [**] dollars ($[**]);
and (B) for each Licensed Product that is more than one of (i) a  [**]
Engineered T-Cell Product, (ii) a [**] Engineered T-Cell Product, and (iii) an
[**] Engineered T-Cell Product or a  [**] Engineered T-Cell Product: (i) [**]
percent ([**]%) of the first [**] dollars ($[**]) of annual, aggregate,
worldwide Net Sales of such Licensed Product, (ii) [**] percent ([**]%) of
annual, aggregate, worldwide Net Sales of such Licensed Product greater than
[**] dollars ($[**]) but less than [**] dollars ($[**]), and (iii) [**] percent
([**]%) of annual, aggregate, worldwide Net Sales of such Licensed Product equal
to and greater than [**] dollars ($[**]).

(b)        Royalties payable under this Section 6.6 shall be paid on a Licensed
Product-by-Licensed Product and country-by-country basis from the date of the
first commercial sale of each Licensed Product in a country until the later of
(i) the tenth (10th) anniversary of the first commercial sale of such Licensed
Product in such country and (ii) the expiration date in such country of the last
to expire Valid Claim within the Editas IP, the Editas Collaboration IP or the
Joint Collaboration IP covering the manufacture, use or sale of such Licensed
Product in such country.  Only one royalty shall be paid to Editas with respect
to a particular Licensed Product subject to royalties under this Section 6.6,
without regard to whether more than one Valid Claim covers the manufacture, use
or sale of such Licensed Product.

(c)        If Juno is legally required by a future court order, settlement
agreement, contract, or other legally binding written commitment (the “Third
Party Royalty Agreement”) to make payments to a Third Party(ies) of running
royalties on net sales of a Licensed Product for a license under a valid
claim(s) of a pending patent application and/or issued patent(s) by such Third
Party(ies) that claims the [**] Reagent used in the manufacture of such Licensed
Product as generated and delivered by Editas under the Research Program (or
generated by Juno in accordance with Section 4.2(a)), or the manufacture or use
of such [**] Reagent as a genome editing construct, then the terms of this
Section 6.6(c) shall apply.  For purposes hereof, [**] percent ([**]%) of the





50

--------------------------------------------------------------------------------

 



 

amount actually paid (up to a maximum deduction of [**]% of Net Sales) to such
Third Party(ies) on Net Sales of such Licensed Product shall be referred to as
the “Allowable Offset Payment.”  Concurrently with the execution of the Third
Party Royalty Agreement, the Parties will enter into an amendment to this
Agreement to provide (1) for the grant of a sublicense from Juno to Editas under
the applicable Third Party Royalty Agreement, with respect to the composition,
manufacture or use of the [**] Reagent (unless Editas in good faith believes
that such a sublicense is legally or contractually prohibited to Editas or would
expose Editas to additional payments to the applicable Third Party that are not
related to this Agreement and provided for in this Section 6.6(c)), (2) for the
grant of a full sublicense to Juno from Editas of the rights granted by Juno
under clause (1), and (3) that Editas will either make such Allowable Offset
Payment to Juno or directly to the Third Party that is party to the Third Party
Royalty Agreement.  If the Parties do not enter into such an amendment to this
Agreement, Juno shall be entitled to credit the Allowable Offset Payment against
the royalties due to Editas for Net Sales of such Licensed Product.  In the
event Juno takes a credit against royalties due to Editas under this Agreement,
then in the royalty report due to Editas under Section 7.3 at the time such
credit is taken, Juno shall include a calculation of the credit taken and, with
the first such royalty report on which such credit is taken, the basis for
Juno’s determination of commercial necessity.  If any of the royalty rates set
forth in Section 6.6(a), after taking into account the Foundational In-Licenses
(and, if applicable, the Duke In-License), any other In-License Agreements, any
royalty amounts paid by Editas to a Third Party pursuant to this Section 6.6(c)
and any amounts credited against royalties due to Editas hereunder pursuant to
this Section 6.6(c), would result in the net royalty owing to Editas being less
than the amounts set forth below, then such royalty rate is hereby increased to
provide for the applicable minimum set forth in Section 6.6(d) below.

(d)        In no event shall payments to Editas be reduced pursuant to
Section 6.6(c) and Section 8.4 in the aggregate such that after taking into
account the royalty owed by Editas under the Foundational In-Licenses (and, if
applicable, the Duke In-License), any other In-License Agreements, any royalty
amounts paid by Editas to a Third Party pursuant to Section 6.6(c) and any
amounts credited against royalties due to Editas hereunder pursuant to Section
6.6(c), Editas would receive less than the following minimum net royalty:  [**]
percent ([**]%) of Net Sales of a Licensed Product under Section 6.6(a)(A)(i)
(or [**] percent ([**]%) if the royalty is owed under the Duke In-License), [**]
percent ([**]%) of Net Sales of a Licensed Product under Section 6.6(a)(A)(ii)
(or [**] percent ([**]%) if the royalty is owed under the Duke In-License), [**]
percent ([**]%) of Net Sales of a Licensed Product under Section 6.6(a)(A)(iii)
(or [**] percent ([**]%) if the royalty is owed under the Duke In-License), [**]
percent ([**]%) of Net Sales of a Licensed Product under Section 6.6(a)(B)(i)
(or [**] percent ([**]%) if the royalty is owed under the Duke In-License), [**]
percent ([**]%) of Net Sales of a Licensed Product under Section 6.6(a)(B)(ii)
(or [**] percent ([**]%) if the royalty is owed under the Duke In-License), or
[**] percent ([**]%) of Net Sales of a Licensed Product under
Section 6.6(a)(B)(iii) (or [**] percent ([**]%) if the royalty is owed under the
Duke In-License).  Any amounts that are not offset during a reporting period
shall not be creditable against payments arising in subsequent reporting
periods.  For clarity, no deduction may be made by Juno hereunder as a result of
payments to a Third Party(ies) of running royalties on net sales of a Licensed
Product for a license under a valid claim(s) of a pending patent application or
issued patent(s) that claims a Gene Target, Protein Target, Engineered T-Cell or
method of diagnosis, treatment or prevention of disease.  Furthermore, no
deduction may be made by Juno hereunder unless Juno has given Editas an
opportunity, in accordance with the terms hereof, to enter into an agreement
with such Third Party





51

--------------------------------------------------------------------------------

 



 

that would make the applicable valid claim(s) available for sublicensing to Juno
in accordance with Section 8.4.  Prior to taking any license from a Third Party
that would give rise to an offset under Section 6.6(c), Juno shall notify
Editas.  Juno shall not take any such license prior to having given Editas a
period of at least [**] days for Editas to enter into an agreement with such
Third Party that would make the applicable valid claim(s) available for
sublicensing to Juno in accordance with Section 8.4..  Notwithstanding the
foregoing, if Juno is legally required by a future court order or settlement
agreement to take a license from such Third Party prior to the end of such [**]
day period, then Juno shall so notify Editas promptly, and such [**] day period
shall be shortened to such legally required period.  Juno shall cooperate with
Editas, if so requested by Editas, in Editas’ effort to take a license from any
such Third Party.

(e)        If the base royalty rate payable by Editas under one or more of the
Foundational In-Licenses (and the [**] In-License if applicable) on account of
Net Sales of Licensed Products is reduced after the Original Agreement Effective
Date other than as result of the payment of additional and material
consideration by Editas, Editas shall notify Juno of such reduction and the
applicable royalty rate under Section 6.6(a) shall be reduced by an amount that
is [**] percent ([**]%) of the effective reduction in aggregate royalty rate
payable by Editas under the Foundational In-Licenses (and the [**] In-License if
applicable).

ARTICLE 7

PAYMENTS; RECORDS

7.1       Payment Method.  All payments due under this Agreement shall be made
from a bank located in the United States by bank wire transfer in immediately
available funds to a bank account designated by Editas.  All payments hereunder
shall be made in U.S. dollars.  If the due date of any payment hereunder is a
Saturday, Sunday or national holiday, such payment may be paid on the following
business day.  Any payments that are not paid on the date such payments are due
under this Agreement shall bear interest to the extent permitted by applicable
law at the prime rate as reported by the Wall Street Journal on the date such
payment is due, plus an additional [**] percent ([**]%), calculated on the
number of days such payment is delinquent.

7.2       Taxes.  If Laws require withholding by Juno of taxes imposed upon
Editas on any amounts payable hereunder, Juno shall:  (a) deduct such taxes as
required by Law from the otherwise remittable payment; and (b) timely pay the
taxes to the proper taxing authority; provided that before making any such
deduction or withholding, Juno shall give Editas notice of the intention to make
such deduction or withholding, which notice shall include the authority, basis
and method of calculation for the proposed deduction or withholding, and shall
be provided to the extent practicable at least a reasonable period of time
before such deduction or withholding is required, in order for Editas to obtain
reduction of or relief from such deduction or withholding.  Official receipts of
payment of withholding taxes shall be secured and sent to Editas as evidence of
such payment.  The Parties shall exercise their commercially diligent efforts to
assist each other in claiming exemption from such deductions or withholdings
under the provisions of any applicable Law or relevant double taxation or
similar agreement or treaty from time to time in force and in minimizing the
amount required to be so withheld or deducted.  Notwithstanding anything in the
foregoing to the contrary, and except as set forth in Section 7.7, Juno agrees
to make all payments to Editas hereunder from within the United States of
America, unless Editas otherwise agrees in writing.





52

--------------------------------------------------------------------------------

 



 

7.3       Royalty Payments and Reports.  Royalty payments under this Agreement
with respect to Net Sales of Licensed Product in a given calendar quarter shall
be made to Editas or its designee quarterly within [**] days following the last
day of the applicable calendar quarter.  Each royalty payment shall be
accompanied by a report detailing, [**]. In addition, a preliminary nonbinding
report of Net Sales of Licensed Product shall be provided to Editas including
[**] within [**] days following the last day of the applicable calendar quarter.

7.4       Books and Records; Accounting and Audits.  Juno shall maintain (and
shall cause its Affiliates and Sublicensees to maintain) complete, true and
accurate books and records, in accordance with GAAP, in sufficient detail for
Editas to determine the calculation of Net Sales and royalty and other payments
payable by Juno hereunder.  Editas shall maintain complete, true and accurate
books and records, in accordance with GAAP, in sufficient detail for Juno to
determine costs and expenses incurred by Editas that are payable by Juno
hereunder.  Each Party shall maintain such records for at least [**] years
following the end of the calendar year to which they pertain.  A Party (the
“Auditing Party”) shall have the right, at its own expense and not more than
[**] during the Term, to have an independent, certified public accountant of
nationally recognized standing, selected by the Auditing Party and reasonably
acceptable to the other Party (“Audited Party”), and under appropriate
obligations of confidence, audit such books and records of the Audited Party in
the location(s) where such books and records are maintained upon reasonable
notice (which shall be no less than [**] business days’ prior written notice)
and during regular business hours, for the sole purpose of verifying the basis
and accuracy of the payments required and made under this Agreement or the work
completed and amounts to be reimbursed, as applicable, in each case for the
period commencing on the first day of the [**] calendar year preceding the year
during which such audit is conducted.  Such audit may encompass any portion of
the period commencing on the first day of the [**] calendar year preceding the
year during which the audit occurs and ending on the date on which the audit
occurs.  The report of such accountant with respect to such an audit shall be
limited to a certificate stating whether any report made or invoice or payment
submitted by the Audited Party during such period is accurate or inaccurate and,
if a discrepancy is identified, shall also indicate the amount and nature of
such discrepancy, and the correct information (with respect to the applicable
period).  No other information shall be provided to the Auditing Party.  Such
accountant shall provide Editas and Juno with a copy of each such report
simultaneously.  Should the audit lead to the discovery of a discrepancy: (a) to
the Auditing Party’s detriment, the Audited Party shall pay to the Auditing
Party the amount of the discrepancy within [**] days of the Audited Party’s
receipt of the report; or (b) to the Audited Party’s detriment, the Audited
Party may, as applicable, credit the amount of the discrepancy against future
payments payable to the Auditing Party under this Agreement, and if there are no
such payments payable, then the Auditing Party shall pay to the Audited Party
the amount of the discrepancy within [**] days of the Auditing Party’s receipt
of the report.  The Auditing Party shall pay the full cost of the review unless
the discrepancy is to the Auditing Party’s detriment and is greater than [**]
percent ([**]%) of the amount due or payable (or in the case where Juno is the
Auditing Party, the costs and expenses required to be reimbursed by Juno) for
such audited period, then the Audited Party shall pay or reimburse the
reasonable cost charged by such accountant for such audit.  Once the Auditing
Party has conducted an audit permitted by this Section 7.4 in respect of any
period, it may not re-inspect the Audited Party’s books and records in respect
of such period, unless a subsequent audit of a separate reporting period
uncovers fraud on the part of the Audited Party that is reasonably expected to
have been occurring during the prior





53

--------------------------------------------------------------------------------

 



 

audited period.  The Parties shall no longer be required to retain such books
and records for any calendar year after the expiration of the [**] calendar year
following such calendar year.

7.5       United States Dollars.  All dollar ($) amounts specified in this
Agreement are United States dollar amounts.

7.6       Payment Method and Currency Conversion.  Except as otherwise provided
in other sections of this Agreement, all payments due to a Party hereunder shall
be due and payable within [**] days after receipt of an invoice from the other
Party and shall be paid via a bank wire or ACH transfer to such bank account as
such Party shall designate.  For the purposes of determining the amount of any
payment due to Editas hereunder for the relevant calendar quarter under Section
6.6, amounts received by Juno in any foreign currency shall be converted into
United States dollars in a manner consistent with Juno’s normal practices used
to prepare its audited financial statements for internal and external reporting
purposes. For clarity, Juno sets currency transaction rates for the month on the
last Business Day of the prior calendar month. Editas has the right to verify
that the exchange rates used by Juno for a given month are within the trading
range of the last Business Day of the prior calendar month

7.7       Blocked Currency.  If at any time applicable Law in any country in the
Territory makes impossible or illegal the prompt remittance of any payments with
respect to sales therein, Juno shall promptly notify Editas of the conditions
preventing such transfer and such royalties or other payments shall be deposited
in local currency in the relevant country to the credit of Editas in a
recognized banking institution with a good creditworthiness, such banking
institution to be designated by Editas or, if none is designated by Editas
within [**] days, in a recognized banking institution selected by Juno and
identified in a written notice given to Editas.  If so deposited in a foreign
country, Juno shall provide reasonable cooperation to Editas so as to allow
Editas to assume control over such deposit as promptly as practicable.

7.8       Confidentiality.  Each Party shall treat all financial information of
the other Party that is subject to review under this ARTICLE 7 of this Agreement
(including all royalty reports) as such other Party’s Confidential Information.

ARTICLE 8

INTELLECTUAL PROPERTY

8.1       Ownership of Inventions; Disclosure.

(a)        Ownership.  Title to all Inventions and other intellectual property
made by employees or agents of Editas in the course of activities conducted
pursuant to the Research Program shall be owned by Editas; title to all
Inventions and other intellectual property made by employees or agents of Juno
in the course of activities conducted pursuant to the Research Program shall be
owned by Juno; title to all Inventions and other intellectual property made
jointly by employees or agents of Juno and Editas in the course of performing,
or in connection with, the Research Program shall be owned jointly by Juno and
Editas.  For the avoidance of doubt, Editas and its employees and agents that
are used under the Research Program are not employees or agents of
Juno.  Inventorship of Inventions and other intellectual property made pursuant
to this Agreement shall be determined in accordance with the patent laws of the
United States.  Except as





54

--------------------------------------------------------------------------------

 



 

expressly provided in this Agreement, neither Party shall have any obligation to
account to the other for profits, or to obtain any approval of the other Party
to license or exploit jointly-owned subject matter, by reason of joint ownership
thereof, and each Party hereby waives any right it may have under the laws of
any jurisdiction to require any such consent or accounting.

(b)        Disclosure of Inventions.  Each Party shall promptly disclose to the
other any Inventions made in connection with this Agreement.  Neither Party
shall use the results of the Research Program or any information constituting
Collaboration IP to support any patent applications that are not a Collaboration
Patent Rights.

(c)        Background IP.  Each Party shall retain ownership of intellectual
property rights existing as of the Original Agreement Effective Date, or
developed or acquired independently of the Research Program, and nothing in this
Agreement shall assign any ownership to the other Party with respect to such
intellectual property rights.

(d)        License to Editas.  Subject to the rights granted under Section 4.2,
Juno hereby grants to Editas under the Juno Collaboration IP a non-exclusive,
perpetual, worldwide, fully paid-up, royalty-free license (with right to
sublicense through multiple tiers) to practice any methods and to make, use,
sell, offer for sale and import any products in each case in the field of Genome
Editing Technology.

(e)        License to Juno.  Editas hereby grants to Juno under the Editas
Collaboration IP a non-exclusive, perpetual, worldwide, fully paid-up,
royalty-free license (with right to sublicense through multiple tiers) to
practice any methods and to make, use, sell, offer for sale and import any
products in each case in the field of Engineered T-Cells.

8.2       Patent Prosecution.

(a)        Editas Collaboration Patents.  Editas shall be responsible, at its
expense, and shall have the exclusive right for preparing, filing, prosecuting
and maintaining the Editas Collaboration Patents and for conducting any
interferences, re-examinations, inter partes review, post-grant proceedings,
reissues and oppositions relating thereto.  Editas shall keep Juno fully
informed with respect to (a) the issuance of patents filed by Editas pursuant to
this Section 8.2(a) and (b) the abandonment of any patent or patent application
maintained by Editas pursuant to this Section 8.2(a).  Without limiting the
foregoing, Editas shall (i) provide Juno with copies of the text of the
applications relating to the Editas Collaboration Patents as soon as practical
but at least [**] days before filing, except for urgent filings in which case
Editas shall provide copies as soon as practical before, simultaneously with or
immediately after filing; (ii) provide Juno with a copy of each submission made
to and material document received from a patent authority, court or other
tribunal regarding any Editas Collaboration Patents reasonably promptly after
making such filing or receiving such material document, including a copy of each
application as filed together with notice of its filing date and application
number; (iii) keep Juno advised of the status of all material communications,
actual and prospective filings or submissions regarding the Editas Collaboration
Patents, and shall give Juno copies of any such material communications, filings
and submissions proposed to be sent to any patent authority or judicial body;
and (iv) consider in good faith Juno’s comments on the material communications,
filings and submissions for the Editas Collaboration Patents.





55

--------------------------------------------------------------------------------

 



 

(b)        Juno Collaboration Patents.  Juno shall be responsible, at its
expense, and shall have the exclusive right for preparing, filing, prosecuting
and maintaining the Juno Collaboration Patents and for conducting any
interferences, re-examinations, inter partes review, post-grant proceedings,
reissues and oppositions relating thereto.  To the extent the Juno Collaboration
Patents relate to Genome Editing Technology, Juno shall keep Editas fully
informed with respect to (a) the issuance of patents filed by Juno pursuant to
this Section 8.2(b) and (b) the abandonment of any patent or patent application
maintained by Juno pursuant to this Section 8.2(b).  Without limiting the
foregoing, Juno shall (i) provide Editas with copies of the text of the
applications relating to such Juno Collaboration Patents as soon as practical
but at least [**] days before filing, except for urgent filings in which case
Juno shall provide copies as soon as practical before, simultaneously with or
immediately after filing; (ii) provide Editas with a copy of each submission
made to and material document received from a patent authority, court or other
tribunal regarding any such Juno Collaboration Patents reasonably promptly after
making such filing or receiving such material document, including a copy of each
application as filed together with notice of its filing date and application
number; (iii) keep Editas advised of the status of all material communications,
actual and prospective filings or submissions regarding such Juno Collaboration
Patents, and shall give Editas copies of any such material communications,
filings and submissions proposed to be sent to any patent authority or judicial
body; and (iv) consider in good faith Editas’ comments on the material
communications, filings and submissions for such Juno Collaboration Patents.

(c)        Joint Collaboration Patents.  The Parties shall be jointly
responsible for preparing, filing, prosecuting and maintaining the Joint
Collaboration Patents and for conducting any interferences, re-examinations,
inter partes review, post-grant proceedings, reissues and oppositions relating
thereto and shall equally share all costs related thereto.  The Parties have
jointly selected counsel (“Joint Counsel”) for the prosecution and maintenance
of all Joint Collaboration Patents.  The Joint Counsel shall give Juno and
Editas (or each Party’s designee) an opportunity to review the text of each
application, office action response or other substantive document relating to a
prospective Joint Collaboration Patent before filing with any patent office in
the Territory, shall incorporate Juno’s and Editas’ (or each Party’s designee)
reasonable comments with respect thereto, and shall supply Juno and Editas (or
each Party’s designee) with a copy of each such application, office action
response or other substantive document as filed, together with notice of its
filing date and serial number.  In the event that Editas and Juno provide Joint
Counsel with conflicting instructions regarding the prosecution or maintenance
of a Joint Collaboration Patent, Joint Counsel shall make the Parties aware of
such conflicting instructions and the Parties shall attempt to resolve such
conflict through their respective Chief Executive Officers, who shall meet in
person or by telephone promptly after being made aware of such conflict.  If the
Parties are not able to resolve such conflict within a reasonable time prior to
the applicable filing deadline, the Joint Counsel shall take such action with
respect to claims relating to Genome Editing Technology as Editas shall have
instructed and with respect to claims relating to Engineered T-Cells as Juno
shall have instructed, and such action with respect to all other claims as would
reasonably be expected to maximize the scope, extent and coverage of such Joint
Collaboration Patent, provided, however, that with respect to all such other
claims, if Joint Counsel is unwilling to act in the absence of a mutually agreed
instruction of the Parties, then Joint Counsel shall take no action.  Both
Parties shall cooperate with Joint Counsel for all activities relating to Joint
Collaboration Patent prosecution and maintenance





56

--------------------------------------------------------------------------------

 



 

(d)        Cooperation.  Each Party shall reasonably cooperate with and assist
the other Party in connection with the activities of such Party under this
Section 8.2 upon the reasonable request of the other Party or by Joint Counsel,
including by making scientists and scientific records reasonably available and
the execution of all such documents and instruments and the performance of such
acts as may be reasonably necessary in order to permit the other Party to
continue any filing, prosecution, maintenance or extension of such patents and
patent applications.

8.3       Enforcement and Defense.

(a)        Notice.  Each Party shall promptly notify the other of any knowledge
it acquires of any potential infringement of (i) the Collaboration Patent Rights
with respect to any Engineered T-Cells, or (ii) the Editas Patents with respect
to a Competitive Product, in each case by a Third Party.

(1)        If (i) any Editas Collaboration Patent is infringed by a Third Party
in any country in the Territory in connection with Engineered T-Cells
incorporating a Final [**] Engineered T-Cell Target, Final [**] Engineered
T-Cell, Final [**] Engineered T-Cell Target or Final [**] Engineered T-Cell
Target the expression of which has been modulated, or (ii) any Editas Patent is
infringed by a Third Party in any country in the Territory in connection with a
Competitive Product (which for purposes of this Section 8.3 requires that the
Licensed Product with respect to which there is a Competitive Product must be a
Licensed Product that includes a [**] Engineered T-Cell Target, [**] Engineered
T-Cell Target,  [**] Engineered T-Cell Target or [**] Engineered T-Cell Target,
as applicable, that Juno has designated as a Final [**] Engineered T-Cell
Target, a Final [**] Engineered T-Cell Target, Final [**] Engineered T-Cell
Target or Final [**] Engineered T-Cell Target, as applicable), then except as
provided in Section 8.3(a)(2) below, Editas shall have the primary right, but
not the obligation, to institute, prosecute, and control any action or
proceeding with respect to such infringement of such patent, by counsel of its
own choice.  If in any such proceeding Juno is required to join for standing
purposes or in order for Editas to commence or continue any such proceeding,
then Juno shall join such proceeding, [**], and shall be represented in such
proceeding by counsel of Juno’s choice.  The exercise by Editas of the right to
bring an infringement action shall be subject to and consistent with the terms
of all applicable In-License Agreements.  If Editas does not take action in the
prosecution, prevention, or termination of any infringement pursuant to this
Section 8.3(a)(1), and has not commenced negotiations with the suspected
infringer for the discontinuance of said infringement, within [**] days after
receipt of notice of the existence of an infringement (or in cases where there
is a relevant statutory period during which an infringement action must be
commenced that would expire prior to the expiration of such [**] day period and
of which Juno has notified Editas promptly after it becomes aware, [**] days
prior to the expiration of such relevant statutory period), Juno and Editas
shall meet and discuss Editas’ reasons for not initiating a lawsuit or otherwise
making or prosecuting a claim.  If after having given due consideration to
Editas’ reasons, Juno desires to initiate a lawsuit or otherwise make or
prosecute a claim of infringement with respect to Engineered T-Cells
incorporating a Final [**] Engineered T-Cell Target, Final [**] Engineered
T-Cell,  [**] T-Cell Target or Final [**] Engineered T-Cell Target the
expression of which has been modulated or a Competitive Product, in each case
that is being commercialized in the Exclusive Field, Juno shall so notify
Editas.  The Parties will negotiate in good faith and reach a written agreement
on the terms and conditions under which Juno may initiate a lawsuit or otherwise
make





57

--------------------------------------------------------------------------------

 



 

or prosecute such claim of infringement under the relevant claims of Editas
Collaboration Patents and Editas Patents; provided, however, that if the
expiration date of a statutory period of commercial exclusivity with respect to
a Licensed Product is known, then if requested by Juno, the Parties will
commence the good faith negotiation of such agreement up to [**] in advance of
such expiration date; and provided further, however, that Juno acknowledges and
agrees that it shall have no right under any circumstances to initiate a lawsuit
or otherwise make or prosecute a claim of infringement under an Editas Patent
that is subject to a license under an In-License Agreement unless Editas has the
right under the applicable In-License Agreement to grant to Juno the right to
initiate a lawsuit or otherwise make or prosecute a claim of infringement and
such grant is expressly provided in the rights granted to Juno pursuant to the
agreement contemplated by this sentence of this Section 8.3(a)(1).

(2)        If any Editas Solely Owned Patent and/or Editas Collaboration Patent
claims a [**] Reagent(s) as composition(s) of matter (or claims the manufacture
or use thereof), a method of making an Engineered T-Cell using Genome Editing
Technology and/or an Engineered T-Cell made using a [**] Reagent(s) and such
claim(s) is(are) infringed by a Third Party in any country in the Territory in
connection with a Competitive Product being Commercialized in the Exclusive
Field, then Juno shall have the primary right, but not the obligation, to
institute, prosecute, and control any action or proceeding with respect to such
infringement of such claim(s), by counsel of its own choice.  For clarity, a
claim of an Editas Solely Owned Patent or an Editas Collaboration Patent that
claims a novel Cas9 as a composition of matter is not a claim to a [**]
Reagent(s) that incorporates such Cas9 as composition of matter, but a claim to
a [**] Reagent(s) the description of which includes such Cas9 may be a claim to
a [**] Reagent(s) as a composition of matter. For further clarity, a claim of an
Editas Solely Owned Patent or an Editas Collaboration Patent that claims a
method of making a cell of any sort using Genome Editing Technology is not a
claim to a method of making an Engineered T-Cell using Genome Editing
Technology, but a claim to a method of making a CAR-T Cell may be a claim to a
method of making an Engineered T-Cell using Genome Editing Technology.  If in
any such proceeding Editas is required to join for standing purposes or in order
for Juno to commence or continue any such proceeding, then Editas shall join
such proceeding, [**], and shall be represented in such proceeding by counsel of
Editas’ own choice.  If in any such proceeding Editas is not required to join
for standing purposes or in order for Juno to commence or continue any such
proceeding, Editas shall have the right, but not the obligation, to join such
proceeding, at Editas’ expense, and shall be represented in such proceeding by
counsel of Editas’ own choice.  Juno shall keep Editas reasonably informed of
the progress of the action or proceeding and shall give Editas a reasonable
opportunity in advance to consult with Juno and offer its views about material
decisions affecting such action or proceeding.  Juno shall give careful
consideration to those views, but shall have the right to control such action or
proceeding.  If Juno fails to defend in good faith the validity and/or
enforceability of the Editas Solely Owned Patents and/or Editas Collaboration
Patents in such action or proceeding, Editas may elect to take control of such
action or proceeding as if it were initiated pursuant to Section
8.3(a)(1).  Juno shall not compromise or settle any action or proceeding on
terms that diminish the scope, validity or enforceability of Editas IP or Editas
Collaboration Patents without the prior written consent of Editas.  If Juno does
not take action in the prosecution, prevention, or termination of any
infringement pursuant to this Section 8.3(a)(2), and has not commenced
negotiations with the suspected infringer for the discontinuance of said
infringement, within [**] days after receipt of notice of the existence of an
infringement, then Editas shall have the sole right to bring an enforcement
action in accordance with Section 8.3(a)(1).





58

--------------------------------------------------------------------------------

 



 

(3)        If any Joint Collaboration Patent is infringed by a Third Party in
any country in the Territory in connection with Engineered T-Cells, then Juno
shall have the primary right, but not the obligation, to institute, prosecute,
and control any action or proceeding with respect to such infringement of such
patent, by counsel of its own choice.  Juno shall notify Editas at least [**]
days prior to initiating any such action or proceeding.  Promptly after a
request by Editas, the Parties shall meet to discuss any reasons Editas may have
against initiating any such action or proceeding, and Juno shall consider such
reasons in good faith.  The Parties will negotiate in good faith the terms and
conditions under which Editas shall be kept informed of the progress and status
of, and Juno shall consider in good faith the suggestions of Editas with respect
to, any such action or proceeding to the extent it relates to Genome Editing
Technology.  If in any such proceeding Editas is required to join for standing
purposes or in order for Juno to commence or continue any such proceeding, then
Editas shall join such proceeding, [**].  Editas shall be represented in such
proceeding by counsel of its own choice, subject to the approval of Juno, not to
be unreasonably withheld or delayed.

(4)        Unless otherwise agreed by the Parties in writing, the amount of any
recovery from a proceeding brought under Section 8.3(a)(1) or 8.3(a)(2) or
8.3(a)(3) shall first be applied to the out-of-pocket costs of such action by
both Parties, and then Editas shall receive an amount equal to the royalties
that would have been due upon the remainder as if such remainder are Net Sales
of a Licensed Product sold by or under the authority of Juno, and the remaining
portion of such recovery shall be paid to Juno.  If in connection with a
proceeding brought under Section 8.3(a)(1), an In-License Counterparty is
entitled to a portion of any recovery that is greater than its royalty on Net
Sales of a Licensed Product, the Parties will meet and agree in good faith on an
alternative sharing of such recovery to that set forth in the immediately
preceding sentence that takes into account the amounts payable to the applicable
In-License Counterparties and results in an equitable allocation of the amounts
remaining to Juno and Editas after payment of such amounts to the applicable
In-License Counterparties.

(5)        With respect to any defense or declaratory judgment actions relating
to Joint Collaboration Patents, Juno shall have the sole right, but not the
obligation, to assume the defense thereof [**].  If Juno declines to take such
action, then Editas shall have the right, but not the obligation, to assume the
defense thereof [**].  Each Party agrees to render such reasonable assistance as
the defending Party may request, at the defending Party’s expense, with respect
to actions brought pursuant to this Section 8.3(a)(5).  For the avoidance of
doubt, with respect to any defense or declaratory judgment actions relating to
Editas Collaboration Patents, Editas shall have the sole right, but not the
obligation to assume the defense thereof at its sole cost and expense.  With
respect to any defense or declaratory judgment actions relating to Juno
Collaboration Patents, Juno shall have the sole right, but not the obligation to
assume the defense thereof at its sole cost and expense.

8.4       Subsequently Obtained IP. If during the Term, Editas or its Affiliates
(other than any person or entity that acquires all or any part of Editas or an
Affiliate of Editas, and any affiliates of such person or entity) may first
Control (a) Know-How that relates to the Genome Editing Technology used in the
conduct of the Research Program or is necessary to make, use, sell, offer for
sale or import a Licensed Product, and (b) Patent Rights that claim or cover any
of the Know-How described in clause (a) (collectively, the “Subsequently
Obtained IP”), Editas shall promptly provide to Juno a written description of
the Subsequently Obtained IP after generation or





59

--------------------------------------------------------------------------------

 



 

acquisition, together with a true and correct copy of any Third Party license or
other agreement pursuant to which Editas acquired such Subsequently Obtained IP
(redacted as to terms not material to a sublicensee thereunder).  If such
agreement permits the sublicensing of rights to Juno and Juno notifies Editas in
writing within [**] days after receipt of such copy of such Third Party license
agreement that Juno elects to receive a sublicense of rights granted under such
Third Party license agreement, then the rights granted under such Third Party
license agreement shall be an “In-License” under this Agreement, and such Third
Party license agreement shall be an “In-License Agreement” under this
Agreement.  Unless and to the extent Editas is legally required by a future
court order or settlement agreement to make any amendments or modifications to
an In-License Agreement (including the Foundational In-Licenses or Duke
In-License) after the date the In-License Agreement was first provided to Juno,
Editas shall not make any amendments or modifications to such In-License
Agreement that would materially increase the obligations or materially decrease
the rights of Juno as a sublicensee under such In-License as provided herein
without Juno’s written consent.  If Editas intends to take any action or
inaction to terminate any In-License Agreement, including a Foundational
In-License or Duke In-License, Editas shall use Commercially Reasonable Efforts
to provide Juno with an opportunity to obtain a direct license from the
applicable Third Party.  Notwithstanding the foregoing, Editas, without Juno’s
written consent and without providing Juno with an opportunity to obtain a
direct license, may amend, modify or terminate an In-License Agreement with
respect to Know-How and/or Patent Rights that cover or claim Genome Editing
Technology that is not used (nor intended to be used) in the Research Program or
other Know-How and/or Patent Rights that are not necessary to make, use, sell,
offer for sale or import a Licensed Product.  All Subsequently Obtained IP will
only be included in the Editas IP if Juno agrees in writing to any pass-through
financial obligations under the applicable Third Party license or other
agreement; provided, that if and to the extent the relevant In-License Agreement
would have resulted in a royalty offset under Section 6.6(c) had such
Subsequently Obtained IP been licensed by Juno from a Third Party as provided in
Section 6.6(c), the pass-through running royalty obligations paid by Juno in
accordance with such In-License Agreement as provided in this Section 8.4 shall
be treated as if they were paid by Juno under a Third Party license or other
agreement in accordance with the terms of Section 6.6(c) for purposes of
determining the minimum net royalties owed under Section 6.6(c).

8.5       Duke In-License.  Editas promptly shall seek from Duke a consent to a
sublicense (on the terms provided herein) under the Duke In-License of the
rights licensed to Editas under the Duke In-License relating to Genome Editing
Technology.  Editas shall use Commercially Reasonable Efforts to seek and obtain
such consent; provided, however, for clarity, that such Commercially Reasonable
Efforts shall not require the payment by Editas of any consideration to Duke
that is not provided for in the Duke In-License.  Know-How and Patent Rights
that are subject to the Duke In-License will only be included in the Editas IP
if and when such consent from Duke is obtained.

8.6       Patent Challenge.  In the event that Juno or any of its agents,
Affiliates or Juno Sublicensees is or becomes a Challenging Party, then (a) Juno
shall provide Editas with at least [**] days’ notice prior to taking any such
action, (b) [**], either directly or under the terms of the Harvard-Broad
Licenses, within [**] days after [**]; (c) the exclusive licenses granted in
this Agreement may, as of the date of initiation of said challenge or
opposition, upon notice by Editas to Juno, be converted by Editas at its option
into non-exclusive licenses for the remainder of the Term, and in such event
Editas shall have the right to grant licenses under the Editas IP to third





60

--------------------------------------------------------------------------------

 



 

parties in the Exclusive Field, subject to the then-existing non-exclusive
license provided herein; (d) if any fees, royalties, milestones or revenues
payable to Institutions under the Harvard-Broad Licenses double in amount as a
result of such Patent Challenge, [**]; and (e) at any time after the Patent
Challenge is brought, Editas may, at its option, terminate this Agreement
according to Section 13.5; provided that if any of subsections (a) through (e)
are held invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect any of the other said
subsections.  Notwithstanding any provision of this Agreement to the contrary,
Juno shall not have the right to assume or participate in the defense,
settlement or other disposition of such Patent Challenge through its status as
licensee under this Agreement, but [**].  The Parties agree that any challenge
or opposition to a Patent Right by Juno may be detrimental to Editas, and that
the above provisions shall constitute reasonable liquidated damages to
reasonably compensate Editas for any loss it may incur as a result of Juno
taking such action.

ARTICLE 9

CONFIDENTIALITY AND PUBLICATION

9.1       Confidential Information.  Except as otherwise expressly provided
herein, the Parties agree that, for the Term and for [**] years thereafter, the
receiving Party shall not, except as expressly provided in this ARTICLE 9,
disclose to any Third Party any Confidential Information furnished to it by the
disclosing Party pursuant to this Agreement, or any results of the Research
Program (“Results”).  For purposes of this ARTICLE 9, “Confidential Information”
mean any information, samples or other materials, which if disclosed in tangible
form is marked “confidential” or with other similar designation to indicate its
confidential or proprietary nature, or, if disclosed orally, is indicated orally
to be confidential or proprietary at the time of such disclosure and is
confirmed in writing as confidential or proprietary within [**] days after such
disclosure.  Notwithstanding the foregoing, Confidential Information shall not
include any information that can be established by the receiving Party by
competent proof that such information:

(a)        was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure;

(b)        was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

(c)        became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

(d)        was independently developed by the receiving Party as demonstrated by
documented evidence prepared contemporaneously with such independent
development; or

(e)        was disclosed to the receiving Party, other than under an obligation
of confidentiality, by a Third Party who had no obligation to the disclosing
Party not to disclose such information to others.

Notwithstanding anything to the contrary in this Section 9.1, and for the
purposes of clarity, the identity of the Gene Targets and the results of the
Research Program shall be deemed





61

--------------------------------------------------------------------------------

 



 

Confidential Information of Juno.  The identity of the Gene Targets and the
Research Program results shall not be disclosed by Editas to any Third Party for
so long as the identity of such Gene Target or such results remains Confidential
Information.

9.2       Permitted Use and Disclosures.  Each Party may use or disclose
Confidential Information disclosed to it by the other Party or Results to the
extent such use or disclosure is reasonably necessary and permitted in the
exercise of the rights granted hereunder (including Juno’s development and
commercialization of Licensed Products) and in filing or prosecuting patent
applications (subject to Section 8.1(b)), prosecuting or defending litigation,
complying with applicable governmental laws, regulations or court order or
otherwise submitting information to tax or other governmental authorities, per
the rules of any securities exchange or similar organization, conducting
clinical trials, or making a permitted sublicense or otherwise exercising
license rights expressly granted by the other Party to it pursuant to the terms
of this Agreement, provided that if a Party is required by governmental
authority to make any such disclosure, other than pursuant to a confidentiality
agreement, it shall give reasonable advance notice to the other Party of such
disclosure and, save to the extent inappropriate in the case of patent
applications, shall use its reasonable efforts to secure confidential treatment
of such information in consultation with the other Party prior to its disclosure
(whether through protective orders or otherwise) and disclose only the minimum
necessary to comply with such requirements. Juno shall be permitted to disclose
Confidential Information disclosed to it by Editas, or Results, to Celgene
Corporation on a need to know basis in connection with the exercise of Juno’s
rights or performance of Juno’s obligations under this Agreement under
circumstances that reasonably ensure the confidentiality of such Confidential
Information.

9.3       Scientific Publications.  During the Research Program Term, neither
Party shall first publish or first present in a public forum the scientific or
technical results of any activity performed pursuant to this Agreement without
the opportunity for prior review and comment by the other Party.  Each Party
agrees to provide the other Party with the opportunity to review any proposed
abstract, manuscript or scientific presentation (including any verbal
presentation) that relates to its activities performed pursuant to this
Agreement during the Research Program Term, at least [**] days prior to its
intended submission for publication and agrees, upon request, not to submit any
such abstract or manuscript for publication until the other Party is given a
reasonable period of time up to [**] to secure patent protection for any
material in such publication that it believes to be patentable.  Both Parties
understand that a reasonable commercial strategy may require delay of
publication of information or filing of patent applications first with respect
to activities performed or results obtained pursuant to this Agreement during
the Research Program Term, or not to publish at all if necessary to preserve
trade secrets.  The Parties agree to review and decide whether to delay
publication of such information to permit filing of patent
applications.  Neither Party shall have the right to publish or present any
Confidential Information of the other Party, except as provided in Section
9.2.  After the Research Program Term, each Party and its Affiliates may publish
or present results, data or scientific findings of any of their activities
without the prior review of the other Party, provided that such publication or
presentation does not disclose any of the other Party’s Confidential
Information.  Nothing contained in this Section 9.3 shall prohibit the inclusion
of information necessary for a patent application; provided that the non-filing
Party is given a reasonable opportunity to review the information to be included
prior to submission of such patent application in accordance with Section
8.2.  Nothing contained in this Section 9.3 shall prohibit either Party from
disclosing the results, data or scientific findings of any





62

--------------------------------------------------------------------------------

 



 

activity performed by the other Party or its Affiliates pursuant to this
Agreement without prior review and prior written consent of the other Party,
where required, as reasonably determined by the disclosing Party’s legal
counsel, by applicable law; provided that if a Party is required by law to make
any such disclosure, to the extent it may legally do so, it will give reasonable
advance notice to the other Party of such disclosure and will use its reasonable
efforts to secure confidential treatment of such information prior to its
disclosure (whether through protective orders or otherwise).

9.4       Nondisclosure of Terms.  Each of the Parties agrees that the terms of
this Agreement are Confidential Information of each Party and not to disclose
the terms of this Agreement to any Third Party without the prior written consent
of the other Party, which consent shall not be unreasonably withheld, except:
(a) as otherwise permitted under this Agreement; or (b) to such Party’s
attorneys, advisors, investors, potential investors, acquirers and other
similarly situated Third Parties, and in the case of Juno to its Affiliates or
actual or prospective collaborators or licensees, in each case on a need to know
basis under circumstances that reasonably ensure the confidentiality thereof, or
(c) to the extent required by law.

9.5       Compliance with In-Licenses.  To the extent required under the terms
of an In-License Agreement, Juno agrees that Editas may disclose this Agreement,
its terms and any other information that otherwise would be the Confidential
Information of Juno.

ARTICLE 10

REPRESENTATIONS, WARRANTIES AND COVENANT

10.1     Juno.  Juno represents, warrants and covenants that:  (a) it has the
legal power, authority and right to enter into this Agreement and to fully
perform all of its obligations hereunder; (b) this Agreement is a legal and
valid obligation binding upon it and enforceable in accordance with its terms;
(c) the performance of its obligations and the grant of rights hereunder do not
conflict with, violate or breach or constitute a default or require any consent
under, any contractual obligations of Juno or its Affiliates; and (d) as of the
Original Agreement Effective Date there is no claim or demand of any Third Party
pertaining to, or any proceeding that is pending or, to the knowledge of Juno,
threatened, that challenges the rights of Juno to use the Gene Targets or to
conduct the Research Program.

10.2     Editas.  Except [**], Editas represents, warrants and covenants
that:  (a) it has the legal power, authority and right to enter into this
Agreement and to fully perform all of its obligations hereunder; (b) this
Agreement is a legal and valid obligation binding upon it and enforceable in
accordance with its terms; (c) the performance of its obligations and the grant
of rights hereunder do not conflict with, violate or breach or constitute a
default or require any consent under, any contractual obligations of Editas or
its Affiliates; (d) as of the Original Agreement Effective Date there is no
claim or demand of any Third Party pertaining to, or any proceeding that is
pending or, to the knowledge of Editas, threatened, that challenges the rights
of Editas to use the Editas IP or to conduct the Research Program; (e) as of the
Original Agreement Effective Date,  [**], no Third Party has made claims
regarding ownership of, nor are there other defects or deficiencies in the
ownership of, the Editas IP in a manner that would materially adversely affect
the scope (when taken as a whole) of Juno’s licenses granted under this
Agreement; and (f) as of the Original Agreement Effective Date,  [**], the use
of the Editas Know-How intended to be used





63

--------------------------------------------------------------------------------

 



 

in the Research Program as provided in the Research Plan, and the use of the
[**] Reagents intended to be made under the Research Plan, would not result in
the infringement of any issued patent owned by a Third Party and as to which
Editas does not have a sufficient license or other right of use, provided that
the representation in this clause (f) shall not extend to [**].

10.3     Disclaimer.  Juno and Editas specifically disclaim any guarantee that
the Research Program shall be successful, in whole or in part.  Provided that
the Parties perform their obligations under this Agreement and the Research
Plan, the failure of the Parties to successfully develop, a [**] Engineered
T-Cell, a [**] Engineered T-Cell, an [**] Engineered T-Cell or a [**] Engineered
T-Cell and/or Licensed Products shall not constitute a breach of any
representation or warranty or other obligation under this Agreement.  EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, EDITAS AND JUNO MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER
EXPRESS OR IMPLIED, WITH RESPECT TO THE EDITAS IP, COLLABORATION IP, INFORMATION
DISCLOSED HEREUNDER OR LICENSED PRODUCTS INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF ANY
COLLABORATION IP, PATENTED OR UNPATENTED, OR NONINFRINGEMENT OF THE INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.

10.4     Covenant related to Certain Intellectual Property.  If during the Term,
Juno or its Affiliates (other than any person or entity that acquires all or any
part of Juno or an Affiliate of Juno after the Amendment Date, and any
affiliates of such person or entity) enters into a license agreement with [**]
or any of its Affiliates, co-inventors or researchers (an “[**] License”) for
the license of any Patent Rights covering the editing of [**], or any Know-How
useful for such purpose (“[**] IP”), Juno shall (subject to any confidentiality
requirements with respect to such [**] IP)  promptly provide to Editas a written
description of such [**]IP, together with a true and correct copy such [**]
License (which may be redacted as to terms not material to a sublicensee
thereunder).  If any confidentiality requirement with respect to such [**] IP
would restrict Juno from describing to Editas the [**] IP and/or providing
Editas with a copy of the [**] License as set forth in the previous sentence,
Juno shall [**] to the [**] IP as described below. If such [**] License permits
the sublicensing of rights to Editas, and Editas notifies Juno in writing within
[**] days after receipt of such copy of the [**] License that Editas wishes to
receive a non-exclusive sublicense of the [**] IP, then the Parties shall
negotiate in good faith the terms and conditions of a separate agreement whereby
Editas shall obtain from Juno a non-exclusive sublicense to use the [**] IP in
one or more fields to be mutually agreed by the Parties, which such sublicense
(i) may [**] obligations to the applicable licensor(s), and (ii) would be
subject to the applicable terms of the [**] License.

ARTICLE 11

INDEMNIFICATION

11.1     Juno.  Juno agrees to indemnify, defend and hold harmless Editas and
its Affiliates and their respective directors, officers, employees, agents and
their respective successors, heirs and assigns (the “Editas Indemnitees”) from
and against any losses, costs, claims, suits, investigations, actions, demands,
judgments, damages, deficiency, liabilities, expense or obligation or any kind
or nature (including reasonable attorneys’ and professional fees and other





64

--------------------------------------------------------------------------------

 



 

costs and expenses of litigation or defense) (collectively, “Liabilities”) based
upon, arising out of or otherwise in connection with, directly or indirectly,
any Third Party claims, suits, actions, demands or judgments, relating to
(a) personal injury or death resulting from any Licensed Product researched,
Developed, manufactured, used, sold or otherwise distributed by or on behalf of
Juno, its Affiliates or Sublicensees, (b) the negligence or willful misconduct
of Juno,  or (c) any breach by Juno of the representations, warranties or
covenants made in this Agreement, except, in each case, to the extent such
Liabilities result from Section 11.2(a) or (b), or of any provision of an
In-License Agreement of which Juno is aware.

11.2     Editas.  Editas agrees to indemnify, defend and hold Juno and its
Affiliates and Sublicensees and their respective directors, officers, employees,
agents and their respective successors, heirs and assigns (the “Juno
Indemnitees”) harmless from and against any Liabilities arising, directly or
indirectly out of or in connection with Third Party claims, suits, actions,
demands or judgments, relating to (a) the negligence or willful misconduct of
Editas, or (b) any breach by Editas of its representations, warranties and
covenants made in this Agreement, except, in each case, to the extent such
Liabilities result from Section 11.1(b) or (c).

11.3     Indemnification Procedure.  A Party that intends to claim
indemnification (the “Indemnitee”) under this ARTICLE 11 shall promptly notify
the other Party (the “Indemnitor”) in writing of any claim, complaint, suit,
proceeding or cause of action with respect to which the Indemnitee intends to
claim such indemnification (for purposes of this Section 11.3, each a “Claim”),
and the Indemnitor shall have sole control of the defense and/or settlement
thereof; provided that the Indemnitee shall have the right to participate, at
its own expense, with counsel of its own choosing in the defense and/or
settlement of such Claim.  The indemnification obligations of the Parties under
this ARTICLE 11 shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the consent of the Indemnitor.  The failure
to deliver written notice to the Indemnitor within a reasonable time after the
commencement of any such Claim, if prejudicial to its ability to defend such
action, shall relieve such Indemnitor of liability to the Indemnitee under this
ARTICLE 11, but the omission to deliver such written notice to the Indemnitor
shall not relieve the Indemnitor of any liability to any Indemnitee otherwise
than under this ARTICLE 11.  The Indemnitee under this ARTICLE 11, and its
employees, at the Indemnitor’s request and expense, shall provide full
information and reasonable assistance to Indemnitor and its legal
representatives with respect to such Claims covered by this indemnification.  It
is understood that only Juno or its permitted assignee may claim indemnity under
this ARTICLE 11 (on its own behalf or on behalf of a Juno Indemnitee), and other
Juno Indemnitees may not directly claim indemnity hereunder.  Likewise, it is
understood that only Editas may claim indemnity under this ARTICLE 11 (on its
own behalf or on behalf of an Editas Indemnitee), and other Editas Indemnitees
may not directly claim indemnity hereunder.

ARTICLE 12

OTHER TERMS RELATING TO IN-LICENSES

12.1     Indemnification under the Harvard-Broad Licenses.  Notwithstanding the
provisions of ARTICLE 11 to the contrary, the provisions of this Section 12.1
shall apply to Juno’s obligation to indemnify Institution Indemnitees, MIT
Indemnitees and HHMI Indemnitees:





65

--------------------------------------------------------------------------------

 



 

12.1.1  Juno shall, and shall cause its Affiliates and Juno Sublicensees to,
indemnify, defend and hold harmless the Institution Indemnitees and MIT
Indemnitees from and against any claim, suit, investigation, action, demand,
judgment, liability, cost, expense, damage, deficiency, loss or obligation of
any kind or nature (including reasonable attorneys’ fees and other costs and
expenses of litigation or defense), based upon, arising out of, or otherwise
relating to this Agreement or any sublicense or subcontract hereunder, including
any cause of action relating to product liability concerning any product,
process, or service made, used, sold or performed pursuant to any right or
license granted under this Agreement (collectively, “Claims”) except to the
extent any such Claim results from or arises out of the gross negligence or
willful misconduct of an Institution Indemnitee or MIT Indemnitee seeking
indemnification hereunder or material breach of the applicable Harvard-Broad
License by an Institution.  Juno and each of its Affiliates and Juno
Sublicensees are referred to as “Juno Indemnitor” below.

12.1.2  Notification of Editas; Editas Right to Consent.  In the event that a
Juno Indemnitor receives notice of any Claim for which indemnification may be
sought hereunder, Juno shall promptly, but no longer than [**] Business Days’
later, notify Editas of such Claim and as soon as reasonably practicable
thereafter provide Editas with all documentation and information Juno Indemnitor
may have in its possession with regard thereto.  Unless and until the
Institutions Indemnitees and MIT Indemnitees have released Editas from all
Liabilities arising out of or in connection with the Claim for which
indemnification may be sought hereunder, Juno shall not take, and shall cause
its Affiliates and Juno Sublicensees not to take, any action in the defense or
settlement of such Claim without Editas’ prior written consent, not to be
unreasonably withheld or delayed.  Neither Juno, nor any of its Affiliates or
Juno Sublicensees, may settle such Claim on terms that admit any liability on
the part of Editas, impose any obligation on Editas, or diminish the rights of
Editas without Editas’ prior written consent, which may be given or withheld in
Editas’ sole discretion.

12.1.3  Procedures.  With respect to any Claim for which indemnification is
sought by an Institution Indemnitee or MIT Indemnitee pursuant to the terms of a
 Harvard-Broad License as incorporated herein, Juno acknowledges and agrees that
the provisions of such Harvard-Broad License relating to the procedures for
indemnification shall apply as if such procedures were written in full herein,
with the defined terms “Company” being deemed to refer to Juno, “Indemnitor”
being deemed to refer to Juno and each of its Affiliates and Juno Sublicensees
and “Indemnitees” being deemed to refer to Institution Indemnitees and MIT
Indemnitees.

12.1.4  HHMI Indemnity.  HHMI Indemnitees shall be indemnified, defended by
counsel acceptable to HHMI, and held harmless by Juno, from and against any
Claim.  The previous sentence shall not apply to any Claim that is determined
with finality by a court of competent jurisdiction to result solely from the
gross negligence or willful misconduct of an HHMI Indemnitee.  Notwithstanding
any other provision of this Agreement, Juno’s obligation to defend, indemnify
and hold harmless the HHMI Indemnitees under this paragraph shall not be subject
to any limitation or exclusion of liability or damages or otherwise limited in
any way.

12.1.5  MGH Indemnity.  Juno shall indemnify, defend and hold harmless MGH
Indemnitees against any Claim, except to the extent any such Claim results
directly from the gross negligence or willful misconduct of an MGH
Indemnitee.  With respect to any Claim for which indemnification is sought by an
MGH Indemnitee pursuant to the terms of an MGH License as





66

--------------------------------------------------------------------------------

 



 

incorporated herein, Juno acknowledges and agrees that the provisions of such
MGH License relating to the procedures for indemnification shall apply as if
such procedures were written in full herein, with the defined terms “Company”
being deemed to refer to Juno, “Hospital” being deemed to refer to MGH and
“Indemnitee(s)” being deemed to refer to MGH Indemnitee(s).

12.1.6  Duke Indemnity.  If the Editas IP includes Editas IP licensed by Editas
from Duke, Juno shall indemnify, defend and hold harmless Duke Indemnitees from
and against any claim, liability, cost, expense, damage, deficiency, loss or
obligation, of any kind or nature (including, without limitation, reasonable
attorneys’ fees and other costs and expenses of defense) (hereinafter referred
to as “Duke Claim” or “Duke Claims”) based upon, arising out of, or otherwise
relating to Juno’s activities under this Agreement, including, but not limited
to, any cause of action relating to product liability, Juno’s use of the patent
rights and/or know-how covered by the Duke In-License, and/or Juno’s exercise of
the license(s) granted herein and/or Juno’s failure to comply with any
governmental law, rule or regulation with respect to Licensed Products, except
to the extent any such Duke Claim that is determined with finality by a court of
competent jurisdiction that such Claim results from the gross negligence or
willful misconduct of a Duke Indemnitee.  With respect to any Duke Claim for
which indemnification is sought by a Duke Indemnitee pursuant to the terms of
the Duke In-License as incorporated herein, Juno acknowledges and agrees that
the provisions of the Duke In-License relating to the procedures for
indemnification shall apply as if such procedures were written in full herein,
with the defined terms “Licensee” being deemed to refer to Juno, “DUKE” being
deemed to refer to Duke and “DUKE Indemnitee(s)” being deemed to refer to Duke
Indemnitee(s).

12.2     Use of Names.  Except as provided in this Section 12.2, Juno shall not,
and shall ensure that its Affiliates and Juno Sublicensees shall not, use or
register the name “The Broad Institute, Inc.,” “Wyss Institute for Biologically
Inspired Engineering at Harvard University,” “President and Fellows of Harvard
College,” “Massachusetts Institute of Technology,” “Lincoln Laboratory,” “Duke
University,” “The Rockefeller University,” “University of Tokyo,” “TODAI TLO,
Ltd.,” “Wageningen University,” “Wageningen University & Research,” “University
of Iowa Research Foundation,” “University of Iowa,” “The General Hospital
Corporation,” “Massachusetts General Hospital,” “MGH” or any variation,
adaptation, or abbreviation thereof (alone or as part of another name) or any
logos, seals, insignia or other words, names, symbols or devices that identify
such Persons or any of such Persons’ schools, units, divisions or affiliates or
any trustee, director, officer, staff member, employee, student or other agent
of such Person (“Institution Names”) for any purpose except with the prior
written approval of, and in accordance with restrictions required by, such
Person.  Juno further agrees, except as provided below in this Section 12.2, not
to use the name of any other In-License Counterparty for any purpose except with
the prior written approval of, and in accordance with the restrictions required
by, the applicable In-License Counterparty. Without limiting the foregoing, Juno
shall, and shall ensure that its Affiliates and Juno Sublicensees shall cease
all use of Institution Names and names of other In-License Counterparties as
permitted under or in connection with this Agreement on the termination or
expiration of this Agreement except as otherwise approved in writing by the
applicable In-Licensor, Institution, Duke or MIT, as applicable.  This
restriction shall not apply to any information required by law to be disclosed
to any governmental entity. Juno shall not use or register the name “Howard
Hughes Medical Institute” or any variation, adaptation, or abbreviation thereof
(alone or as part of another name) or any logos, seals, insignia or other words,
names, symbols or devices that identify HHMI or any unit of HHMI (“HHMI Names”)
or of any HHMI





67

--------------------------------------------------------------------------------

 



 

employee (including [**]) in a manner that reasonably could constitute an
endorsement of a commercial product or service; but that use for other purposes,
even if commercially motivated, is permitted provided that (1) the use is
limited to accurately reporting factual events or occurrences, and (2) any
reference to an HHMI Name or any HHMI employees (including [**]) in press
releases or similar materials intended for public release is approved by HHMI in
advance.

12.3     Intended Third Party Beneficiaries.

12.3.1  Juno acknowledges and agrees that for so long as the Editas IP includes
Editas IP licensed by Editas from Institutions,

(a)        solely with respect to the Cas9-I License, Harvard and Broad are
intended third party beneficiaries of this Agreement for the purpose of
enforcing all patent challenge, indemnification, and insurance provisions of
this Agreement and enforcing the right to terminate this Agreement for breach of
the patent challenge, indemnification and insurance provisions of this
Agreement; and HHMI, MIT and Rockefeller are intended third party beneficiaries
of this Agreement for the purpose of enforcing HHMI’s and MIT’s respective
rights, including indemnification and insurance provisions, under the Cas9-I
License;

(b)        solely with respect to the Cas9-II License, Broad is an intended
third party beneficiary of this Agreement for the purpose of enforcing all
patent challenge, indemnification, and insurance provisions of this Agreement
and enforcing the right to terminate this Agreement for breach of the patent
challenge, indemnification and insurance provisions of this Agreement; and
Broad, Harvard, MIT and Iowa are intended third party beneficiaries of this
Agreement for the purpose of enforcing Broad’s, Harvard’s, MIT’s and Iowa’s
respective rights, including indemnification and insurance provisions, under the
Cas9-II License; and

(c)        solely with respect to the Cpf1 License, Broad is an intended third
party beneficiary of this Agreement for the purpose of enforcing all patent
challenge, indemnification, and insurance provisions of this Agreement and
enforcing the right to terminate this Agreement for breach of the patent
challenge, indemnification and insurance provisions of this Agreement; and
Broad, Harvard, MIT, UTokyo and Wageningen are intended third party
beneficiaries of this Agreement for the purpose of enforcing Broad’s, Harvard’s,
MIT’s, UTokyo’s and Wageningen’s respective rights, including indemnification
and insurance provisions, under the Cpf1 License.

12.3.2  Juno acknowledges and agrees that for so long as the Editas IP includes
Editas IP licensed by Editas from MGH, MGH is an intended third party
beneficiary of this Agreement for the purpose of enforcing all patent challenge,
indemnification, and insurance provisions of this Agreement and enforcing the
right to terminate this Agreement for breach of the patent challenge,
indemnification or insurance provisions of this Agreement.

12.3.3  Juno acknowledges and agrees that for so long as the Editas IP includes
Editas IP licensed by Editas from Duke, Duke is an intended third party
beneficiary of this Agreement for the purpose of enforcing all indemnification
and insurance provisions of this Agreement and enforcing the right to terminate
this Agreement for breach of the indemnification or insurance provisions of this
Agreement.





68

--------------------------------------------------------------------------------

 



 

12.4     Retained Rights of In-License Counterparties.  Notwithstanding anything
in this Agreement to the contrary, all of the licenses granted to Juno hereunder
shall be subject to the rights retained by Institutions, MGH, Duke and
In-Licensors under the terms of the applicable In-License Agreements, in each
case that cover Editas IP to which Juno is receiving a sublicense hereunder.

12.5     Inclusion of IP Subject to In-Licenses.  Notwithstanding anything in
this Agreement to the contrary, in the event that any Editas IP is subject to an
In-License Agreement (other than a Foundational In-License or the Duke
In-License), such Editas IP shall not be included within the licenses granted to
Juno herein unless (a) Juno first agrees in writing to any amendments or
modifications to this Agreement as Editas may reasonably request in order to
comply with the terms of such In-License Agreement and (b) Juno agrees in
writing to the payment of any sublicense-by-sublicense and pass-through
financial obligations under such In-License Agreement, provided, however, that
to the extent such In-License Agreement covers Patent Rights that claim the [**]
Reagent used in the manufacture of a Licensed Product as generated and delivered
by Editas under the Research Program, or the use of such [**] Reagent as a
genome editing construct, then the terms of Section 8.4 shall apply to the
payment terms.  Editas shall promptly provide to Juno a written description, and
a true and correct copy of such In-License (redacted as to terms not material to
a sublicensee thereunder), promptly after Editas enters into such In-License
Agreement.

ARTICLE 13

TERM AND TERMINATION

13.1     Term.  Unless earlier terminated, this Agreement shall continue in full
force and effect, on a Licensed Product-by-Licensed Product and
country‑by-country basis until the date no further payments are due under
ARTICLE 6 above (the “Term”).  Following the expiration of the Term, the
licenses granted to Juno pursuant to Sections 4.2(a),  4.2(b),  4.2(c),  4.2(d)
and 4.2(e) shall become perpetual, fully paid-up, and non-exclusive licenses
with respect to such Licensed Product and such country.

13.2     Termination for Breach.  Subject to the provisions of this
Section 13.2, either Party may terminate the Research Program and this Agreement
if the other Party has materially breached or defaulted in the performance of
any of its material obligations hereunder, and such default shall have continued
for sixty (60) days after written notice thereof was provided to the breaching
Party by the other Party.  Any termination shall become effective at the end of
such sixty (60) day period unless the breaching Party has cured any such breach
or default prior to the expiration of the sixty (60) day period.  Without
limiting the generality of the terms “material breach” or “default in the
performance of a material obligation hereunder,” the failure of Juno to comply
with the patent challenge, indemnification or insurance provisions of this
Agreement shall constitute a material breach and a default in the performance of
a material obligation hereunder by Juno.

13.3     Termination upon Notice.  Juno may terminate this Agreement upon not
less than six (6) months prior written notice to Editas.

13.4     Termination for Bankruptcy. To the extent allowed under applicable law,
either Party shall have the right to terminate this Agreement in the event of
the commencement of any





69

--------------------------------------------------------------------------------

 



 

proceeding in or for bankruptcy, insolvency, dissolution or winding up by or
against the other Party (other than pursuant to a corporate restructuring) that
is not dismissed or otherwise disposed of within one hundred and eighty (180)
days thereafter.

13.5     Termination for Patent Challenge.  In the event Juno directly or
indirectly brings, assumes, or participates in, or knowingly, willfully or
recklessly assists in bringing, a Patent Challenge, then Editas shall be
entitled to terminate this Agreement in its entirety immediately upon written
notice to Juno.

13.6     Termination upon Termination of In-License.  In the event of
termination of an In-License Agreement, Editas promptly shall notify Juno.  Juno
acknowledges and agrees that except as otherwise agreed in writing by the
applicable In-License Counterparty, the licenses set forth herein with respect
to the Editas IP covered by such In-License, and all sublicenses and any further
sublicenses granted by Juno Sublicensees with respect to such Editas IP, shall
terminate immediately or as otherwise provided in accordance with the terms of
the applicable In-License Agreement, except to the extent such In-License
Agreement provides for the survival of the licenses set forth herein with
respect to the Editas IP covered by such In-License, and sublicenses and any
further sublicenses granted by Juno Sublicensees with respect to such Editas
IP.  If requested by Juno, Editas shall provide Juno with reasonable assistance
in its efforts to satisfy such conditions for survival or to seek a waiver of
termination from the applicable In-License Counterparty.  In the case that a
Foundational In-License or the Duke In-License is terminated and Juno obtains a
license directly from the applicable Institution or Duke, as the case may be,
then the royalties payable under Section 6.6 shall automatically be reduced by
the amount of the royalties that Editas was paying to such Institution under the
applicable Foundational In-License or Duke In-License.

13.7     Effect of Termination.

(a)        Accrued Rights and Obligations.  Termination of this Agreement for
any reason shall not release either Party from any liability which, at the time
of such expiration or termination, has already accrued to the other Party or
which is attributable to a period prior to such expiration or termination nor
preclude either Party from pursuing any rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement.

(b)        Return of Materials.  Upon any termination of this Agreement, Juno
and Editas shall promptly return to the other all Confidential Information
received from the other Party, except as reasonably necessary to exercise any
surviving rights and except for one copy of which may be retained for archival
purposes.

(c)        Stock on Hand.  If this Agreement terminates for any reason, Juno,
its Affiliates and its Sublicensees will have the right to sell or otherwise
dispose of the stock of any Licensed Product being commercially sold by Juno and
on hand as of the effective date of such termination during the [**] month
period after the effective date of such termination.

(d)        Effect of Termination by Juno With Cause.  If Juno terminates this
Agreement with cause pursuant to Section 13.2, then notwithstanding such
termination: (i) the licenses and rights to Juno under Section 4.2 shall
continue, (ii) Juno’s milestones and royalty





70

--------------------------------------------------------------------------------

 



 

obligations under Sections 6.5 and 6.6 shall continue, and (iii) Juno shall
continue to have the sole right to prosecute and maintain, and to enforce, the
Collaboration Patent Rights as set forth in Sections 8.2 and 8.3.

13.8     Survival Sections.  Sections 2.6(a),  2.8(a),  2.8(c),  4.2(a)(ii),
 4.8,  5.6,  7.4,  7.8,  8.1,  8.2,  10.3,  12.1,  12.3,  12.4,  14.1,  14.2,
 14.3,  14.7,  14.8,  14.11,  14.12,  14.13,  14.14 and 14.15 and, to the extent
applicable in connection with the activities permitted under Section 13.7(c),
 Sections  5.3,  5.4,  6.5(a) – Table E, 6.5(b) – Table E, 6.5(c) – Table D,
6.5(d) – Table D, 6.6, 7.1, 7.2, 7.3 and 7.5 and ARTICLES 1, 9, 11 and 13 shall
survive the expiration or termination of this Agreement for any reason.

13.9     Termination Not Sole Remedy.  Termination is not the sole remedy under
this Agreement and, whether or not termination is effected, all other remedies
shall remain available except as agreed to otherwise herein.

ARTICLE 14

MISCELLANEOUS

14.1     Governing Laws; Venue; Jurisdiction.  This Agreement shall be governed
by, interpreted and enforced in accordance with the laws of the State of New
York, without regard to principles of conflicts or choice of laws that would
cause the application of the laws of another jurisdiction.  Subject to
Section 14.2 disputes arising out of this Agreement shall be subject to the
exclusive jurisdiction and venue of the state and federal courts located in New
York, New York (and the appellate courts thereof), and each Party hereby
irrevocably consents to the personal and non-exclusive jurisdiction and venue
thereof.

14.2     Disputes.  If any dispute, claim or controversy of any nature arising
out of or relating to this Agreement, including any action or claim based on
tort, contract or statute, or concerning the interpretation, effect,
termination, validity, performance or breach of this Agreement (each, a
“Dispute”), arises between the Parties and the Parties cannot resolve such
Dispute within [**] days of a written request by either Party to the other
Party, the Parties agree to refer the Dispute to the respective Chief Executive
Officers of each Party for resolution. If, after an additional [**] days, such
representatives have not succeeded in negotiating a resolution of the Dispute,
and a Party wishes to pursue the matter, each such dispute, controversy or claim
will be submitted to the Judicial Arbitration and Mediation Service (“JAMS”) or
its successor for non-binding mediation in New York, New York before a single
mediator.  The Parties will cooperate with JAMS and with one another in
selecting a mediator from the JAMS panel of neutrals and in scheduling the
mediation proceedings.  The Parties agree that they will participate in the
mediation in good faith and that they will share equally in its costs.  Any
Dispute that cannot be resolved through mediation, and any Dispute with respect
to which a Party is claiming equitable relief, shall be resolved by a court of
competent jurisdiction.

14.3     Independent Contractors.  The relationship of the Parties under this
Agreement is that of independent contractors.  Neither Party shall be deemed to
be an employee, agent, partner, franchisor, franchisee, joint venture or legal
representative of the other for any purpose as a result of this Agreement or the
transactions contemplated thereby, and neither shall have the right, power or
authority to create any obligation or responsibility on behalf of the other.





71

--------------------------------------------------------------------------------

 



 

14.4     Assignment.

14.4.1  The Parties agree that neither this Agreement nor their rights and
obligations under this Agreement shall be delegated, assigned or otherwise
transferred to a third party, in whole or part, whether voluntarily or by
operation of law, including by way of sale of assets, merger or consolidation,
without prior written consent of the other Party.  Notwithstanding the
foregoing, a Party may, without such consent, assign this Agreement and its
rights and obligations hereunder in their entirety (a) to an Affiliate, or (b)
in connection with a Change of Control.  Subject to the foregoing, this
Agreement shall be binding on and inure to the benefit of the Parties and their
permitted successors and assigns.

14.4.2  Without limiting the foregoing, Juno agrees that this Agreement may not
be assigned by Juno, whether by operation of law or otherwise, without the
consent of the Institutions, except that Juno may assign or transfer this
Agreement without the consent of the Institutions, to a successor in interest of
all or substantially all of Juno’s assets or business related to the Licensed
Products or this Agreement, whether by merger, consolidation, sale of assets, or
Change of Control or other transaction, provided that (a) Juno shall provide the
Institutions with a written notice of such assignment or Change of Control
including the identity of the assignee, transferee or controlling party, and a
copy of the assignment and assumption agreement or other documentary evidence
sufficient to demonstrate Juno’s compliance with this Section 14.4.2 within [**]
days after such assignment or Change of Control, and (b) such assignee or
transferee agrees in writing to assume the obligations to the Institutions and
HHMI that are being assigned or transferred.  Failure of an assignee to agree to
be bound by the terms hereof or failure of Juno to notify Institutions and
provide copies of assignment documentation as specified above shall be grounds
for termination of this Agreement for material breach.

14.4.3  Juno may assign or transfer this Agreement: (a) without the consent of
MGH, to an Affiliate of Juno or in connection with the transfer or sale of all
or substantially all of Juno’s assets or business related to the Licensed
Products and/or this Agreement, whether by merger, consolidation, sale of
assets, change in control or other transaction, provided that Juno promptly
shall provide MGH with a written notice of such assignment including the
identity of the assignee or transferee and such assignee or transferee agrees in
writing to assume the obligations to MGH that are being assigned or transferred;
and (b) in any other circumstance, only with the prior written consent of MGH,
such consent not to be unreasonably withheld, conditioned or delayed.  Juno
shall notify MGH in writing of any such assignment and provide a copy of the
assignment and assumption agreement or other documentary evidence sufficient to
demonstrate Juno’s compliance with this Section 14.4.3 within [**] days after
such assignment.  Failure of an assignee to agree to be bound by the terms
hereof or failure of Juno to notify Hospital and provide copies of assignment
documentation shall be grounds for termination of this Agreement for material
breach.

14.4.4  Any attempted delegation, assignment or transfer in violation of this
Section 14.4 shall be null and void.

14.5     Force Majeure.  If either Party is prevented from or delayed in the
performance of any of its obligations hereunder by reason of acts of God, war,
strikes, riots, storms, fires, earthquake, power shortage or failure, failure of
the transportation system, or any other cause





72

--------------------------------------------------------------------------------

 



 

whatsoever beyond the reasonable control of the Party (“Force Majeure Event”),
the Party so prevented or delayed shall be excused from the performance of any
such obligation during a period that is reasonable in light of the Force Majeure
Event, but no less than the duration of the Force Majeure Event itself.

14.6     Right to Develop Independently.  Except as otherwise expressly set
forth in this Agreement, nothing in this Agreement shall impair either Party’s
right to independently acquire, license, develop for itself, or have others
develop for it, intellectual property and technology performing similar
functions as the other Party’s intellectual property or to market and distribute
products or services based on such other intellectual property and technology.

14.7     Notices.  Any notices required or permitted under this Agreement or
required by law must be in writing by first class certified mail or
international express delivery service (such as DHL), in each case properly
posted and fully prepaid to the applicable address below, or to such other
address as either Party may substitute by written notice under this
Section.  Notice shall be deemed to have been given when delivered or, if
delivery is not accomplished by reason or some fault of the addressee, when
tendered.

If to Juno:

Juno Therapeutics, Inc.

 

400 Dexter Avenue North, Suite 1200

 

Seattle, WA 98109

 

Attention: General Counsel

 

 

If to Editas:

Editas Medicine, Inc.

 

11 Hurley St

 

Cambridge, MA 021421

 

Attention:  Chief Executive Officer

 

 

 

With copies to:

 

 

 

Editas Medicine, Inc.

 

11 Hurley St

 

Cambridge, MA 02141

 

Attention:  General Counsel

 

 

 

Wilmer Cutler Pickering Hale and Dorr LLP

 

60 State Street

 

Boston, MA 02109

 

Attention:  Steven D. Barrett, Esq.

 

14.8     Interpretation.  The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement.  Unless specified to the
contrary, references to Articles, Sections or Exhibits mean the particular
Articles, Sections or Exhibits to this Agreement and references to this
Agreement include all Exhibits hereto.  Unless context otherwise clearly
requires, whenever used in this Agreement:  (a) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation;” (b) the word “day” or “year” means a calendar day or year





73

--------------------------------------------------------------------------------

 



 

unless otherwise specified; (c) the word “notice” shall mean notice in writing
(whether or not specifically stated) and shall include notices, consents,
approvals and other written communications contemplated under this Agreement;
(d) the words “hereof,” “herein,” “hereby” and derivative or similar words refer
to this Agreement (including any Exhibits); (e) the word “or” shall be construed
as the inclusive meaning identified with the phrase “and/or;”(f) provisions that
require that a Party, the Parties or a committee hereunder “agree,” “consent” or
“approve” or the like shall require that such agreement, consent or approval be
specific and in writing, whether by written agreement, letter, approved minutes
or otherwise; (g) words of any gender include the other gender; (h) words using
the singular or plural number also include the plural or singular number,
respectively; and (i) the word “law” (or “laws”) when used herein means any
applicable, legally binding statute, ordinance, resolution, regulation, code,
guideline, rule, order, decree, judgment, injunction, mandate or other legally
binding requirement of a government entity, together with any then-current
modification, amendment and re-enactment thereof, and any legislative provision
substituted therefor.  The Parties and their respective counsel have had an
opportunity to fully negotiate this Agreement.  If any ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any provision
of this Agreement.  No prior draft of this Agreement or the Original Agreement
shall be used in the interpretation or construction of this Agreement.

14.9     Compliance with Laws.  Each Party shall furnish to the other Party any
information requested or required by that Party during the term of this
Agreement or any extensions hereof to enable that Party to comply with the
requirements of any U.S. or foreign, state and/or government agency.

14.10   Further Assurances. At any time or from time to time on and after the
date of this Agreement, a Party shall at the written and reasonable request of
the requesting Party: (a) deliver to the requesting Party such records, data or
other documents consistent with the provisions of this Agreement; (b) execute,
and deliver or cause to be delivered, all such consents, documents or further
instruments of transfer or license; and (c) take or cause to be taken all such
actions, as the requesting Party may reasonably deem necessary or desirable in
order for the requesting Party to obtain the full benefits of this Agreement and
the transactions contemplated hereby.

14.11   Use of Names and Marks.  Neither Party shall use the name, trade name,
trademark or other designation of the other Party or its employees in connection
with any products, promotion or advertising without the prior written permission
of the other Party. For clarity, either Party may, without the other Party’s
prior permission, reasonably utilize the other Party’s name or names of its
employees in statements of fact, in legal proceedings, patent filings, and
Regulatory filings.

14.12   Severability.  If any provision, or portion thereof, in this Agreement
is held to be invalid or unenforceable to any extent, such provision of this
Agreement shall be enforced to the maximum extent permissible by applicable law
so as to effect the intent of the Parties, and the remainder of the Agreement
shall remain in full force and effect.  The Parties shall negotiate in good
faith a valid and enforceable substitute provision for any invalid or
unenforceable provision that most nearly achieves the intent and economic effect
of such invalid or unenforceable provision as if it were enforceable.





74

--------------------------------------------------------------------------------

 



 

14.13   Waiver.  Any waiver of any provision of this Agreement or of a Party’s
rights or remedies under this Agreement must be in writing to be
effective.  Failure, neglect, or delay by a Party to enforce the provisions of
this Agreement or its rights or remedies at any time, shall not be construed as
a waiver of such Party’s rights under this Agreement and shall not in any way
affect the validity of the whole or any part of this Agreement or prejudice such
Party’s right to take subsequent action.  No exercise or enforcement by either
Party of any right or remedy under this Agreement shall preclude the enforcement
by such Party of any other right or remedy under this Agreement or that such
Party is entitled by law to enforce.

14.14   Entire Agreement; Modification.  This Agreement (including the Exhibits
and any amendments hereto signed by both Parties) constitutes the entire
understanding and agreement between the Parties with respect to the subject
matter hereof and supersedes any and all prior and contemporaneous negotiations,
representations, agreements, and understandings, written or oral, that the
Parties may have reached with respect to the subject matter hereof.  This
Agreement may not be altered, amended or modified in any way except by a writing
(excluding email or similar electronic transmissions) signed by the authorized
representatives of both Parties.  Upon execution of this Agreement by both
Parties, the Original Agreement shall be amended and restated in its entirety as
set forth herein and superseded by this Agreement.

14.15   Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Once signed, any
reproduction of this Agreement made by reliable means (e.g., pdf, photocopy,
facsimile) shall be considered an original.





75

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their authorized representatives as of the Amendment Date.

 

JUNO THERAPEUTICS, INC.

EDITAS MEDICINE, INC.

 

 

 

 

By:

/s/ Christian Hordo

By:

/s/ Katrine S. Bosley

Name:

Christian Hordo

Name:

Katrine S. Bosley

Title:

VP, Head of BD

Title:

President & CEO

 





76

--------------------------------------------------------------------------------

 



 

EXHIBIT A

Research Plan as of Amendment Date

See Attached Sheets (22 pages).

 





77

--------------------------------------------------------------------------------

 



 

JUNO - EDITAS CONFIDENTIAL

MAY 3, 2018

 

EXHIBIT A

Research Plan

Confidential Materials omitted and filed with the Securities and Exchange
Commission. A total of 22 pages were omitted. [**]

 





78

--------------------------------------------------------------------------------

 



 

EXHIBIT B

Technology Transfer Plan

 





79

--------------------------------------------------------------------------------

 



 

Schedule 1.38

List of Editas Patents as of the Amendment Date

Confidential Materials omitted and filed with the Securities and Exchange
Commission. A total of 49 pages were omitted. [**]

 





80

--------------------------------------------------------------------------------

 



 

Schedule 1.39

List of Editas Solely Owned Patents as of the Amendment Date

 

Confidential Materials omitted and filed with the Securities and Exchange
Commission. A total of 10 pages were omitted. [**]

 





81

--------------------------------------------------------------------------------

 



 

Schedule 2.7(a)

List of the [**] Engineered T-Cell Targets

[**]

 





82

--------------------------------------------------------------------------------

 



 

Schedule 2.7(b)

List of the [**] Engineered T-Cell Targets

[**]

 





83

--------------------------------------------------------------------------------

 



 

Schedule 2.7(d)

List of the [**] Engineered T-Cell Targets

 





84

--------------------------------------------------------------------------------

 



 

Schedule 2.7(e)

List of the [**] Engineered T-Cell Targets

 





85

--------------------------------------------------------------------------------

 



 

Appendix 1

 

Additional Defined Terms

Each of the following definitions is set forth in the Section of this Agreement
indicated below:

 

 

Definition:

Section:

Additional [**] Target Fee

6.4(a)

Additional [**] Target Fee

6.4(a)

Agreement

Recitals

[**] Maximum Number

2.7(d)

[**] Target Selection Period

2.7(d)

Allowable Offset Payment

6.6(c)

Amendment Date

Recitals

Audited Party

7.4

Auditing Party

7.4

Bankruptcy Code

4.4

[**] Maximum Number

2.7(b)

Claim

11.3

Editas

Recitals

Editas Indemnitees

11.1

Dispute

14.2

Final [**] Engineered T-Cell Targets

2.7(d)

Final [**] Engineered T-Cell Targets

2.7(b)

Final [**] Engineered T-Cell Targets

2.7(a)

Final [**] Engineered T-Cell Targets

2.7(e)

[**]

6.5(f)

First Class of [**] Engineered T-Cell Product

6.5(c)(A)

First Class of [**] Engineered T-Cell Product

6.5(b)(A)

First Class of [**] Engineered T-Cell          Product

6.5(a)(A)

First Class of [**] Engineered T-Cell          Product

6.5(d)(A)

First Successful [**] Engineered T-Cell Achievement

6.5(f)

Force Majeure Event

14.5

Gene Selection Period

2.7(a)

HHMI Names

12.2

In-License

8.4

In-License Agreement

8.4

Indemnitee

11.3

Indemnitor

11.3

Initial Research Program Term

1.96

Institution Names

12.2

JAMS

14.2

Joint Counsel

8.2(c)

 





86

--------------------------------------------------------------------------------

 



 

Definition:

Section:

Juno

Recitals

Juno Indemnitees

11.2

Juno Patents

1.87

Juno Sublicensee

4.5

Liabilities

11.1

[**] Maximum Number

2.7(a)

[**] IP

10.4

[**] License

10.4

Original Agreement

Recitals

Original Agreement Effective Date

Recitals

Project Leader

3.1

Records

2.6(a)

Reminder Notice

2.7(d)

Results

9.1

[**]

6.5(f)

Subsequently Obtained IP

8.4

Successful CRISPR Achievement

6.5(f)

[**] Maximum Number

2.7(e)

[**] Engineered T-Cell Target Selection        Period

2.7(e)

[**] Reminder Notice

2.7(e)

Third Party Royalty Agreement

6.6(c)

UDiTas IP

4.2(a)(ii)

 

87

--------------------------------------------------------------------------------